Exhibit 10.2






 



UNSECURED CREDIT AGREEMENT
dated as of
August 5, 2016
between
XL GROUP LTD,
XLIT LTD., X.L. AMERICA, INC., XL BERMUDA LTD, XL RE EUROPE SE, XL INSURANCE
COMPANY SE, XL LIFE LTD, CATLIN INSURANCE COMPANY (UK) LTD., CATLIN RE
SWITZERLAND LTD AND CATLIN UNDERWRITING AGENCIES LIMITED,
as Account Parties,
XL GROUP LTD,
XLIT LTD., X.L. AMERICA, INC. AND XL BERMUDA LTD,
as Guarantors,
The LENDERS Party Hereto,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent
_____________

$750,000,000
_____________
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
HSBC BANK USA, NATIONAL ASSOCIATION
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
____________
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent


 



i



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page


ARTICLE I DEFINITIONS
1


SECTION 1.01 Defined Terms
1


SECTION 1.02 Terms Generally
32


SECTION 1.03 Accounting Terms; GAAP, Local GAAP, SAP and SFR
32


SECTION 1.04 Exchange Rates; Currency Equivalents
32


ARTICLE II THE CREDITS
33


SECTION 2.01 Syndicated Letters of Credit
33


SECTION 2.02 Non-Syndicated Letters of Credit
38


SECTION 2.03 Fronted Letters of Credit
44


SECTION 2.04 Additional Alternative Currencies
49


SECTION 2.05 Loans and Borrowings
50


SECTION 2.06 Requests for Borrowings
52


SECTION 2.07 Funding of Borrowings
52


SECTION 2.08 Interest Elections
53


SECTION 2.09 Termination, Reduction and Increase of the Commitments
55


SECTION 2.10 Repayment of Loans; Evidence of Debt
56


SECTION 2.11 Prepayment of Loans
57


SECTION 2.12 Fees
58


SECTION 2.13 Interest
59


SECTION 2.14 Alternate Rate of Interest
61


SECTION 2.15 Increased Costs
62


SECTION 2.16 Break Funding Payments
63


SECTION 2.17 Taxes
64


SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
71


SECTION 2.19 Mitigation Obligations; Replacement of Lenders
73


SECTION 2.20 Defaulting Lenders
74


SECTION 2.21 Extension
76


SECTION 2.22 Absence of Rating
77


ARTICLE III GUARANTEE
77


SECTION 3.01 The Guarantee
77


SECTION 3.02 Obligations Unconditional
78


SECTION 3.03 Reinstatement
79


SECTION 3.04 Subrogation
79


SECTION 3.05 Remedies
79


SECTION 3.06 Continuing Guarantee
80


SECTION 3.07 Rights of Contribution
80


SECTION 3.08 General Limitation on Guarantee Obligations
80


ARTICLE IV REPRESENTATIONS AND WARRANTIES
81





ii



--------------------------------------------------------------------------------




SECTION 4.01 Organization; Powers
81


SECTION 4.02 Authorization; Enforceability
81


SECTION 4.03 Governmental Approvals; No Conflicts
81


SECTION 4.04 Financial Condition; No Material Adverse Change
81


SECTION 4.05 Litigation and Environmental Matters
82


SECTION 4.06 Compliance with Laws
82


SECTION 4.07 Investment Company Status
82


SECTION 4.08 Taxes
82


SECTION 4.09 ERISA
83


SECTION 4.10 Disclosure
83



SECTION 4.11 Use of Credit
83


SECTION 4.12 Subsidiaries
83


SECTION 4.13 Stamp Taxes
84


SECTION 4.14 Legal Form
84


SECTION 4.15 Anti-Corruption Laws and Sanctions
84


ARTICLE V CONDITIONS
84


SECTION 5.01 Effective Date
84


SECTION 5.02 Each Credit Event
86


ARTICLE VI AFFIRMATIVE COVENANTS
87


SECTION 6.01 Financial Statements and Other Information
87


SECTION 6.02 Notices of Material Events
89


SECTION 6.03 Preservation of Existence and Franchises
90


SECTION 6.04 Insurance
90


SECTION 6.05 Maintenance of Properties
90


SECTION 6.06 Payment of Taxes
90


SECTION 6.07 Financial Accounting Practices
90


SECTION 6.08 Compliance with Applicable Laws
90


SECTION 6.09 Use of Letters of Credit and Loan Proceeds
91


SECTION 6.10 Continuation of and Change in Businesses
91


SECTION 6.11 Visitation
91


SECTION 6.12 Anti-Corruption Laws; OFAC
91


ARTICLE VII NEGATIVE COVENANTS
91


SECTION 7.01 Mergers
92


SECTION 7.02 Dispositions
93


SECTION 7.03 Liens
94


SECTION 7.04 Ratio of Total Financial Debt to Total Capitalization
97


SECTION 7.05 Consolidated Net Worth
97


SECTION 7.06 Indebtedness
97


SECTION 7.07 Private Act
98


ARTICLE VIII EVENTS OF DEFAULT
98


ARTICLE IX THE ADMINISTRATIVE AGENT, THE EXISTING AGENT AND THE COLLATERAL AGENT
103





iii



--------------------------------------------------------------------------------




ARTICLE X MISCELLANEOUS
106


SECTION 10.01 Notices
106


SECTION 10.02 Waivers; Amendments
107


SECTION 10.03 Expenses; Indemnity; Damage Waiver
108


SECTION 10.04 Successors and Assigns
110


SECTION 10.05 Survival
116


SECTION 10.06 Counterparts; Integration; Effectiveness
116


SECTION 10.07 Severability
116


SECTION 10.08 Right of Setoff
117


SECTION 10.09 Governing Law; Jurisdiction; Etc
117


SECTION 10.10 WAIVER OF JURY TRIAL
118


SECTION 10.11 Headings
118


SECTION 10.12 Treatment of Certain Information; Confidentiality
118



SECTION 10.13 Judgment Currency
119


SECTION 10.14 USA Patriot Act
120


SECTION 10.15 No Fiduciary Duty
120


SECTION 10.16 Illegality
120


SECTION 10.17 Confirming Lender
121


SECTION 10.18 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
121











SCHEDULE I
-
Commitments
SCHEDULE II
-
Indebtedness and Liens
SCHEDULE III
-
Litigation
SCHEDULE IV
-
Environmental Matters
SCHEDULE V
-
Subsidiaries
SCHEDULE VI
-
Existing Letters of Credit
SCHEDULE VII
-
UK Qualifying Lender confirmation and HMRC DT Treaty Passport scheme





EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B
-
Form of Account Party Assignment and Assumption
EXHIBIT C
-
Form of Confirming Lender Agreement
EXHIBIT D
-
Form of Borrowing Request
EXHIBIT E
-
Form of Interest Election Request
EXHIBIT F
-
Form of Joinder Agreement
EXHIBIT G
-
Form of Resignation Letter







iv



--------------------------------------------------------------------------------








v



--------------------------------------------------------------------------------






UNSECURED CREDIT AGREEMENT dated as of August 5, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
XL GROUP LTD, an exempted company incorporated in Bermuda with limited liability
(“XL Group”), XLIT LTD., an exempted company incorporated in the Cayman Islands
with limited liability (“XLIT”), X.L. AMERICA, INC., a Delaware corporation (“XL
America”), XL BERMUDA LTD, an exempted company incorporated in Bermuda with
limited liability (“XL Bermuda”), XL RE EUROPE SE, a European public limited
liability company registered in Ireland (“XL Re Europe”), XL INSURANCE COMPANY
SE, a European public limited liability company registered in England and Wales
(“XL Insurance”), XL LIFE LTD, an exempted company incorporated in Bermuda with
limited liability (“XL Life”), CATLIN INSURANCE COMPANY (UK) LTD., a private
limited company incorporated in England and Wales (“Catlin Insurance”), CATLIN
RE SWITZERLAND LTD., a company limited by shares organized under the laws of
Switzerland (“Catlin Switzerland”) and CATLIN UNDERWRITING AGENCIES LIMITED, a
private limited company incorporated in England and Wales (“Catlin
Underwriting”, and together with XL Group, XLIT, XL America, XL Bermuda, XL Re
Europe, XL Insurance, XL Life, Catlin Insurance and Catlin Switzerland, each an
“Account Party” and collectively, the “Account Parties”; XL Group, XLIT, XL
America and XL Bermuda, each a “Guarantor” and collectively the “Guarantors”;
the Account Parties and the Guarantors being collectively referred to as the
“Obligors”), the LENDERS party hereto, and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Administrative Agent.
WHEREAS, the Account Parties have requested that the Lenders issue letters of
credit for their account and make loans to them in an aggregate face or
principal amount not exceeding $750,000,000 at any one time outstanding, and the
Lenders are prepared to issue such letters of credit and make such loans upon
the terms and conditions hereof;
WHEREAS, XL Group, XLIT, XL America, XL Bermuda, XL Re Europe, XL Insurance, XL
Switzerland Ltd, a company limited by shares organized under the laws of
Switzerland, and XL Life, each as account parties, XL Group plc, an Irish public
limited liability company, XLIT, XL America, XL Bermuda and XL Life, each as
guarantors, are party to that certain 5-year Unsecured Credit Agreement dated as
of November 22, 2013, with the lenders party thereto and JPMorgan Chase Bank,
N.A. (“JPM”), as administrative agent (the “Existing Agent”) (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Unsecured Credit Agreement”); and
WHEREAS, subject to the terms and conditions hereof, each letter of credit under
the Existing Unsecured Credit Agreement which is outstanding on the Effective
Date shall automatically be deemed to be continued hereunder.
Accordingly, the parties hereto agree as follows:

ARTICLE I
    

DEFINITIONS

SECTION 1.01
    Defined Terms. As used in this Agreement, the following terms have the
meanings specified or as referenced below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account Parties” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, and shall include any Successor
Account Party and any Person that becomes an Account Party pursuant to Section
10.04(g) hereof.




1948827.15-NYCSR07A - MSW

--------------------------------------------------------------------------------




“Account Party Jurisdiction” means (a) Bermuda, (b) the Cayman Islands, (c)
Ireland, (d) Switzerland, (e) England and Wales, (f) the United States and (g)
any other country in which a Person that becomes an Account Party pursuant to
Section 10.04(g) hereof is incorporated or formed.
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period; provided that, if
such rate is below zero, the Adjusted LIBO Rate shall be deemed to be zero.
“Administrative Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. (including
its branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.
“Aggregate Alternative Currency Limit” means $375,000,000, as such amount may be
increased as provided for in Section 2.09(c).
“Aggregate Credit Exposure” means the aggregate amount of the Credit Exposures
of each of the Lenders.
“Aggregate LC Exposure” means the aggregate amount of the LC Exposures of each
of the Lenders.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate for such day
plus 1/2 of 1% and (c) the Adjusted LIBO Rate for an Interest Period of one
month that would be calculated as of such day (or, if such day is not a Business
Day, as of the next preceding Business Day) plus 1.0%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the date of such change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be.


2



--------------------------------------------------------------------------------




“Alternative Currency” means (x) in the case of Loans, (a) euros, (b) British
pounds sterling and (c) subject to agreement by all Lenders, Canadian dollars,
Japanese yen, Australian dollars, New Zealand dollars, Singapore dollars and
Swiss francs, and (y) in the case of any Letter of Credit, (a) euros, (b)
British pounds sterling, (c) Canadian dollars, (d) Japanese yen, (e) Swiss
francs and (f) any other currency requested by an Account Party and reasonably
acceptable to the Lenders and the Issuing Lenders; provided that, with respect
to clauses (x)(c) and (y)(f) above, such currency (i) is readily available,
freely transferable and convertible into Dollars in the London foreign exchange
market or the principal financial center of such currency, (ii) has available a
LIBO Rate in the Administrative Agent’s determination and (iii) is a currency
for which no central bank or other governmental authorization in the country of
issue of such currency is required to permit use of such currency by any Lender
for issuing, renewing, extending or amending letter of credits or funding or
making drawings thereunder and/or to permit any Account Party to pay the
reimbursement obligations and interest thereon, each as contemplated hereunder,
unless such authorization has been obtained and is in full force and effect.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
“Alternative Currency Letter of Credit” means a letter of credit issued by a
Lender in an Alternative Currency pursuant to the terms hereof.
“Anti-Corruption Laws” means the laws, rules, and regulations of the
jurisdictions applicable to the relevant Obligor or its Subsidiaries from time
to time concerning or relating to bribery or corruption.
“Applicable Margin” means a percentage per annum determined in accordance with
the Pricing Grid (as defined herein).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments of all the Lenders represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
and including the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3



--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject, or has a direct or indirect parent company that has become the subject,
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, examiner, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets, including the Federal Deposit Insurance Corporation or
any other state, federal or foreign regulatory authority acting in such a
capacity, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or any direct or indirect parent company thereof by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement in the United States of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Bermuda Companies Law” means the Companies Act 1981 of Bermuda, as amended, and
the regulations promulgated thereunder.
“Bermuda Insurance Law” means the Insurance Act 1978 of Bermuda, as amended, and
the regulations promulgated thereunder.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowing” means, with respect to any Account Party, (a) all ABR Loans of such
Account Party made, converted or continued on the same date or (b) all
Eurocurrency Loans of such Account Party that have the same Interest Period.
“Borrowing Request” means a request by an Account Party for a Borrowing in
accordance with Section 2.06 substantially in the form of Exhibit D hereto.
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London, Zurich, Bermuda, or in the case
of any Specified Account Party, the jurisdiction of organization of such Account
Party, requesting the issuance of a Letter of Credit, are authorized or required
by law to remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Loan, or to a notice by an
Account Party with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market and
(c) if such day relates to any payment, determination, funding or notice to be
made or given in connection with any loans in an Alternative Currency, any day
(i) on which dealings in deposits in the Alternative Currency are carried out in
the London interbank market or the principal financial center of such
Alternative Currency, (ii) on which commercial banks and foreign exchange
markets are open for business in London, New York City, and the principal
financial center for such Alternative Currency, and (iii) with respect to any
such payment, determination or funding to be made in connection with any
Alternative Currency Loan denominated in Euros, on which the Trans-European
Automated Real-time Gross Settlement Express Transfer (TARGET2) System payment
system (or, if such payment


4



--------------------------------------------------------------------------------




system ceases to be operative, such other payment system (if any) reasonably
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, with respect to any Letter of Credit issued for the
account of any Account Party, the deposit of cash and Cash Equivalents or, if
the Administrative Agent shall agree in its sole discretion, other credit
support, by such Account Party in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the applicable
Lenders (the “LC Collateral Account”), in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the applicable Reimbursement Obligations and all other
obligations hereunder. Derivatives of such term have corresponding meanings and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means at any time:
(a)
    time deposits, certificates of deposit or money market deposits, maturing
not more than two years after the date of determination, which are issued by a
financial institution which is rated at least AA- by S&P or Aa3 by Moody’s
Investors Service, Inc. (whether or not a Lender); and
(b)
    investments in money market funds that invest solely in Cash Equivalents
described in clause (a) and are rated AAA by S&P.
“Change of Control” means the occurrence of any of the following events or
conditions:
(a) any Person, including any syndicate or group deemed to be a Person under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires
beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of XL Group
entitling such Person to exercise 50.1% or more of the total voting power of all
shares of XL Group that are entitled to vote generally in elections of
directors, other than (i) an acquisition by XL Group, any of its Subsidiaries or
any employee benefit plan or plans of XL Group or any of its Subsidiaries and
(ii) the formation of any holding company to hold 100% of the outstanding shares
of XL Group (provided that the beneficial owners of such holding company are
substantially the same as the beneficial owners of XL Group immediately prior to
the formation of such holding company);


5



--------------------------------------------------------------------------------




(b) XL Group merges or consolidates with or into any other Person (other than a
Subsidiary), another Person (other than a Subsidiary) merges into XL Group or XL
Group conveys, sells, transfers or leases all or substantially all of its assets
to another Person (other than a Subsidiary), other than any transaction: (i)
that does not result in a reclassification, conversion, exchange or cancellation
of the outstanding shares of XL Group (other than the cancellation of any
outstanding shares of XL Group held by the Person with whom it merges or
consolidates), (ii) which is effected solely to change the jurisdiction of
incorporation of XL Group and results in a reclassification, conversion or
exchange of outstanding shares of XL Group solely into shares of capital stock
of the surviving entity, or (iii) that is permitted under Section 7.01 or
Section 7.02; or
(c) the occupation at any time of a majority of the seats (other than vacant
seats) on the board of directors of XL Group by Persons who were not (i)
directors of XL Group on the date of this Agreement, (ii) nominated or appointed
by the board of directors of XL Group or (iii) approved by the board of
directors of XL Group as director candidates prior to their election.
“Change in Law” means (a) the adoption or taking effect of any law, rule, treaty
or regulation after the date of this Agreement, (b) any change in any law, rule
or regulation or in the interpretation, administration, implementation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.15(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, rule, requirement, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, implemented or
issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans, to issue Syndicated Letters of Credit and Non-Syndicated Letters of
Credit and to acquire participations in Fronted Letters of Credit, as such
commitment may be (i) reduced from time to time pursuant to Section 2.09 and
(ii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Commitment is set forth on Schedule I or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $750,000,000.


6



--------------------------------------------------------------------------------




“Commitment Termination Date” means August 5, 2021.
“Confirming Lender” means, with respect to any Lender, any other Person which is
listed on the NAIC Approved Bank List that has agreed, by delivery of an
agreement between such Lender and such other Person in substantially the form of
Exhibit C or any other form satisfactory to the Administrative Agent, to honor
the obligations of such Lender in respect of a draft complying with the terms of
a Syndicated Letter of Credit or a Non-Syndicated Letter of Credit, as the case
may be, as if, and to the extent, such other Person were the “issuing lender”
(in place of such Lender) named in such Syndicated Letter of Credit or
Non-Syndicated Letter of Credit, as the case may be.
“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of XL Group and its Subsidiaries, provided that the calculation of such
consolidated stockholders’ equity shall (a) exclude any Exempt Indebtedness (and
the assets relating thereto) in the event such Exempt Indebtedness is
consolidated on the consolidated balance sheet of XL Group and its consolidated
Subsidiaries in accordance with GAAP, (b) include the amounts recorded on the
consolidated balance sheet of XL Group and its consolidated Subsidiaries in
respect of Hybrid Capital and (c) not give effect to the impact (positive or
negative) of accumulated other comprehensive income/(loss) reflected on the
consolidated balance sheet of XL Group and its consolidated Subsidiaries.
“Consolidated Total Assets” means, on any date, total assets of XL Group and its
Subsidiaries on a consolidated basis determined in accordance with GAAP as of
the last day of the fiscal quarter immediately preceding the date of
determination.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means, collectively, this Agreement and the Letter of Credit
Documents.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or participations in Letters of Credit or any other amount required to be
paid by it to the Administrative Agent or the Existing Agent or any other Lender
hereunder or (ii) pay over to any Obligor any other amount required to be paid
by it hereunder, in either case, unless such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s determination
that one or more conditions precedent to funding (which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in writing) has not been satisfied, (b) has notified any Obligor or the
Administrative Agent or the Existing Agent in writing, or has made a public


7



--------------------------------------------------------------------------------




statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding (which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after request by the Administrative Agent or any
Obligor, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such receipt of such certification in form and substance
reasonably satisfactory to the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event (including and together with any Bail-In Action).
Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20) upon delivery of written notice of such determination
to the Account Parties and each Lender.
“Documentation Agent” means The Bank of Tokyo-Mitsubishi.
“Dollar Equivalent” means, (a) as to any amount denominated in Dollars, the
amount thereof at such time and (b) as to any amount denominated in an
Alternative Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of XL Group that is a “United States
Person” as defined in Section 7701(a)(30) of the Code.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 10.02).


8



--------------------------------------------------------------------------------




“Environmental Laws” means any Law, whether now existing or subsequently enacted
or amended, relating to pollution or protection of the environment, including
natural resources, including any relating to: (a) exposure of Persons, including
but not limited to employees, to Hazardous Materials, (b) protection of the
public health or welfare from the effects of products, by-products, wastes,
emissions, discharges or releases of Hazardous Materials or (c) regulation of
the manufacture, use or introduction into commerce of Hazardous Materials,
including their manufacture, formulation, packaging, labeling, distribution,
transportation, handling, storage or disposal.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of an Account Party or any Subsidiary resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing, excluding, in each case, for the avoidance of
doubt, liabilities of such Account Party or Subsidiary as the insurer or
reinsurer under policies of insurance or reinsurance of an Account Party or any
Subsidiary.
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with any Account Party within the meaning of Section
4001(a)(14) of ERISA; (b) any corporation which is a member of a controlled
group of corporations within the meaning of Section 414(b) of the Code of which
any Account Party is a member; (c) any trade or business (whether or not
incorporated) which is a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Code of which any Account
Party is a member; and (d) with respect to any Account Party, any member of an
affiliated service group within the meaning of Section 414(m) or (o) of the Code
of which that Account Party, any corporation described in clause (b) above or
any trade or business described in clause (c) above is a member.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any
Obligor or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not waived
in accordance with Section 412(c) of the Code or Section 302(c) of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan;


9



--------------------------------------------------------------------------------




(d) the incurrence by any Obligor or any of such Obligor’s ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Obligor or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any Obligor or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by any Obligor or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Obligor or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the imposition of a Lien pursuant
to Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of ERISA
with respect to any Plan; (i) the withdrawal by any Obligor or any of their
respective ERISA Affiliates from any Plan with two or more contributing sponsors
or the termination of any such Plan resulting in liability to any Obligor or any
of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; or (j)
the imposition of liability on any Obligor or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loan(s) constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VIII.
“Excess Funding Guarantor” has the meaning assigned to such term in
Section 3.07.
“Excess Payment” has the meaning assigned to such term in Section 3.07.
“Excluded Taxes” means, with respect to the Administrative Agent, the Existing
Agent, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Obligor hereunder, or under any Credit
Document, (a) income or franchise Taxes imposed on (or measured by) its net
income, net profits or overall gross receipts (including, without limitation,
branch profits or similar taxes) by the United States of America, or by any
jurisdiction under the laws of which such recipient is organized or resident, in
which such recipient’s principal office is located or with which such recipient
has any other connection (other than a connection that arises solely by reason
of an Account Party having executed, delivered or performed its obligations or a
Lender or the Administrative Agent or the Existing Agent having received a
payment under this Agreement or any Credit Document), (b) any withholding Tax
imposed (other than withholding tax imposed by the United Kingdom or Ireland)
pursuant to a law in effect at the time such recipient first becomes a party to
this Agreement or designates a new lending office (other than pursuant to an
assignment requested by XL Group under Section 2.19(b)), or at the time such
recipient acquires an additional interest, but only with respect to Taxes
attributable to such additional interest, except, in each case, to the extent
that such recipient (or such recipient’s assignor, if any) was entitled at the
time of the designation of a new lending office (or assignment) to receive
additional amounts from the Account Parties with


10



--------------------------------------------------------------------------------




respect to such Tax under Section 2.17(a) or 2.17(c), (c) any Tax that is
attributable to a recipient’s failure to comply with Section 2.17(g), 2.17(i) or
2.17(j), (d) any U.S. federal withholding Tax imposed pursuant to FATCA, (e) the
bank levy as set out in the Finance Act 2011 of the United Kingdom and any other
levy or tax of a similar nature imposed by reference to the balance sheet,
assets, liabilities, capital base (or any part of it) or minimum regulatory
capital of a financial institution or other entity carrying out financial
transactions, (f) any withholding tax imposed by the United Kingdom on a payment
under any Credit Document, if on the date which the payment falls due, (1) the
payment could have been made to the relevant Lender without such withholding tax
if the Lender was a UK Qualifying Lender, but on that date the Lender is not or
has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty, or any
published practice or concession of any relevant taxing authority,(2) the
relevant Lender is UK Qualifying Lender solely by virtue of sub-paragraph (b) of
the definition of UK Qualifying Lender and (I) an officer of HMRC has given (and
not revoked) a direction (a “Direction”) under section 931 of the UK Taxes Act
which relates to the payment and that Lender has received from the relevant
Account Party a certified copy of that Direction and the payment could have been
made to the Lender without such withholding tax if that Direction had not been
made; or (II) the relevant Lender has not given a UK Tax Confirmation and the
payment could have been made to the Lender without such withholding if the
Lender had given a UK Tax Confirmation, on the basis that the UK Tax
Confirmation would have enabled the relevant Account Party to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK Taxes Act and (g) any withholding tax imposed by Ireland
on a payment under any Credit Document, if on the date on which the payment
falls due, (1) the payment could have been made to the relevant Lender without
such withholding tax if the Lender was an Irish Qualifying Lender, but on that
date the relevant Lender is not or has ceased to be an Irish Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or treaty, or any published practice or concession of any relevant
taxing authority or (2) the relevant Lender is an Irish Treaty Lender and the
payment could have been made to the Lender without deduction or withholding for
or on account of tax had that Lender complied with its obligations under Section
2.17(l)(A) of this Agreement.
“Exempt Indebtedness” means any Indebtedness of any Person (other than XL Group
or any of its Affiliates) that is consolidated on the balance sheet of XL Group
and its consolidated Subsidiaries in accordance with GAAP (whether or not
required to be so consolidated); provided that (a) at the time of the incurrence
of such Indebtedness by such Person, the cash flows from the assets of such
Person shall reasonably be expected by such Person to liquidate such
Indebtedness and all other liabilities (contingent or otherwise) of such Person
and (b) no portion of such Indebtedness of such Person shall be Guaranteed
(other than guarantees of the type referred to in clause (a) or (b) of the
definition of Indebtedness) by, or shall be secured by a Lien on any assets
owned by, XL Group or any of its Subsidiaries and neither such Person nor any of
the holders of such Indebtedness shall have any direct or indirect recourse to
XL Group or any of its Subsidiaries (other than in respect of liabilities and
guarantees of the type referred to in clause (a) or (b) of the definition of
Indebtedness).
“Existing Agent” has the meaning given to such term in the recitals hereto.


11



--------------------------------------------------------------------------------




“Existing Participated Letters of Credit” has the meaning assigned to such term
in Section 2.03(m).
“Existing Secured Credit Agreement” means (i) the 5-year Secured Credit
Agreement dated as of November 22, 2013 among XL Group, XLIT, XL America, XL
Bermuda, XL Re Europe, XL Insurance, XL Switzerland Ltd, a company limited by
shares organized under the laws of Switzerland, and XL Life, each as account
parties, XL Group plc, an Irish public limited liability company, XLIT, XL
America, XL Bermuda and XL Life, each as guarantors, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and The Bank of New York
Mellon, as collateral agent, as amended, restated, supplemented or otherwise
modified prior to the date hereof.
“Existing Specified Alternative Currency Letters of Credit” has the meaning
assigned to such term in Section 2.04(b).
“Existing Syndicated Letters of Credit” has the meaning assigned to such term in
Section 2.01(m).
“Existing Unsecured Credit Agreement” has the meaning given to such term in the
recitals hereto.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor provisions thereto, to the extent
substantially comparable thereto), and any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) thereof (or any amended or successor version described above) and,
for the avoidance of doubt, any intergovernmental agreements in respect thereof
(and any legislation, regulations or other official guidance adopted by a
governmental authority pursuant to, or in respect of, such intergovernmental
agreements).
“Financial Officer” means, with respect to any Obligor, a principal financial
officer of such Obligor, including a controller; provided that, with respect to
XLIT, any certification required to be delivered by a Financial Officer of XLIT
may be delivered by a Financial Officer of XL Group.
“Fitch” means Fitch Ratings.
“Fronted Letters of Credit” means letters of credit issued under Section 2.03,
including, for the avoidance of doubt, each Existing Participated Letter of
Credit continued hereunder.
“GAAP” means generally accepted accounting principles in the United States of
America.
“GIC” means a guaranteed investment contract or funding agreement or other
similar agreement issued by an Account Party or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.
“Governmental Authority” means the government of the United States of America,
or of any other nation (including the European Union), or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.


12



--------------------------------------------------------------------------------




“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor for the purpose of assuring the holder of such Indebtedness,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including keepwell agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guarantee hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount of the
Indebtedness in respect of which such Guarantee is made. The terms “Guarantee”
and “Guaranteed” used as a verb shall have a correlative meaning.
“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.
“Guarantors” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any Person that becomes a
Guarantor pursuant to Section 10.04(g) hereof.
“Guidelines” means, collectively, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September
1986), guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
"Obligationen" vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
"Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen" vom Januar 2000), circular letter No. 15 of 7 February
2007 (1-015-DVS-2007) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss Withholding Tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 "Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben" vom 7. Februar 2007) and circular
letter No. 34 of 26 July 2011 (1-034-V-2011) in relation to deposits
(Kreisschreiben Nr. 34 "Kundenguthaben" vom 26. Juli 2011), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


13



--------------------------------------------------------------------------------




“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“HMRC” means Her Majesty’s Revenue & Customs of the United Kingdom.
“HMRC DT Treaty Passport scheme” means the Board of HMRC Double Taxation Treaty
Passport scheme.
“Hybrid Capital” means, at any time, all securities, instruments or other
obligations issued by XL Group or its Subsidiaries to the extent that such
securities, instruments or other obligations (i) qualify for equity treatment by
S&P and (ii) mature (to the extent not perpetual) no earlier than the date that
is ninety-one (91) days after the Commitment Termination Date.
“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
or liability for or on account of money borrowed by, or for or on account of
deposits with or advances to (but not including accrued pension costs, deferred
income taxes or accounts payable of) such Person; (ii) all obligations
(including contingent liabilities) of such Person evidenced by bonds,
debentures, notes, banker’s acceptances or similar instruments; (iii) all
indebtedness or liability for or on account of property or services purchased or
acquired by such Person; (iv) any indebtedness or liability secured by a Lien on
property owned by such Person (whether or not assumed) and Capital Lease
Obligations of such Person (without regard to any limitation of the rights and
remedies of the holder of such Lien or the lessor under such capital lease to
repossession or sale of such property); (v) the maximum available amount of all
standby letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); and (vi)
all Guarantees of such Person; provided that the following shall be excluded
from Indebtedness of XL Group and any of its Subsidiaries for purposes of this
Agreement: (a) all payment liabilities of any such Person under insurance and
reinsurance policies from time to time issued by such Person, including
guarantees of any such payment liabilities; (b) all other liabilities (or
guarantees thereof) arising in the ordinary course of any such Person’s business
as an insurance or reinsurance company (including GICs and Stable Value
Instruments and any Specified Transaction Agreement relating thereto), or as a
corporate member of The Council of Lloyd’s, or as a provider of financial or
investment services or contracts (including GICs and Stable Value Instruments
and any Specified Transaction Agreement relating thereto); (c) trade payables
(including payables under insurance contracts and reinsurance payables) and
accrued expenses, in each case arising in the ordinary course of business; (d)
all intercompany positions having a term not exceeding 364 days (inclusive of
any roll-over or extension of terms) and created in the ordinary course of
business; and (e) any Exempt Indebtedness.
“Indemnified Taxes” means (a) Taxes imposed on the Administrative Agent, the
Existing Agent or any Lender on or with respect to any payment hereunder or
under any Credit Document, other than Excluded Taxes and (b) Other Taxes.


14



--------------------------------------------------------------------------------




“Insurance Subsidiary” means any Subsidiary (other than XL Life Insurance and
Annuity Company) which is subject to the regulation of, and is required to file
statutory financial statements with, any governmental body, agency or official
in any State or territory of the United States or the District of Columbia which
regulates insurance companies or the doing of an insurance business therein.
“Interest Election Request” means a request by an Account Party to convert or
continue a Borrowing in accordance with Section 2.08 substantially in the form
of Exhibit E hereto.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and the Commitment Termination Date and (b) with respect to any
Eurocurrency Loan, the last day of each Interest Period therefor and, in the
case of any Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at three-month intervals
after the first day of such Interest Period, and the Commitment Termination
Date.
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.
“Irish Account Party” means an Account Party organized or formed under laws of
Ireland, or resident in Ireland for Irish tax purposes.
“Irish Qualifying Lender” means a Lender which is beneficially entitled to the
interest payable to that Lender in respect of an advance under this Agreement
and:
(a)    which is a bank within the meaning of section 246 of the TCA which is
carrying on a bona fide banking business in Ireland for the purposes of section
246(3) of the TCA;
(b)    which is a company (within the meaning of Section 246 of the TCA);
(i)    which, by virtue of the law of a Relevant Territory is resident in the
Relevant Territory for the purposes of tax and that jurisdiction imposes a tax
that generally applies to interest receivable in that jurisdiction by companies
from sources outside that jurisdiction; or
(ii)     in receipt of interest under this Agreement which:


15



--------------------------------------------------------------------------------




(A) is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or
(B) would be exempted from the charge to Irish income tax pursuant to the terms
of a double taxation treaty entered into between Ireland and another
jurisdiction signed on or before the date on which the relevant interest is paid
but not in force on that date, assuming that treaty had the force of law on that
date;
provided that, in the case of both (i) and (ii) above, such company does not
provide its commitment in connection with a trade or business which is carried
on in Ireland through a branch or agency in Ireland; or
(c)     which is a corporation that is incorporated in the United States of
America (or any state thereof) and is subject to Federal income tax of the
United States of America on its worldwide income provided that such corporation
does not provide its commitment in connection with a trade or business which is
carried on in Ireland through a branch or agency in Ireland; or
(d)     which is a limited liability company formed in the United States of
America (or any state thereof), where the ultimate recipients of the interest
payable to such limited liability company satisfy the requirements set out in
(b) or (c) above and the business conducted through the limited liability
company is so structured for market reasons and not for tax avoidance purposes,
provided that such limited liability company does not provide its commitment in
connection with a trade or business which is carried on by it in Ireland through
a branch or agency in Ireland; or
(e)     which is a company (within the meaning of Section 246 of the TCA);
(i)    which advances money in the ordinary course of a trade which includes the
lending of money;
(ii)    in whose hands any interest payable in respect of money so advanced is
taken into account in computing the trading income of that company;
(iii)    which has complied with the notification requirements set out in
Section 246(5)(a) of the TCA; and
(iv)     whose facility office is located in Ireland; or
(f)    which is a qualifying company (within the meaning of section 110 of the
TCA) and whose facility office is located in Ireland; or
(g)     which is an investment undertaking (within the meaning of Section 739B
of the TCA) and whose facility office is located in Ireland; or
(h)     which is an exempt approved scheme within the meaning of section 774 of
the TCA whose facility office is located in Ireland; or


16



--------------------------------------------------------------------------------




(i)     which is an Irish Treaty Lender.
“Irish Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by Ireland from a payment under any Credit Document.
“Irish Treaty Lender” means a Lender other than a Lender falling within
paragraph (b), (c) or (d) of the definition of Irish Qualifying Lender set out
above which is, on the date any relevant payment is made, entitled under a
double taxation agreement (an “Irish Treaty”) in force on that date (subject to
the completion of any procedural formalities) to that payment without any Irish
Tax Deduction.
“ISDA” has the meaning assigned to such term in Section 7.03(d).
“Issuing Lender” means (a) (i) with respect to any Fronted Letter of Credit
(other than an Existing Participated Letter of Credit), BTMU, in its capacity as
the issuer of such Fronted Letter of Credit hereunder, and its successors in
such capacity as provided in Section 2.03(k), and (ii) with respect to any
Existing Participated Letter of Credit, JPM, in its capacity as the issuer of
such Fronted Letter of Credit hereunder, (b) with respect to any Syndicated
Letter of Credit, each Lender, in its capacity as the issuer of such Syndicated
Letter of Credit and (c) with respect to any Non-Syndicated Letter of Credit,
the Lender named therein as the issuer thereof (it being understood and agreed
that each Issuing Lender may, at its option, issue any Letter of Credit for the
account of any Account Party by causing any foreign or domestic branch or
Affiliate of such Issuing Lender to issue such Letter of Credit (and, without
limiting the effect of Section 2.15, Section 2.17 or any other similar
provision, without any increased costs to the Account Parties unless such costs
are incurred as a result of an Account Party's request for Letters of Credit in
a currency other than Dollars, British pounds sterling or euros); provided that
(i) any exercise of such option shall not affect the obligations of such Account
Party in respect of such Letter of Credit in accordance with the terms hereunder
and (ii) such option may, if any Issuing Lender so requires, be exercised by
delivering to the Administrative Agent a joinder signature page to this
Agreement executed by such branch or Affiliate in form and substance
satisfactory to the Administrative Agent and XL Group).
“Joinder Agreement” means a document substantially in the form set out in
Exhibit F (Form of Joinder Agreement).
“Joint Lead Arrangers” means The Bank of Tokyo-Mitsubishi UFJ, Ltd, Barclays
Bank PLC, Citigroup Global Markets Inc., HSBC Bank USA, National Association and
Wells Fargo Securities, LLC, each in its capacity as a Joint Lead Arranger under
this Agreement.
“JPM” has the meaning given to such term in the recitals hereto.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
“LC Disbursement” means (a) with respect to any Fronted Letter of Credit or
Non-Syndicated Letter of Credit, a payment made by the Issuing Lender thereof
pursuant thereto and (b) with respect to any Syndicated Letter of Credit or
Specified Alternative Currency Letter of Credit, a payment made by a Lender
pursuant thereto.


17



--------------------------------------------------------------------------------




“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Account Parties at such time. The LC Exposure of any
Lender at any time shall be the sum of (i) its Applicable Percentage of the
total LC Exposure (excluding any Specified Alternative Currency LC Exposure)
plus (ii) the Specified Alternative Currency LC Exposure (if any) of such Lender
at such time.
“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or an
agreement pursuant to the terms of Section 2.09(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption (it
being understood and agreed that each Lender may, at its option, issue any
Letter of Credit for the account of any Account Party by causing any foreign or
domestic branch or Affiliate of such Lender to issue such Letter of Credit (and,
without limiting the effect of Section 2.15, Section 2.17 or any other similar
provision, without any increased costs to the Account Parties unless such costs
are incurred as a result of an Account Party's request for Letters of Credit in
a currency other than Dollars, British pounds sterling or euros); provided that
(i) any exercise of such option shall not affect the obligations of such Account
Party in respect of such Letter of Credit in accordance with the terms hereunder
and (ii) such option may, if any Lender so requires, be exercised by delivering
to the Administrative Agent a joinder signature page to this Agreement executed
by such branch or Affiliate in form and substance satisfactory to the
Administrative Agent and XL Group).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.
“Letters of Credit” means each of the Syndicated Letters of Credit, the
Non-Syndicated Letters of Credit and the Fronted Letters of Credit, including
each such Letter of Credit that is an Alternative Currency Letter of Credit, and
each of the Specified Alternative Currency Letters of Credit.
“LIBO Rate” means:
(a)    for the Interest Period for any Eurocurrency Borrowing denominated in
Dollars, (i) the rate equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the Reuters Page LIBOR01 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) (the “LIBO Screen
Rate”), for delivery on the first day of such Interest Period, with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time), two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of Dollar deposits with a maturity equal to
the duration of such Interest Period; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement
(but if more than one rate in respect thereof is specified on such page, the
rate will be an arithmetic average of all such rates) or, in the event the LIBO
Screen Rate is not available for such Interest Period at such time for any
reason,


18



--------------------------------------------------------------------------------




(ii) the rate for such Interest Period shall be the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available for Dollars) that is shorter than such
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available for Dollars) that exceeds the such Interest
Period, in each case, at such time;
(b)    for the Interest Period for any Eurocurrency Borrowing denominated in
Euros, (i) the rate equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the appropriate page of the Reuters screen
that displays the Global Rate Set Systems Limited rate for deposits in Euros (or
the successor thereto appointed by the European Money Markets Institute, if
Global Rate Set Systems Limited is no longer making the applicable interest
settlement rate available) (the “Euro LIBO Screen Rate”), for delivery on the
first day of such Interest Period, with a term equivalent to such Interest
Period determined as of approximately 11:00 a.m. (Brussels time), two Business
Days prior to the commencement of such Interest Period; provided that if such
rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement (but if more than one rate is specified in respect
thereof on such page, the rate will be an arithmetic average of all such rates)
or, in the event the Euro LIBO Screen Rate is not available for such Interest
Period at such time for any reason, (ii) the rate for such Interest Period shall
be the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Euro LIBO Screen Rate for the longest period (for which the Euro LIBO Screen
Rate is available for Euros) that is shorter than such Interest Period and (b)
the Euro LIBO Screen Rate for the shortest period (for which the Euro LIBO
Screen Rate is available for Euros) that exceeds the such Interest Period, in
each case, at such time; or
(c)    for the Interest Period for any Eurocurrency Borrowing denominated in an
Alternative Currency (other than Euros), (i) the rate per annum equal to the
rate determined by the Administrative Agent to be the offered rate that appears
on the appropriate page of the Reuters screen that displays the ICE Benchmark
Administration Limited rate for deposits in the applicable Alternative Currency
(or the successor thereto if ICE Benchmark Administration Limited is no longer
making the applicable interest settlement rate available) (the “Alternative LIBO
Screen Rate”), for delivery on the first day of such Interest Period, with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time), two Business Days prior to the commencement of such Interest
Period; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement (but if more than one rate
is specified in respect thereof on such page, the rate will be an arithmetic
average of all such rates) or, in the event such rate is not available at such
time for any reason, (ii) the rate for such Interest Period shall be the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Alternative LIBO
Screen Rate for the longest period (for which the Alternative LIBO Screen Rate
is available for Alternative Currency) that is shorter than such Interest Period
and (b) the Alternative LIBO Screen Rate for the shortest period (for which the
Alternative LIBO Screen Rate is available for such Alternative Currency) that
exceeds the such Interest Period, in each case, at such time.


19



--------------------------------------------------------------------------------




“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
lien, security interest, charge or other encumbrance or security arrangement of
any nature whatsoever, including but not limited to any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security (it being understood that any
deposits, cash advances or escrow (or similar) arrangements comprised of cash,
cash equivalents or securities and established pursuant to the requirements of
any letter of intent or purchase or similar agreement for any acquisition or
investment not prohibited hereunder shall be excluded from this definition).
“Life Operations” has the meaning assigned to such term in Section 7.02(h).
“Loans” means the loans made by the Lenders to the Account Parties pursuant to
Section 2.05.
“Local GAAP” means generally accepted accounting principles in the jurisdiction
of any Account Party.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Adverse Effect” means a material adverse effect on: (a) the assets,
business, financial condition or operations of XL Group and its Subsidiaries
taken as a whole; or (b) the ability of the Obligors to perform any of their
payment or other material obligations under this Agreement.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NAIC” means the National Association of Insurance Commissioners.
“NAIC Approved Bank” means (a) any Person that is a bank listed on the most
current “Bank List” of banks approved by NAIC (the “NAIC Approved Bank List”) or
(b) any Lender as to which its Confirming Lender is a bank listed on the NAIC
Approved Bank List.
“NAIC Approved Bank List” has the meaning assigned to such term in the
definition of “NAIC Approved Bank” in this Section.
“Non-Syndicated Letters of Credit” means letters of credit issued under Section
2.02.
“Non-U.S. Benefit Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
any Account Party or any of their Subsidiaries, with respect to which such
Account Party or such Subsidiary has an obligation to contribute, for the
benefit of employees of such Account Party or such Subsidiary, which plan, fund
or other similar program provides, or results in, the type of benefits described
in Section 3(1) or 3(2) of ERISA, and which plan is not subject to ERISA or the
Code.


20



--------------------------------------------------------------------------------




“NYFRB Rate” means, for any day, the higher of (i) the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers and (ii) the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it, in each case, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York; provided that
if the NYFRB Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Obligors” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“OECD” means the Organization for Economic Cooperation and Development.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Operating Indebtedness” means, without duplication, any Indebtedness of XL
Group and its consolidated Subsidiaries (a) in respect of AXXX, XXX and other
similar life reserve requirements, (b) incurred in connection with repurchase
agreements, reverse repurchase agreements, buy/sell-back agreements and
securities lending or borrowing transactions, (c) to the extent the proceeds of
which are used directly or indirectly (including for the purpose of funding
portfolios that are used to fund trusts in order) to support AXXX, XXX and other
similar life reserves, (d) to the extent the proceeds of which are used to fund
discrete customer-related assets or pools of assets (and related hedge
instruments and capital) that are at least notionally segregated from other
assets and have sufficient cash flow to pay principal and interest thereof, with
insignificant risk of other assets of such Person being called upon to make such
principal and interest payments or (e) that is excluded entirely from financial
leverage by both S&P and Moody’s in their evaluation of XL Group and its
consolidated Subsidiaries.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property Taxes, arising from any payment made
hereunder or from the execution, delivery or enforcement of this Agreement or
any other Credit Document (excluding however any Assignment and Assumption or
other document pursuant to which a Lender assigns, transfers, novates or
otherwise disposes of any of its rights or obligations under a Credit Document
(other than any such transfer, assignment, novation or other disposition
resulting from the replacement of a Lender pursuant to Section 2.19(b)(i),
(iii), (v), (vi), (vii) or (viii))), including any interest, additions to tax or
penalties applicable thereto.
“Overnight LIBO Rate” shall mean, with respect to any day in any period during
which a reimbursement obligation in respect of any Letter of Credit is
outstanding, (i) the offered quotations by BTMU to first-class banks in the New
York interbank market (or such other market in which BTMU customarily deals at
such time) for deposits in such currency of the applicable Letter of Credit of
amounts in same day funds approximately comparable to such reimbursement
obligations with a maturity of the next Business Day determined as of 10:00 A.M.
(New York time) (or, if later, the time on such day on which such reimbursement
obligation arose) on such day (or if such day is not a Business Day, the next
preceding Business Day) multiplied (and rounded upward, if necessary, to the
next whole multiple of 1/100 of 1%) by (ii) the one month Statutory Reserve
Rate; provided that if such rate is below zero, the Overnight LIBO Rate shall be
deemed to be zero.


21



--------------------------------------------------------------------------------




“Participant” has the meaning assigned to such term in Section 10.04(c)(i).
“Participant LC Exposure” means, as to any Lender, its Applicable Percentage of
the aggregate amount available to be drawn under Fronted Letters of Credit and
Non-Syndicated Letters of Credit.
“Participant Register” has the meaning assigned to such term in Section
10.04(c)(iii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Non-Qualifying Lender” means, at any time, any Person that is not a
Qualifying Bank, and that would not, if that Person became a Lender at that
time, cause the number of Lenders who are not Qualifying Banks to exceed ten
(10).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Account Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or
which is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Account Party or any of their respective ERISA Affiliates
or with respect to which has any Account Party or any of their respective ERISA
Affiliates has any actual or contingent liability.
“Pricing Grid” means the table set forth below:
S&P/Fitch/Moody’s Rating of XLIT Senior Unsecured
Long-Term Debt
Applicable Margin for Eurocurrency Loans
Applicable Margin for ABR Loans
Commitment Fee Rate
Letter of Credit Commission
Category 1
≥ A / A / A2
1.150%
0.150%
0.16%
1.000%
Category 2
A- / A- / A3
1.300%
0.300%
0.16%
1.200%
Category 3
BBB+ / BBB+ / Baa1
1.300%
0.300%
0.16%
1.200%
Category 4
BBB / BBB / Baa2
1.300%
0.300%
0.16%
1.200%
Category 5
< BBB / BBB / Baa2 or unrated
1.500%
0.500%
0.16%
1.400%



22



--------------------------------------------------------------------------------




For the purposes of this definition, if XLIT holds split ratings that are one
level apart then the highest of such ratings shall apply. If XLIT holds split
ratings that are more than one level apart then the rating one level below the
highest of such ratings shall apply. If at any time a rating is not provided by
one of Moody’s, Fitch and S&P, the remaining ratings shall apply. If at any time
a rating is provided by only one of Moody’s, Fitch and S&P, such rating shall
apply. If at any time none of Moody’s, Fitch and S&P provide a rating of XLIT or
XLIT ceases to exist (other than pursuant to a transaction permitted pursuant to
Section 7.01 or pursuant to an acquisition of all or substantially all of the
assets of XLIT permitted under Section 7.02, provided that the surviving Person
of any such transaction or the Person acquiring such assets is or becomes an
Obligor and each Account Party (other than XL Group) is a Subsidiary of such
Person (and such Person shall own not less than the ratable ownership interest
in each such Account Party owned by XLIT immediately prior to such
transaction)), then Category 5 shall be applicable.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to an Account Party, in whole or in
part.
“Pro Rata Share” has the meaning assigned to such term in Section 3.07.
“Qualifying Bank” means any Person acting on its own account which is licensed
as a bank by the banking laws in force in its jurisdiction of incorporation and
any branch of a legal entity, which is licensed as a bank by the banking laws in
force in the jurisdiction where such branch is situated, and which, in each
case, exercises as its main purpose a true banking activity, having bank
personnel, premises, communication devices of its own and authority of decision
making, all in accordance with the Guidelines.
“Quarterly Date” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
“Register” has the meaning assigned to such term in Section 10.04(b)(iv).
“Reimbursement Obligation” means the obligation hereunder of the Specified
Account Party to reimburse (i) with respect to any Fronted Letter of Credit or
Non-Syndicated Letter of Credit, the Issuing Lender thereof and (ii) with
respect to any Syndicated Letter of Credit or Specified Alternative Currency
Letter of Credit, the Lenders thereof, in each case, for amounts drawn under
such Letter of Credit.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners
and advisors of such Person and such Person’s Affiliates.


23



--------------------------------------------------------------------------------




“Relevant Territory” means
(a)    a member state of the European Communities (other than Ireland); or
(b)    to the extent not a member state of the European Communities, a
jurisdiction with which Ireland has entered into a double taxation treaty that
either has the force of law by virtue of section 826(1) of the TCA or which will
have the force of law on completion of the procedures set out in section 826(1)
of the TCA.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Commitments representing more than 50% of the aggregate amount of the
Commitments at such time of the Lenders (other than Defaulting Lenders);
provided that, if the Commitments have expired or been terminated, “Required
Lenders” means Lenders having more than 50% of the Aggregate Credit Exposure at
such time.
“Resignation Letter” means a letter substantially in the form set out in Exhibit
G (Form of Resignation Letter).
“Responsible Officer” with respect to any Person, shall mean the Chairman of the
Board, the Chief Executive Officer, the President, the Chief Financial Officer,
any Financial Officer, any Executive Vice President, Senior Vice President or
Vice President, the Treasurer or the Secretary of such Person.
“Revaluation Date” means each of the following: (i) each date of issuance or
renewal of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the face amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by any Issuing Lender under any Letter
of Credit denominated in an Alternative Currency, (iv) two (2) Business Days
prior to the date of any Eurocurrency Borrowing denominated in a currency other
than Dollars and the same day for any Eurocurrency Borrowing denominated in
British pounds sterling or, if applicable, the date of conversion/continuation
of any such Eurocurrency Borrowing, (v) on and as of the last Business Day of
each calendar quarter and (vi) such additional dates as the Administrative Agent
shall reasonably determine or the Required Lenders shall reasonably require;
provided that not more than four requests in the aggregate may be made in any
calendar year pursuant to this clause (vi) unless an Event of Default has
occurred and is continuing.
“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.
“Sanctioned Country” means at any time, a country, region or territory which is
the subject or target of any Sanctions that broadly restrict dealings with that
country, region or territory (at the time of this Agreement, Cuba, Iran, North
Korea, Sudan, Syria and the region of Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union, the State Secretariat for Economic Affairs of Switzerland, the Swiss
Directorate of International Law or Her Majesty’s Treasury of the United Kingdom
(as such list is applicable to XL Group), (b) any Person organized or resident
in a Sanctioned Country, (c) any Person directly or indirectly 50% or more owned
by, or otherwise controlled by, any such persons described in (a) or (b), in the
aggregate, to the extent such Persons are the target of applicable Sanctions or
(d) any government of a Sanctioned Country.


24



--------------------------------------------------------------------------------




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced by the U.S. government, the US Department of State, the
UN Security Council, the European Union, the State Secretariat for Economic
Affairs of Switzerland, the Swiss Directorate of International Law or Her
Majesty’s Treasury of the United Kingdom.
“SAP” means, as to each Account Party and each Subsidiary that offers insurance
products, the statutory accounting practices prescribed or permitted by the
relevant Governmental Authority for such Account Party’s or such Subsidiary’s
domicile for the preparation of its financial statements and other reports by
insurance corporations of the same type as such Account Party or such Subsidiary
in effect on the date such statements or reports are to be prepared, except if
otherwise notified by XL Group as provided in Section 1.03.
“SEC” means the Securities and Exchange Commission or any successor entity.
“Secured Credit Agreement” means the 5-year Credit Agreement dated as of the
date hereof among XL Group, XLIT, X.L. America, XL Bermuda, XL Re Europe, XL
Insurance, XL Life, Catlin Insurance and Catlin Switzerland, the lenders party
thereto, The Bank of Tokyo-Mitsubishi, UFJ, Ltd, as administrative agent, and
The Bank of New York Mellon, as collateral agent, as amended, restated,
supplemented or otherwise modified from time to time, including any renewals,
extensions or replacements thereof that increase the principal amount thereof as
of the Effective Date; provided, however, that to the extent such principal
amount exceeds $1,500,000,000 at any time, such excess amount shall not be
deemed to be incurred under the Secured Credit Agreement for purposes of Section
7.06.
“SFR” means the Statutory Financial Return of XL Life Ltd.
“Significant Subsidiary” means, at any time, any subsidiary of XL Group (other
than XL Group plc) that either (i) as of the end of the most recently completed
fiscal year of XL Group has assets that exceed 10% of the consolidated total
assets of XL Group and its consolidated Subsidiaries as of the last day of such
period (determined in accordance with GAAP) or (ii) for the most recently
completed fiscal year of XL Group has revenues that exceed 10% of the
consolidated revenues of XL Group and its consolidated Subsidiaries for such
period (determined in accordance with GAAP); provided that, other than with
respect to Article VIII, each reference to “Significant Subsidiary” herein shall
be deemed to include each Subsidiary of XL Group that is an Account Party.
“Specified Account Party” means the Account Party on behalf of which any
specific Letter of Credit was issued to support the obligations of such Account
Party.
“Specified Alternative Currency LC Exposure” means, at any time, the sum of (a)
the Dollar Equivalent of the aggregate undrawn amount of all outstanding
Specified Alternative Currency Letters of Credit at such time plus (b) the
Dollar Equivalent of the aggregate amount of all LC Disbursements under
Specified Alternative Currency Letters of Credit that have not been reimbursed
by or on behalf of the Account Parties at such time. The Specified Alternative
Currency LC Exposure of any Lender shall at any time be such Lender’s share of
the total Specified Alternative Currency LC Exposure at such time.


25



--------------------------------------------------------------------------------




“Specified Alternative Currency Letter of Credit” means a letter of credit
issued by a Lender in a currency other than Dollars or an Alternative Currency
pursuant to Section 2.04.
“Specified Transaction Agreement” means any agreement, contract or documentation
with respect to the following types of transactions: cash pooling arrangements,
rate swap transaction, swap option, basis swap, asset swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
current swap transaction, cross-currency rate swap transaction, currency option,
credit protection transaction, credit swap, credit default swap, credit default
option, total return swap, credit spread transaction, repurchase transaction,
reverse repurchase transaction, buy/sell-back transaction, securities lending or
borrowing transaction, insurance-linked warrants, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest, and transactions on any commodity futures or other exchanges,
markets and their associated clearing houses (including any option with respect
to any of these transactions).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be its spot rate for the purchase of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if it does not have as of the date of determination a spot
buying rate for any such currency; and provided further the Administrative Agent
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Alternative Currency Letter of Credit.
“Stable Value Instrument” means any insurance, derivative or similar financial
contract or instrument designed to mitigate the volatility of returns during a
given period on a specified portfolio of securities held by one party (the
“customer”) through the commitment of the other party (the “SVI provider”) to
provide the customer with a credited rate of return on the portfolio, typically
determined through an interest-crediting mechanism (and in exchange for which
the SVI provider typically receives a fee).
“Statutory Reserve Rate” means, for any day (or for the Interest Period for any
Eurocurrency Borrowing), a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject on such day (or, with respect
to an Interest Period, the denominator of which is the number one minus the
arithmetic mean of such aggregates for the days in such Interest Period), for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


26



--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation, partnership, limited liability company or other entity of which a
majority of the shares of outstanding capital stock or other ownership interests
normally entitled to vote for the election of directors or other managers of
such corporation, partnership or other entity (regardless of any contingency
which does or may suspend or dilute the voting rights of such capital stock) is
at such time owned directly or indirectly by the parent or one or more
subsidiaries of the parent. Unless otherwise specified, “Subsidiary” means a
Subsidiary of an Account Party.
“Successor Account Party” means any Person (other than an Account Party) formed
by or surviving any consolidation, amalgamation or merger of an Account Party
with any Subsidiary of XL Group provided (i) such Person is a corporation,
partnership, limited liability company or similar entity organized or existing
under the laws of the jurisdiction of organization of Bermuda, the Cayman
Islands, Ireland, Switzerland, the United States or any country in the United
Kingdom, (ii) such Person expressly assumes all the obligations of such Account
Party (including assumption of any obligations of any such Person as a
Guarantor) under this Agreement and each other applicable Credit Document (or
otherwise confirms that all such obligations of such Account Party are its
obligations) and becomes an Account Party (and, if applicable, a Guarantor)
hereunder and under the other applicable Credit Documents pursuant to
documentation reasonably acceptable to the Administrative Agent, (iii)
immediately after such transaction, no Default or Event of Default exists, (iv)
each Guarantor, unless it is the other party to the transactions described
above, shall have confirmed that its Guarantee shall apply to such Person’s
obligations under this Agreement; (v) such Person shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such consolidation, amalgamation or merger and the
documentation referred to in clause (ii) above, if any, comply with this
Agreement and that such documentation (if any) has been duly authorized,
executed and delivered and is a legal, valid and binding agreement enforceable
against the Successor Account Party and, in the case of any such opinion, in
form and substance otherwise reasonably acceptable to the Administrative Agent
(it being understood and agreed that opinions similar in form and substance to
the opinions delivered by counsel to XL Group and its Subsidiaries in the
applicable jurisdictions as of the Effective Date shall be deemed to be
reasonably acceptable in addition to any such other opinions as shall be
consistent with market practice in any applicable jurisdiction as reasonably
determined by the Administrative Agent) (the date of delivery of such documents,
the “Delivery Date”); and (vi) the Lenders, the Issuing Banks, and the
Administrative Agent shall have received all documentation and other information
about such Person as shall have been reasonably requested in writing by the
Lenders, the Issuing Banks or the Administrative Agent for purposes of complying
with all necessary “know your customer” or other similar checks under all
applicable Laws, including anti-money laundering rules and regulations and the
USA Patriot Act, on or before five (5) Business Days after the Delivery Date (it
being understood that no such Person shall constitute a “Successor Account
Party” prior to the time such documentation and other information shall have
been received). A Successor Account Party shall succeed to, and be substituted
for such original Account Party, as the case may be, under this Agreement.
“Supplemental Commitment Date” has the meaning assigned to such term in Section
2.09(c).


27



--------------------------------------------------------------------------------




“Supplemental Lender” has the meaning assigned to such term in Section 2.09(c).
“Supplemental Lender Agreement” has the meaning assigned to such term in Section
2.09(c).
“Syndicated Letters of Credit” means letters of credit issued under Section
2.01, including, for the avoidance of doubt, each Existing Syndicated Letter of
Credit continued hereunder.
“Swiss Account Party” means an Account Party incorporated in Switzerland and/or
having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to Art. 9 of the Swiss Withholding Tax Act.
“Swiss Federal Tax Administration” means the Swiss Federal Tax Administration
referred to in Article 34 of the Swiss Withholding Tax Act.
“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.
“Swiss Withholding Tax Act” means the Swiss Federal Act on Withholding Tax of 13
October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.
“Swiss Withholding Tax Rules” means, together, the Twenty Non-Bank Rule and the
Ten Non-Bank Rule.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“TCA” means the Taxes Consolidation Act, 1997 of Ireland.
“Ten Non-Bank Rule” means the rule that the aggregate number of lenders to a
Swiss Account Party under this Agreement that are not Qualifying Banks must not
at any time exceed ten (10), all in accordance with the meaning of the
Guidelines or legislation or explanatory notes addressing the same issues that
are in force at such time.
“Total Financial Debt” means, at the date of determination, all Indebtedness of
XL Group and its Subsidiaries determined on a consolidated basis in accordance
with GAAP (it being understood, for avoidance of doubt, that any liability or
obligation excluded from the definition of Indebtedness shall not constitute
Indebtedness for purposes of this definition); provided, however, that Total
Financial Debt shall not include (i) Operating Indebtedness, (ii) Indebtedness
arising under any Specified Transaction Agreement, (iii) Indebtedness in respect
of undrawn Letters of Credit or drawn Letters of Credit that have been
reimbursed, to the extent such Letters of Credit are issued in the ordinary
course of business or the beneficiary thereof is XL Group or any of its
Subsidiaries and (iv) Hybrid Capital (provided that, for the avoidance of doubt,
if only a portion of such Indebtedness would qualify as Hybrid Capital, only
such portion would be excluded in determining Total Financial Debt).


28



--------------------------------------------------------------------------------




“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Credit Documents to which any Account Party is
intended to be a party, the issuance of Letters of Credit and the borrowing of
Loans.
“Twenty Non-Bank Rule” means the rule that the aggregate number of creditors
(including the Lenders), other than Qualifying Banks, of a Swiss Account Party
under all its outstanding debts relevant for classification as debenture
(Kassenobligation) (including debts arising under this Agreement and intra-group
loans, if and to the extent intra-group loans are not exempt in accordance with
the ordinance of the Swiss Federal Council of 18 June 2010 amending the Swiss
Federal Ordinance on withholding tax with effect as of 1 August 2010, facilities
and/or private placements) must not at any time exceed twenty (20), all in
accordance with the meaning of the Guidelines or legislation or explanatory
notes addressing the same issues which are in force at such time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Corporation Tax Act” means the Corporation Tax Act 2009 of the United
Kingdom.
“UK Borrower DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by
the relevant Account Party, which:
(a)    where it relates to a UK Treaty Lender that is a Lender on the date of
this Agreement, contains the scheme reference number and jurisdiction of tax
residence opposite that Lender’s name in Schedule VII, and
(i)    where the Account Party is an Account Party on the date of this
Agreement, is filed with HMRC within 30 Business Days after the date of this
Agreement; or
(ii)    where the Account Party becomes an Account Party after the date of this
Agreement, is filed with HMRC within 30 Business Days after the date on which
that Account Party becomes an Account Party under this Agreement; or
(b)    where it relates to a UK Treaty Lender that becomes a Lender after the
Closing Date, contains the scheme reference number and jurisdiction of tax
residence in the Assignment and Assumption or Supplemental Lender Agreement (as
the case may be), and
(i)    where the Account Party is an Account Party on the date such UK Treaty
Lender becomes a Lender under this Agreement (“New Lender Date”), is filed with
HMRC within 30 Business Days after the New Lender Date; or
(ii)    where the Account Party becomes an Account Party under this Agreement
after the New Lender Date, is filed with HMRC within 30 Business Days after the
date on which that Account Party becomes an Account Party under this Agreement.


29



--------------------------------------------------------------------------------




“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Credit Document and is:
(a)    a Lender:
(i)    which is a bank (as defined for the purpose of section 879 of the UK
Taxes Act) making an advance under a Credit Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payment
apart from section 18A of the UK Corporation Tax Act; or
(ii)    in respect of an advance made under a Credit Document by a person that
was a bank (as defined for the purpose of section 879 of the UK Taxes Act) at
the time that that advance was made and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or
(b)    a Lender which is:
(i)    a company resident in the United Kingdom for United Kingdom tax purposes;
(ii)    a partnership each member of which is (A) a company resident in the
United Kingdom or (B) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the UK Corporation Tax Act) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the UK Corporation Tax Act; or
(iii)    a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the UK Corporation Tax
Act) of that company; or
(c)    a UK Treaty Lender.
“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document is either:
(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
(b)    a partnership each member of which is (A) a company resident in the
United Kingdom or (B) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the UK Corporation Tax Act) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the UK Corporation Tax Act; or


30



--------------------------------------------------------------------------------




(c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the UK Corporation Tax Act) of that
company.
“UK Tax Deduction” has the meaning assigned to such term in Section 2.17(i)(A).
“UK Taxes Act” means the Income Tax Act 2007 of the United Kingdom.
“UK Treaty Lender” means a Lender which (i) is treated as a resident of a UK
Treaty State for the purposes of the Treaty, (ii) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected and (iii) meets all other
conditions in the Treaty (excluding, for the avoidance of doubt, any procedural
formalities) for full exemption from tax on interest imposed by the United
Kingdom.
“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom, which makes provision for full exemption from
tax on interest imposed by the United Kingdom.
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) above, or imposed elsewhere.
“Wholly-Owned Subsidiary” or “wholly-owned Subsidiary” of any Person means a
subsidiary of such Person of which securities (except for directors’ qualifying
shares and foreign national qualifying shares to the extent required by
applicable law) or other ownership interests representing 100% of the
outstanding ownership interests are, at the time any determination is being
made, owned by such Person or one or more Wholly-Owned Subsidiaries of such
Person or by such Person and one or more Wholly-Owned Subsidiaries of such
Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Obligor and the Administrative Agent and the
Existing Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“XL Group plc” means XL Group plc, an Irish public limited company.


31



--------------------------------------------------------------------------------





SECTION 1.02
    Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument, statute, law, rule, regulation or other document herein shall be
construed as referring to such agreement, instrument, statute, law, rule,
regulation or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.03
    Accounting Terms; GAAP, Local GAAP, SAP and SFR. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, Local GAAP, SAP or SFR, as the context
requires, each as in effect from time to time; provided that, if XL Group
notifies the Administrative Agent that the Account Parties request an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP, Local GAAP, SAP or SFR, as the case may be, or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Account Parties that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP, Local GAAP, SAP or
SFR, as the case may be, or in the application thereof, then such provision
shall be interpreted on the basis of GAAP, Local GAAP, SAP or SFR, as the case
may be, as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

SECTION 1.04
    Exchange Rates; Currency Equivalents.
(a)
    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Letters
of Credit and Borrowings denominated in Alternative Currencies. Such Spot Rates
shall become effective as of each such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by Obligors hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.
(b)
    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount, as determined by the
Administrative Agent.


32



--------------------------------------------------------------------------------





ARTICLE II
    

THE CREDITS

SECTION 2.01
    Syndicated Letters of Credit.
(a)
    General. Subject to the terms and conditions set forth herein, at the
request of any Account Party, the Lenders agree at any time and from time to
time during the Availability Period to issue Syndicated Letters of Credit for
the account of such Account Party in an aggregate amount that will not result in
the Aggregate Credit Exposure exceeding the Commitments (it being understood
that Syndicated Letters of Credit may be issued, or be outstanding, for the
account of more than one of the Account Parties at any time). Such Syndicated
Letters of Credit shall be denominated, at the relevant Account Party’s request,
in Dollars or any Alternative Currency. Each Syndicated Letter of Credit shall
be in such form as is consistent with the requirements of the applicable
regulatory authorities as reasonably determined by the Administrative Agent (in
consultation with XL Group) or as otherwise agreed to by the Administrative
Agent and XL Group; provided that, without the prior consent of each Lender, no
Syndicated Letter of Credit may be issued that would vary the several and not
joint nature of the obligations of the Lenders thereunder as provided in the
next succeeding sentence. Each Syndicated Letter of Credit shall be issued by
all of the Lenders, acting (subject to Section 2.01(m)) through the
Administrative Agent, at the time of issuance as a single multi-bank letter of
credit, but the obligation of each Lender thereunder shall be several and not
joint, based upon its Applicable Percentage of the aggregate undrawn amount of
such Syndicated Letter of Credit.
(b)
    Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Syndicated Letter of Credit (or the amendment, renewal or extension of an
outstanding Syndicated Letter of Credit), an Account Party shall hand deliver or
transmit by electronic communication to the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Syndicated Letter of Credit, or identifying
the Syndicated Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension, as the case
may be (which shall be a Business Day), the date on which such Syndicated Letter
of Credit is to expire (which shall comply with paragraph (f) of this Section),
the amount and currency of such Syndicated Letter of Credit, the name and
address of the beneficiary thereof and the terms and conditions of (and such
other information as shall be necessary to prepare, amend, renew or extend, as
the case may be) such Syndicated Letter of Credit. If requested by the
Administrative Agent, such Account Party also shall submit a letter of credit
application on BTMU’s standard form in connection with any request for a
Syndicated Letter of Credit. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by such Account Party
to, or entered into by such Account Party with, the Administrative Agent
relating to a Syndicated Letter of Credit, the terms and conditions of this
Agreement shall control. Each Syndicated Letter of Credit shall contain
provisions regarding the assignability of all or a portion of the obligations of
each Issuing Lender thereunder to another Lender,


33



--------------------------------------------------------------------------------




which, in the case of the assignment of all of the obligations of an Issuing
Lender under this Agreement, the assignee Lender shall become an Issuing Lender
under such Syndicated Letter of Credit in the Applicable Percentage of the
assignor Lender who would cease to be obligated under such Syndicated Letter of
Credit; provided that in no event will the aggregate available amount that may
be drawn under such Syndicated Letter of Credit be reduced as a result of such
assignment. Upon the occurrence of any such assignment, the Administrative Agent
shall provide prompt notice to the beneficiary of such event, including any
change in the identities of the Issuing Lenders and any change in the Applicable
Percentages. A Syndicated Letter of Credit may also include a representation by
the Issuing Lenders that, in the event of any assignment, the assignee Lender
shall be an NAIC Approved Bank.
(c)
    Notice of Non-Extension. If any Syndicated Letter of Credit shall provide
for the automatic extension of the expiry date thereof unless the Administrative
Agent gives notice that such expiry date shall not be extended, then the
Administrative Agent will give such notice if requested to do so by the Required
Lenders in a notice given to the Administrative Agent not more than 45 days, but
at least 15 days, prior to the date the applicable Syndicated Letter of Credit
requires the Administrative Agent give notice to the beneficiary thereof of such
non-extension. No Lender will give notice that a Syndicated Letter of Credit
shall not be extended unless such Lender reasonably believes that the conditions
in Section 5.02 would not be satisfied on the then current expiry date of such
Syndicated Letter of Credit.
(d)
    Issuance and Administration. Each Syndicated Letter of Credit shall be
executed and delivered by the Administrative Agent (or, in the case of the
Existing Syndicated Letters of Credit, the Existing Agent) in the name and on
behalf of, and as attorney-in-fact for, each Lender party to such Syndicated
Letter of Credit, and the Administrative Agent (or, in the case of the Existing
Syndicated Letters of Credit, the Existing Agent) shall act under each
Syndicated Letter of Credit, and each Syndicated Letter of Credit shall
expressly provide that the Administrative Agent (or, in the case of the Existing
Syndicated Letters of Credit, the Existing Agent) shall act, as the agent of
each Lender to (a) receive drafts, other demands for payment and other documents
presented by the beneficiary under such Syndicated Letter of Credit, (b)
determine whether such drafts, demands and documents are in compliance with the
terms and conditions of such Syndicated Letter of Credit and (c) notify such
Lender and the Account Parties that a valid drawing has been made and the date
that the related LC Disbursement is to be made; provided that the Administrative
Agent (and, in the case of the Existing Syndicated Letters of Credit, the
Existing Agent) shall have no obligation or liability for any LC Disbursement
under such Syndicated Letter of Credit, and each Syndicated Letter of Credit
shall expressly so provide. Each Lender hereby irrevocably appoints and
designates the Administrative Agent (and, in the case of the Existing Syndicated
Letters of Credit, the Existing Agent) as its attorney-in-fact, acting through
any duly authorized officer of the Administrative Agent (or the Existing Agent,
as the case may be), to execute and deliver in the name and on behalf of such
Lender each Syndicated Letter of Credit issued or to be issued by such Lender
hereunder. Each Lender hereby ratifies and confirms (and undertakes to ratify
and confirm from time to time upon the request of the Administrative Agent)
whatsoever the Administrative Agent (or any Related Party thereof) shall do or
purport to do by virtue of the power herein granted. Promptly upon the request
of the Administrative Agent (or, in the case of the Existing Syndicated Letters
of Credit, the Existing Agent),


34



--------------------------------------------------------------------------------




each Lender will furnish to the Administrative Agent (or, in the case of the
Existing Syndicated Letters of Credit, the Existing Agent) such powers of
attorney or other evidence as any beneficiary of any Syndicated Letter of Credit
may reasonably request in order to demonstrate that the Administrative Agent
(or, in the case of the Existing Syndicated Letters of Credit, the Existing
Agent) has the power to act as attorney-in-fact for such Lender with respect to
such Syndicated Letter of Credit (together with such evidence of the due
authorization, execution, delivery and validity of such power of attorney as the
Administrative Agent (or, in the case of the Existing Syndicated Letters of
Credit, the Existing Agent) may reasonably request). Without limiting any
provision of Article IX, the Administrative Agent (or, in the case of the
Existing Syndicated Letters of Credit, the Existing Agent) may perform any and
all of its duties and exercise any and all of its rights and powers under this
Section through its Related Parties.
(e)
    Limitations on Amounts. A Syndicated Letter of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Syndicated Letter of Credit XL Group shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Aggregate Credit Exposure of the Lenders shall not
exceed the aggregate amount of the Commitments, (ii) the Credit Exposure
(excluding any Specified Alternative Currency LC Exposure) of each Lender shall
not exceed the Commitment of such Lender and (iii) after giving effect to the
issuance of any such Syndicated Letter of Credit denominated in any Alternative
Currency, the Dollar Equivalent of the Aggregate Credit Exposure denominated in
Alternative Currencies at such time will not exceed the Aggregate Alternative
Currency Limit.
(f)
    Expiry Date. Each Syndicated Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Syndicated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that in no event
shall any Syndicated Letter of Credit have an expiry date later than the first
anniversary of the Commitment Termination Date.
(g)
    Obligation of Lenders. The obligation of any Lender under any Syndicated
Letter of Credit shall be several and not joint and shall at any time be in an
amount equal to such Lender’s Applicable Percentage of the aggregate undrawn
amount of such Syndicated Letter of Credit, and each Syndicated Letter of Credit
shall expressly so provide.
(h)
    Adjustment of Applicable Percentages. Upon (i) each increase of the
Commitments pursuant to Section 2.09(c), (ii) any extension of the Commitment
Termination Date pursuant to Section 2.21 or (iii) the assignment by a Lender of
all or a portion of its Commitment and its interests in the Syndicated Letters
of Credit pursuant to an Assignment and Assumption, the Administrative Agent
(or, in the case of the Existing Syndicated Letters of Credit, the Existing
Agent, provided that the Administrative Agent or XL Group has provided the
Existing Agent written notice of such increase or assignment) shall promptly
notify each beneficiary under an outstanding Syndicated Letter of Credit of the
Lenders that are parties to such Syndicated Letter of Credit and their
respective Applicable Percentages as of the effective date of, and after giving
effect to, such increase or assignment, as the case may be.
(i)
    Reimbursement. If any Lender shall make any LC Disbursement in respect of
any Syndicated Letter of Credit or Specified Alternative Currency Letter of
Credit, the Specified Account Party with respect thereto agrees to reimburse
such Lender in respect of such LC Disbursement


35



--------------------------------------------------------------------------------




under (x) a Syndicated Letter of Credit by paying to the Administrative Agent an
amount equal to such LC Disbursement in the currency in which such Syndicated
Letter of Credit was issued not later than 1:00 p.m., New York City time, (i) on
the Business Day immediately following the day that the Account Parties receive
notice of such LC Disbursement (or, in the case of any Syndicated Letter of
Credit denominated in an Alternative Currency, two (2) Business Days following
the day that the Account Parties receive such notice), if such notice is
received prior to 10:00 a.m., New York City time, or (ii) two (2) Business Days
following the day that the Account Parties receive such notice (or, in the case
of any Syndicated Letter of Credit denominated in an Alternative Currency, three
(3) Business Days following the day that the Account Parties receive such
notice), if such notice is not received prior to 10:00 a.m., New York City time
and (y) a Specified Alternative Currency Letter of Credit, by paying such Lender
on the date, in the currency and amount thereof, together with interest thereon
(if any), and in the manner (including the place of payment) as such Lender and
such Specified Account Party shall have separately agreed pursuant to Section
2.04. It is understood that the Account Parties may elect to use the proceeds of
a borrowing (including in an Alternative Currency) pursuant to Section 2.06 to
finance their Reimbursement Obligations pursuant to this Section 2.01(i).
(j)
    Obligations Absolute. The several obligations of the Specified Account Party
with respect to any Letter of Credit to reimburse LC Disbursements in respect
thereof as provided in paragraph (i) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Syndicated
Letter of Credit or this Agreement or any term or provision therein or herein,
(ii) any draft or other document presented under a Syndicated Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment under a
Syndicated Letter of Credit against presentation of a draft or other document
that does not comply strictly with the terms of such Syndicated Letter of Credit
(provided that such Specified Account Party shall not be obligated to reimburse
such LC Disbursements unless payment is made against presentation of a draft or
other document that at least substantially complies with the terms of such
Syndicated Letter of Credit), (iv) the occurrence of any Default or (v) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the obligations of such Specified Account Party
hereunder.
Neither the Administrative Agent, nor the Existing Agent, nor any Lender nor any
of their respective Related Parties shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Syndicated
Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Syndicated Letter of Credit (including any document required to make a drawing
thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond their control; provided that the foregoing shall not
be construed to excuse the Administrative Agent, the Existing Agent or a Lender
from liability to the Account Parties to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Account Parties to the extent permitted by applicable law) suffered by
the Account Parties that are caused by the gross negligence or willful
misconduct of the Administrative Agent, the Existing Agent or a Lender. The
parties hereto expressly agree that:


36



--------------------------------------------------------------------------------




(i)
    the Administrative Agent and the Existing Agent may accept documents that
appear on their face to be in substantial compliance with the terms of a
Syndicated Letter of Credit without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Syndicated Letter of Credit;
(ii)
    the Administrative Agent or the Existing Agent, as the case may be, shall
have the right, in its sole discretion, to decline to accept such documents and
to make such payment if such documents are not in strict compliance (but, for
the avoidance of doubt, are in substantial compliance) with the terms of such
Syndicated Letter of Credit; and
(iii)
    this sentence shall establish the standard of care to be exercised by the
Administrative Agent and the Existing Agent when determining whether drafts and
other documents presented under a Syndicated Letter of Credit comply with the
terms thereof (and the parties hereto hereby waive, to the extent permitted by
applicable law, any standard of care inconsistent with the foregoing).
(k)
    Disbursement Procedures. The Administrative Agent or the Existing Agent, as
the case may be, shall, within a reasonable time following its receipt thereof,
examine all documents purporting to represent a demand for payment under any
Syndicated Letter of Credit. The Administrative Agent or the Existing Agent, as
the case may be, shall promptly after such examination (i) notify each of the
Lenders and the Specified Account Party with respect to such Letter of Credit by
telephone (confirmed by email) of such demand for payment and (ii) deliver to
each Lender a copy of each document purporting to represent a demand for payment
under such Syndicated Letter of Credit. With respect to any drawing properly
made under a Syndicated Letter of Credit, each Lender will make an LC
Disbursement in respect of such Syndicated Letter of Credit in accordance with
its liability under such Syndicated Letter of Credit, such LC Disbursement to be
made to the account of the Administrative Agent or the Existing Agent, as the
case may be, most recently designated by it for such purpose by notice to the
Lenders. The Administrative Agent or the Existing Agent, as the case may be,
will make any such LC Disbursement available to the beneficiary of such
Syndicated Letter of Credit by promptly crediting the amounts so received, in
like funds, to the account identified by such beneficiary in connection with
such demand for payment. Promptly following any LC Disbursement by any Lender in
respect of any Syndicated Letter of Credit, the Administrative Agent or the
Existing Agent, as the case may be, will notify the Account Parties of such LC
Disbursement; provided that any failure to give or delay in giving such notice
shall not relieve such Specified Account Party of its obligation to reimburse
the Lenders with respect to any such LC Disbursement.
(l)
    Interim Interest. If any LC Disbursement with respect to a Syndicated Letter
of Credit is made, then, unless such LC Disbursement is reimbursed in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, (i) for each day from and including the date such LC Disbursement is
made (but, in no event,


37



--------------------------------------------------------------------------------




prior to the date the Administrative Agent has notified the Lenders as the date
for such LC Disbursement and such LC Disbursement has been remitted to the
beneficiary of the applicable Syndicated Letter of Credit) to but excluding the
date three Business Days' thereafter, at the rate per annum equal to the
Alternate Base Rate and (ii) thereafter, the rate that would be applicable under
Section 2.13(c). Notwithstanding the foregoing, in the event an Account Party
has provided the Administrative Agent not less than one Business Day's prior
written notice of the LC Disbursement that resulted in such reimbursement
obligation, such unpaid amount thereof shall accrue interest at the rate per
annum equal to the Adjusted LIBO Rate for an Interest Period of one month.
(m)
    Continuation of Existing Syndicated Letters of Credit. Subject to the terms
and conditions hereof, each Syndicated Letter of Credit under (and as defined
in) the Existing Unsecured Credit Agreement which is outstanding on the
Effective Date and listed on Schedule VI as a “Syndicated Letter of Credit” (the
“Existing Syndicated Letters of Credit”) shall automatically be deemed continued
hereunder by all the Lenders having Commitments on the Effective Date. The
obligation of each such Lender in respect of each such Existing Syndicated
Letter of Credit shall be several and not joint, based on Applicable Percentage
and the aggregate undrawn amount thereof, and each such Syndicated Letter of
Credit shall be deemed to be a Syndicated Letter of Credit for all purposes of
this Agreement as of the Effective Date. The Existing Agent shall, on the
Effective Date or as promptly as practicable thereafter, notify the beneficiary
of each such Syndicated Letter of Credit that it is being continued hereunder
and as to the names of the Lenders that, as of the Effective Date, will be
issuing lenders under, and party to, such Syndicated Letter of Credit and the
Lenders’ respective Applicable Percentages thereunder as of the Effective Date.
The Existing Agent shall not be required to agree to renewals, extensions or
replacements of such Existing Syndicated Letters of Credit and is entitled to
issue notices of non-renewal at the appropriate times to the beneficiaries under
such Existing Syndicated Letters of Credit, provided the Existing Agent provides
written notice thereof to the Administrative Agent and the Specified Account
Parties on or prior to the date of issuance of such notice of non-renewal to the
beneficiaries. Upon termination or expiry of any Existing Syndicated Letters of
Credit, such letter of credit may be replaced by a Letter of Credit issued
hereunder, but for the avoidance of doubt, the Existing Agent shall have no
obligation to issue any replacement Letter of Credit other than in its capacity
as a Lender or Issuing Lender hereunder. The Administrative Agent shall notify
the Existing Agent, as the issuer of the Existing Syndicated Letter of Credit,
of the allocations of Lenders' Applicable Percentages in the Existing Syndicated
Letters of Credit as such Lenders assign their obligations hereunder to other
Lenders.

SECTION 2.02
    Non-Syndicated Letters of Credit.
(a)
    General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Lenders agree at any time and from time to time
during the Availability Period to issue Non-Syndicated Letters of Credit for the
account of such Account Party in an aggregate amount that will not result in the
Aggregate Credit Exposure exceeding the Commitments (it being understood that
Non-Syndicated Letters of Credit may be issued, or be outstanding, for the
account of more than one of the Account Parties at any time).


38



--------------------------------------------------------------------------------




Such Non-Syndicated Letters of Credit shall be denominated, at the relevant
Account Party’s request, in Dollars or any Alternative Currency. Each
Non-Syndicated Letter of Credit shall be in such form as is consistent with the
requirements of the applicable regulatory authorities in the jurisdiction of
issue as reasonably determined by the Administrative Agent or as otherwise
agreed to by the Administrative Agent and XL Group. Each Non-Syndicated Letter
of Credit shall be issued by the respective Issuing Lender thereof, acting
through the Administrative Agent as provided in Section 2.02(d), in the amount
of such Issuing Lender’s Applicable Percentage of the aggregate amount of
Non-Syndicated Letters of Credit being requested by such Account Party at such
time, and (notwithstanding anything herein or in any other Letter of Credit
Document to the contrary) such Non-Syndicated Letter of Credit shall be the sole
responsibility of such Issuing Lender (and of no other Person, including any
other Lender or the Administrative Agent). Notwithstanding anything to the
contrary in this Agreement, no Non-Syndicated Letter of Credit may be requested
hereunder for any jurisdiction unless XL Group provides evidence reasonably
satisfactory to the Administrative Agent that Syndicated Letters of Credit do
not comply with the insurance laws of such jurisdiction.
(b)
    Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of Non-Syndicated Letters of Credit (or the amendment, renewal or extension of
outstanding Non-Syndicated Letters of Credit), an Account Party shall hand
deliver or transmit by electronic communication to the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of Non-Syndicated Letters of Credit,
or identifying the Non-Syndicated Letters of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension,
as the case may be (which shall be a Business Day), the date on which such
Non-Syndicated Letters of Credit are to expire (which shall comply with
paragraph (f) of this Section), the aggregate amount and currency of all
Non-Syndicated Letters of Credit to be issued in connection with such request,
the name and address of the beneficiary thereof and the terms and conditions of
(and such other information as shall be necessary to prepare, amend, renew or
extend, as the case may be) such Non-Syndicated Letters of Credit. If requested
by the Administrative Agent, such Account Party also shall submit a letter of
credit application on BTMU’s standard form in connection with any request for a
Non-Syndicated Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by such Account
Party to, or entered into by such Account Party with, the Administrative Agent
(acting on behalf of the relevant Issuing Lenders) relating to a Non-Syndicated
Letter of Credit, the terms and conditions of this Agreement shall control.
(c)
     Notice of Non-Extension. If Non-Syndicated Letters of Credit issued in
connection with the same request shall provide for the automatic extension of
the expiry date thereof unless the Issuing Lender thereof or the Administrative
Agent gives notice that such expiry date shall not be extended, then the
Administrative Agent (acting on behalf of the relevant Issuing Lenders) will
give such notice for all such Non-Syndicated Letters of Credit if requested to
do so by the Required Lenders in a notice given to the Administrative Agent not
more than 45 days, but at least 15 days, prior to the date the applicable
Non-Syndicated Letter of Credit requires the Issuing Lender thereof or the
Administrative Agent give notice to the beneficiary thereof of such
non-extension. No Lender will give notice that a Non-Syndicated Letter of Credit
shall not be extended unless such Lender reasonably believes that the conditions
in Section 5.02 would not be satisfied on the then current expiry date of such
Non-Syndicated Letter of Credit.


39



--------------------------------------------------------------------------------




(d)
    Issuance and Administration. Each Non-Syndicated Letter of Credit shall be
executed and delivered by the Administrative Agent (which term, for purposes of
this Section 2.02 and any other provisions of this Agreement, including Article
IX and Section 10.03, relating to Non-Syndicated Letters of Credit, shall be
deemed to refer to, unless the context otherwise requires, BTMU acting in its
capacity as the Administrative Agent or in its individual capacity, in either
case as attorney-in-fact for the respective Issuing Lender), acting through any
duly authorized officer of BTMU, in the name and on behalf of, and as
attorney-in-fact for, the Issuing Lender party to such Non-Syndicated Letter of
Credit. With respect to each Non-Syndicated Letter of Credit, the Administrative
Agent shall act in the name and on behalf of, and as attorney-in-fact for, the
Lender issuing such Non-Syndicated Letter of Credit and in that capacity shall,
and each Lender hereby irrevocably appoints and designates the Administrative
Agent, acting through any duly authorized officer of BTMU, to so act in the name
and on behalf of, and as attorney-in-fact for, each Lender with respect to each
Non-Syndicated Letter of Credit to be issued by such Lender hereunder and,
without limiting any other provision of this Agreement, to, (i) execute and
deliver in the name and on behalf of such Lender each Non-Syndicated Letter of
Credit to be issued by such Lender hereunder, (ii) receive drafts, other demands
for payment and other documents presented by the beneficiary thereunder, (iii)
determine whether such drafts, demands and documents are in compliance with the
terms and conditions thereof, (iv) notify the beneficiary of any such
Non-Syndicated Letter of Credit of the expiration or non-renewal thereof in
accordance with the terms thereof, (v) advise such beneficiary of any change in
the office for presentation of drafts under any such Non-Syndicated Letter of
Credit, (vi) enter into with the applicable Specified Account Parties any such
letter of credit application or similar agreement with respect to any such
Non-Syndicated Letter of Credit as the Administrative Agent shall require, (vii)
remit to the beneficiary of any such Non-Syndicated Letter of Credit any payment
made by such Lender and received by the Administrative Agent in connection with
a drawing thereunder, (viii) perform any and all other acts which in the sole
opinion of the Administrative Agent may be necessary or incidental to the
performance of the powers herein granted with respect to such Non-Syndicated
Letter of Credit, (ix) notify such Lender and the applicable Specified Account
Parties that a valid drawing has been made and the date that the related LC
Disbursement is to be made; provided that the Administrative Agent shall have no
obligation or liability for any LC Disbursement under such Non-Syndicated Letter
of Credit, and each Non-Syndicated Letter of Credit shall expressly so provide
and (x) delegate to any agent of the Administrative Agent and such agent’s
Related Parties, or any of them, the performance of any of such powers. Each
Lender hereby ratifies and confirms (and undertakes to ratify and confirm from
time to time upon the request of the Administrative Agent) whatsoever the
Administrative Agent (or any Related Party thereof) shall do or purport to do by
virtue of the power herein granted. Promptly upon the request of the
Administrative Agent, each Lender will furnish to the Administrative Agent such
powers of attorney or other evidence as any beneficiary of any Non-Syndicated
Letter of Credit may reasonably request in order to demonstrate that the
Administrative Agent has the power to act as attorney-in-fact for such Lender
with respect to such Non-Syndicated Letter of Credit (together with such
evidence of the due authorization, execution, delivery and validity of such
power of attorney as the Administrative Agent may reasonably request). Without
limiting any provision of Article IX, the Administrative Agent may perform any
and all of its duties and exercise any and all of its rights and powers under
this Section through its Related Parties.


40



--------------------------------------------------------------------------------




(e)
    Limitations on Amounts. Non-Syndicated Letters of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Non-Syndicated Letter of Credit XL Group shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Aggregate Credit Exposure of the Lenders shall not
exceed the aggregate amount of the Commitments, (ii) the Credit Exposure
(excluding any Specified Alternative Currency LC Exposure) of each Lender shall
not exceed the Commitment of such Lender and (iii) after giving effect to the
issuance of any such Non-Syndicated Letter of Credit denominated in any
Alternative Currency, the Dollar Equivalent of the Aggregate Credit Exposure
denominated in Alternative Currencies at such time will not exceed the Aggregate
Alternative Currency Limit.
(f)
    Expiry Date. Each Non-Syndicated Letter of Credit shall expire at or prior
to the close of business on the date one year after the date of the issuance of
such Non-Syndicated Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that in
no event shall any Non-Syndicated Letter of Credit have an expiry date later
than the first anniversary of the Commitment Termination Date.
(g)
    Participations. By the issuance of a Non-Syndicated Letter of Credit (or an
amendment to a Non-Syndicated Letter of Credit increasing the amount thereof) by
the respective Issuing Lender, and without any further action on the part of
such Issuing Lender or the Lenders, such Issuing Lender hereby grants to each
Lender (other than the Issuing Lender itself), and each such Lender hereby
acquires from such Issuing Lender, a participation in such Non-Syndicated Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Non-Syndicated Letter of Credit. The obligation
of each Lender under a Non-Syndicated Letter of Credit shall be several and not
joint. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Non-Syndicated Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Non-Syndicated Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the respective Issuing
Lender, such Lender’s Applicable Percentage of each LC Disbursement made by an
Issuing Lender in respect of any Non-Syndicated Letter of Credit promptly upon
the request of the Administrative Agent at any time from the time such LC
Disbursement is made until such LC Disbursement is reimbursed by the Specified
Account Party or at any time after any reimbursement payment is required to be
refunded to the Specified Account Party for any reason. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
Promptly following receipt by the Administrative Agent of any payment from the
Specified Account Party pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the respective Issuing
Lender or, to the extent that the Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Lender for any LC
Disbursement shall not relieve the Specified Account Party of its obligation to
reimburse such LC Disbursement.


41



--------------------------------------------------------------------------------




(h)
    Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of any Non-Syndicated Letter of Credit, the Specified Account Party with
respect thereto agrees to reimburse such Issuing Lender in respect of such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the currency in which such Non-Syndicated Letter of Credit was
issued not later than 1:00 p.m., New York City time, (i) on the Business Day
immediately following the day that the Account Parties receive notice of such LC
Disbursement (or, in the case of any Non-Syndicated Letter of Credit denominated
in an Alternative Currency, two (2) Business Days following the day that the
Account Parties receive such notice), if such notice is received prior to 10:00
a.m., New York City time, or (ii) two (2) Business Days following the day that
the Account Parties receive such notice (or, in the case of any Non-Syndicated
Letter of Credit denominated in an Alternative Currency, three (3) Business Days
following the day that the Account Parties receive such notice), if such notice
is not received prior to 10:00 a.m., New York City time. It is understood that
the Account Parties may elect to use the proceeds of a borrowing (including in
an Alternative Currency) pursuant to Section 2.06 to finance their Reimbursement
Obligations pursuant to this Section 2.02(h).
If the Specified Account Party fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Specified Account Party in respect thereof and
such Lender’s Applicable Percentage thereof.
(i)
    Obligations Absolute. The several obligations of the Specified Account Party
with respect to any Letter of Credit to reimburse LC Disbursements in respect of
any Non-Syndicated Letter of Credit as provided in paragraph (h) of this Section
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Non-Syndicated Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) any draft or other document presented
under a Non-Syndicated Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Lender under a Non-Syndicated Letter
of Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Non-Syndicated Letter of Credit (provided that
such Specified Account Party shall not be obligated to reimburse such LC
Disbursements unless payment is made against presentation of a draft or other
document that at least substantially complies with the terms of such
Non-Syndicated Letter of Credit), (iv) the occurrence of any Default or (v) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the obligations of such Specified Account Party
hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Non-Syndicated
Letter of Credit or the payment or failure to make any payment under a
Non-Syndicated Letter of Credit (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Non-Syndicated Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
their control;


42



--------------------------------------------------------------------------------




provided that the foregoing shall not be construed to excuse the Administrative
Agent or a Lender from liability to the Account Parties to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Account Parties to the extent permitted by applicable
law) suffered by the Account Parties that are caused by the gross negligence or
willful misconduct of the Administrative Agent or a Lender. The parties hereto
expressly agree that:
(i)
    the Administrative Agent may accept documents that appear on their face to
be in substantial compliance with the terms of a Non-Syndicated Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Non-Syndicated Letter of Credit;
(ii)
    the Administrative Agent shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance (but, for the avoidance of doubt, are in substantial
compliance) with the terms of such Non-Syndicated Letter of Credit; and
(iii)
    this sentence shall establish the standard of care to be exercised by the
Administrative Agent when determining whether drafts and other documents
presented under a Non-Syndicated Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing).
(j)
    Disbursement Procedures. The Administrative Agent shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under any Non-Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Specified Account Party with respect to such Letter of
Credit by telephone (confirmed by email) of such demand for payment and (ii)
deliver to each Lender (including the Issuing Lender) a copy of each document
purporting to represent a demand for payment under such Non-Syndicated Letter of
Credit. With respect to any drawing properly made under a Non-Syndicated Letter
of Credit, the Issuing Lender thereof will make an LC Disbursement in respect of
such Non-Syndicated Letter of Credit in accordance with its liability under such
Non-Syndicated Letter of Credit, such LC Disbursement to be made to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make any such LC
Disbursement available to the beneficiary of such Non-Syndicated Letter of
Credit by promptly crediting the amounts so received, in like funds, to the
account identified by such beneficiary in connection with such demand for
payment. Promptly following any LC Disbursement by any Issuing Lender in respect
of any Non-Syndicated Letter of Credit, the Administrative Agent will notify the
Account Parties of such LC Disbursement; provided that any failure to give or
delay in giving such notice shall not relieve the Specified Account Party of its
obligation to reimburse such Issuing Lender with respect to any such LC
Disbursement.
(k)
    Interim Interest. If any LC Disbursement with respect to a Non-Syndicated
Letter of Credit is made, then, unless such LC Disbursement is reimbursed in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest,


43



--------------------------------------------------------------------------------




(i) for each day from and including the date such LC Disbursement is made (but,
in no event, prior to the date the Administrative Agent has notified the Lenders
as the date for such LC Disbursement and such LC Disbursement has been remitted
to the beneficiary of the applicable Non-Syndicated Letter of Credit) to but
excluding the date three Business Days' thereafter, at the rate per annum equal
to the Alternate Base Rate and (ii) thereafter, the rate that would be
applicable under Section 2.13(c). Notwithstanding the foregoing, in the event an
Account Party has provided the Administrative Agent not less than one Business
Day's prior written notice of the LC Disbursement that resulted in such
reimbursement obligation, such unpaid amount thereof shall accrue interest at
the rate per annum equal to the Adjusted LIBO Rate for an Interest Period of one
month.
(l)
    Adjustments to Non-Syndicated Letters of Credit. Upon each increase of the
Commitments pursuant to Section 2.09(c), (i) each Non-Syndicated Letter of
Credit then outstanding hereunder shall, as of the effective date of such
increase, be amended by the respective Issuing Lenders thereof (through the
Administrative Agent) to reflect the Lenders having Commitments after giving
effect to such increase and having, with respect to each such Non-Syndicated
Letter of Credit issued by an existing Lender, a face amount based upon such
Lender’s Applicable Percentage of such Commitments and/or (ii) as applicable,
new Non-Syndicated Letters of Credit shall be issued hereunder as of such
effective date by each Supplemental Lender which has undertaken a new or
incremental Commitment in connection with such increase in a face amount based
upon such Supplemental Lender’s Applicable Percentage of such Commitments. Upon
the assignment by a Lender of all or a portion of its Commitment and its
interests in the Non-Syndicated Letters of Credit pursuant to an Assignment and
Assumption, (i) XL Group shall, at the reasonable request of the Administrative
Agent, execute such documents as may be necessary in connection with amendments
to each Non-Syndicated Letter of Credit issued by such assigning Lender then
outstanding hereunder (or to replace each such Non-Syndicated Letter of Credit
with a new Non-Syndicated Letter of Credit of such assigning Lender) to reflect
such assigning Lender’s Commitment and with a face amount based upon such
Lender’s Applicable Percentage after giving effect to such assignment and/or
(ii) as applicable, a new Non-Syndicated Letter of Credit shall be issued
hereunder as of the effective date of such assignment by the assignee Lender
which has undertaken a new or incremental Commitment in connection with such
assignment in a face amount based upon such assignee Lender’s Applicable
Percentage of the Commitments after giving effect to such assignment.

SECTION 2.03
    Fronted Letters of Credit.
(a)
    General. Subject to the terms and conditions set forth herein, any Account
Party may request the Issuing Lender to issue, at any time and from time to time
during the Availability Period, Fronted Letters of Credit for its own account.
Each Fronted Letter of Credit shall be in such form as is consistent with the
requirements of the applicable regulatory authorities as reasonably determined
by the Administrative Agent (in consultation with XL Group) or as otherwise
agreed to by the Administrative Agent and XL Group. Fronted Letters of Credit
issued hereunder shall constitute utilization of the Commitments. Such Fronted
Letters of Credit shall be denominated, at the relevant Account Party’s request,
in Dollars or any Alternative Currency.


44



--------------------------------------------------------------------------------




(b)
    Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Fronted Letter of Credit (or the amendment, renewal or extension of an
outstanding Fronted Letter of Credit), an Account Party shall hand deliver or
transmit by electronic communication to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Fronted
Letter of Credit, or identifying the Fronted Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Fronted Letter
of Credit is to expire (which shall comply with paragraph (e) of this Section),
the amount and currency of such Fronted Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Fronted Letter of Credit. If requested by
the Issuing Lender, such Account Party also shall submit a letter of credit
application on the Issuing Lender’s standard form in connection with any request
for a Fronted Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Account
Party to, or entered into by such Account Party with, the Issuing Lender
relating to a Fronted Letter of Credit, the terms and conditions of this
Agreement shall control.
(c)
    Notice of Non-Extension. If any Fronted Letter of Credit shall provide for
the automatic extension of the expiry date thereof unless the Issuing Lender
thereof or the Administrative Agent gives notice that such expiry date shall not
be extended, then the Administrative Agent (acting on behalf of the relevant
Issuing Lender) will give such notice for all such Fronted Letters of Credit if
requested to do so by the Issuing Lender in a notice given to the Administrative
Agent not more than 45 days, but at least 15 days, prior to the date the
applicable Fronted Letter of Credit requires the Issuing Lender thereof or the
Administrative Agent give notice to the beneficiary thereof of such
non-extension. The Issuing Lender will not give notice that a Fronted Letter of
Credit shall not be extended unless the Issuing Lender reasonably believes that
the conditions in Section 5.02 would not be satisfied on the then current expiry
date of such Fronted Letter of Credit.
(d)
    Limitations on Amounts. A Fronted Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Fronted Letter of Credit XL Group shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Aggregate Credit Exposure of the Lenders shall not exceed the
aggregate amount of the Commitments, (ii) the LC Exposure of the Issuing Lender
with respect to all Fronted Letters of Credit shall not exceed $100,000,000,
(iii) the Credit Exposure of each Lender (including their risk participations in
Fronted Letters of Credit) shall not exceed the Commitment of such Lender and
(iv) after giving effect to the issuance of any such Fronted Letter of Credit
denominated in any Alternative Currency, the Dollar Equivalent of the Aggregate
Credit Exposure denominated in Alternative Currencies at such time will not
exceed the Aggregate Alternative Currency Limit.
(e)
    Expiry Date. Each Fronted Letter of Credit shall expire at or prior to the
close of business on the date one year after the date of the issuance of such
Fronted Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension); provided that in no event shall any
Fronted Letter of Credit have an expiry date later than the first anniversary of
the Commitment Termination Date.


45



--------------------------------------------------------------------------------




(f)
    Participations. By the issuance of a Fronted Letter of Credit (or an
amendment to a Fronted Letter of Credit increasing the amount thereof) by the
Issuing Lender (including, for the avoidance of doubt, each Existing
Participated Letter of Credit continued hereunder), and without any further
action on the part of the Issuing Lender or the Lenders, the Issuing Lender
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Lender, a participation in such Fronted Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Fronted Letter of Credit. The obligation of each Lender under a Fronted Letter
of Credit shall be several and not joint. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Fronted Letters of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Fronted Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Commitments. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the Issuing Lender,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Lender in respect of any Fronted Letter of Credit promptly upon the request of
the Issuing Lender at any time from the time such LC Disbursement is made until
such LC Disbursement is reimbursed by the Specified Account Party or at any time
after any reimbursement payment is required to be refunded to the Specified
Account Party for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from the Specified Account Party
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the Issuing Lender or, to the extent that the Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Lender for any LC Disbursement shall not relieve the Specified Account Party of
its obligation to reimburse such LC Disbursement.
(g)
    Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of any Fronted Letter of Credit, the Specified Account Party with
respect thereto agrees to reimburse the Issuing Lender in respect of such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the currency in which such Fronted Letter of Credit was issued
not later than 1:00 p.m., New York City time, (i) on the Business Day
immediately following the day that the Account Parties receive notice of such LC
Disbursement (or, in the case of any Fronted Letter of Credit denominated in an
Alternative Currency, two (2) Business Days following the day that the Account
Parties receive such notice), if such notice is received prior to 10:00 a.m.,
New York City time, or (ii) two (2) Business Days following the day that the
Account Parties receive such notice (or, in the case of any Fronted Letter of
Credit denominated in an Alternative Currency, three (3) Business Days following
the day that the Account Parties receive such notice), if such notice is not
received prior to 10:00 a.m., New York City time. It is understood that the
Account Parties may elect to use the proceeds of a borrowing (including in an
Alternative Currency) pursuant to Section 2.06 to finance their Reimbursement
Obligations pursuant to this Section 2.03(g).


46



--------------------------------------------------------------------------------




If the Specified Account Party fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Specified Account Party in respect thereof and
such Lender’s Applicable Percentage thereof.
(h)
    Obligations Absolute. The several obligations of the Specified Account Party
with respect to any Letter of Credit to reimburse LC Disbursements in respect of
any Fronted Letter of Credit as provided in paragraph (g) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Fronted Letter of Credit or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Fronted Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Fronted Letter of Credit against presentation of a
draft or other document that does not comply strictly with the terms of such
Fronted Letter of Credit (provided that such Specified Account Party shall not
be obligated to reimburse such LC Disbursements unless payment is made against
presentation of a draft or other document that at least substantially complies
with the terms of such Fronted Letter of Credit), (iv) the occurrence of any
Default or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the obligations of such
Specified Account Party hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Fronted Letter
of Credit or the payment or failure to make any payment under a Fronted Letter
of Credit (irrespective of any of the circumstances referred to in the preceding
sentence) or any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Fronted Letter of Credit (including any document required to make a drawing
thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond their control; provided that the foregoing shall not
be construed to excuse the Issuing Lender from liability to the Account Parties
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Account Parties to the extent
permitted by applicable law) suffered by the Account Parties that are caused by
the Issuing Lender’s gross negligence or willful misconduct. The parties hereto
expressly agree that:
(i)
    the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Fronted Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Fronted Letter of Credit;
(ii)
    the Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance (but, for the avoidance of doubt, are in substantial
compliance) with the terms of such Fronted Letter of Credit; and


47



--------------------------------------------------------------------------------




(iii)
    this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Fronted Letter of Credit comply with the terms thereof (and the parties
hereto hereby waive, to the extent permitted by applicable law, any standard of
care inconsistent with the foregoing).
(i)
    Disbursement Procedures. The Issuing Lender shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Fronted Letter of Credit. The Issuing Lender shall
promptly after such examination notify the Administrative Agent and the
Specified Account Party with respect to such Letter of Credit by telephone
(confirmed by email) of such demand for payment and whether the Issuing Lender
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Specified Account
Party of its obligation to reimburse the Issuing Lender and the Lenders with
respect to any such LC Disbursement.
(j)
    Interim Interest. If any LC Disbursement with respect to a Fronted Letter of
Credit is made, then, unless such LC Disbursement is reimbursed in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, (i) for each day from and including the date such LC Disbursement is
made to but excluding the date three Business Days' thereafter, at the rate per
annum equal to the Alternate Base Rate and (ii) thereafter, the rate that would
be applicable under Section 2.13(c). Notwithstanding the foregoing, in the event
an Account Party has provided the Administrative Agent not less than one
Business Day's prior written notice of the LC Disbursement that resulted in such
reimbursement obligation, such unpaid amount thereof shall accrue interest at
the rate per annum equal to the Adjusted LIBO Rate for an Interest Period of one
month. Interest accrued pursuant to this paragraph shall be for account of the
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (g) of this Section to reimburse the Issuing
Lender shall be for account of such Lender to the extent of such payment.
(k)
    Replacement or Resignation of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement between XL Group, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Lender. At the time any such replacement shall become effective, XL
Group shall pay all unpaid fees accrued for account of the replaced Issuing
Lender pursuant to Section 2.12(c), together with any expenses owing to such
replaced Issuing Lender to the extent required to be reimbursed pursuant to this
Agreement. Subject to the appointment of a replacement Issuing Lender as set
forth above and the other terms of this Section 2.03(k), an Issuing Lender may
resign as an Issuing Lender with thirty (30) days’ prior written notice to the
Administrative Agent, XL Group and the Lenders, in which case, such Issuing
Lender shall be replaced as set forth in this Section 2.03(k). From and after
the effective date of any such replacement or resignation, (i) the successor
Issuing Lender shall have all the rights and obligations of the replaced or
resigning Issuing Lender under this Agreement with respect to Fronted Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” in connection with any Fronted Letter of Credit shall be deemed to refer
to such successor or to any previous Issuing Lender, or to such successor and
all previous Issuing Lenders, as the context shall require.


48



--------------------------------------------------------------------------------




After the replacement or resignation of an Issuing Lender hereunder, the
replaced or resigned Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement with respect to then outstanding Fronted Letters of Credit issued by
it prior to such replacement or resignation, but shall not be required to issue
additional Fronted Letters of Credit.
(l)
    Adjustment of Applicable Percentages. Notwithstanding anything herein to the
contrary, upon (i) each increase of the Commitments pursuant to Section 2.09(c)
and each extension of the Commitment Termination Date pursuant to Section 2.21
in each case, each Lender’s participation in each Fronted Letter of Credit then
outstanding shall automatically be adjusted to reflect its Applicable Percentage
after giving effect to such increase and (ii) the assignment by a Lender of all
or a portion of its Commitment and its interests in the Fronted Letters of
Credit pursuant to an Assignment and Assumption, the respective assigning
Lender’s participation in each Fronted Letter of Credit then outstanding shall
automatically be adjusted to reflect, and the respective assignee Lender shall
be deemed to acquire a participation in each such Fronted Letter of Credit in an
amount equal to, its Applicable Percentage after giving effect to such
assignment.
(m)
    Continuation of Existing Participated Letters of Credit. Subject to the
terms and conditions hereof, each Participated Letter of Credit under (and as
defined in) the Existing Unsecured Credit Agreement which is outstanding on the
Effective Date and listed on Schedule VI as a “Participated Letter of Credit”
(the “Existing Participated Letters of Credit”) shall automatically be deemed
continued hereunder on the Effective Date by the Issuing Lender of such Existing
Participated Letter of Credit and as of the Effective Date the Lenders shall
acquire a participation therein as if such Participated Letter of Credit were
issued hereunder, and each such Participated Letter of Credit shall be deemed to
be a Fronted Letter of Credit for all purposes of this Agreement as of the
Effective Date. The Existing Agent shall not be required to agree to renewals,
extensions or replacements of such Existing Participated Letters of Credit and
is entitled to issue notices of non-renewal at the appropriate times to the
beneficiaries under such Existing Participated Letters of Credit, provided the
Existing Agent provides written notice thereof to the Administrative Agent and
the Specified Account Parties on or prior to the date of issuance of such notice
of non-renewal to the beneficiaries. Upon termination or expiry of any Existing
Participated Letters of Credit, such letter of credit may be replaced by a
Letter of Credit issued hereunder, but for the avoidance of doubt, the Existing
Agent shall have no obligation to issue any replacement Letter of Credit other
than in its capacity as a Lender or Issuing Lender hereunder.

SECTION 2.04
    Additional Alternative Currencies.
(a)
    From time to time during the Availability Period, a Specified Account Party
may request any or all of the Lenders to make offers to issue a letter of credit
in a currency that is not Dollars or an Alternative Currency at such time (a
“Specified Alternative Currency Letter of Credit”) for the account of such
Specified Account Party. Each Lender may, but shall have no obligation to, make
such offers on terms and conditions that are satisfactory to such Lender, and
such Specified Account Party may, but shall have no obligation to, accept any
such offers.


49



--------------------------------------------------------------------------------




Such Specified Alternative Currency Letter of Credit shall be issued, amended,
renewed or extended only if (and upon such issuance, amendment, renewal or
extension of each Specified Alternative Currency Letter of Credit XL Group shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, the Aggregate Credit Exposure shall not exceed
the aggregate amount of the Commitments. With prior or concurrent notice to the
Administrative Agent, each such Specified Alternative Currency Letter of Credit
shall be issued, and subsequently, renewed, extended, amended and confirmed, on
such terms as XL Group, the Specified Account Party and such Lender shall agree,
including expiry, drawing conditions, reimbursement, interest, fees and
provision of cover; provided that the expiry of any Specified Alternative
Currency Letter of Credit shall not be later than the one-year anniversary (or
such longer period as may be required by any applicable law, rule or regulation,
but in no event greater than two years) from the date of issuance thereof (or,
in the case of any renewal or extension thereof, one-year after such renewal or
extension). Each of XL Group and the issuer of a Specified Alternative Currency
Letter of Credit shall provide the Administrative Agent prompt written notice of
the amount, currency, date of issuance and any extension of, and each
disbursement under, such Letter of Credit and reimbursement of such disbursement
under such Letter of Credit. XL Group and each issuer of a Specified Alternative
Currency Letter of Credit shall provide such additional information with respect
to such Specified Alternative Currency Letter of Credit as the Administrative
Agent may reasonably request. Notwithstanding anything in this Agreement to the
contrary, the Administrative Agent has no responsibility with respect to the
issuance, renewal, extension, amendment or other administration of any Specified
Alternative Currency Letter of Credit.
(b)
    Subject to the terms and conditions hereof, each Alternative Currency Letter
of Credit under (and as defined in) the Existing Unsecured Credit Agreement
which is outstanding on the Effective Date and listed on Schedule VI as an
“Alternative Currency Letter of Credit” (the “Existing Specified Alternative
Currency Letters of Credit”) shall automatically be deemed continued hereunder
on the Effective Date by the issuing lender of such Existing Specified
Alternative Currency Letter of Credit, and each such Existing Specified
Alternative Currency Letter of Credit shall be deemed to be a Specified
Alternative Currency Letter of Credit for all purposes of this Agreement as of
the Effective Date. The issuing lender under such Existing Specified Alternative
Currency Letter of Credit shall not be required to agree to renewals, extensions
or replacements of such Existing Specified Alternative Currency Letters of
Credit and is entitled to issue notices of non-renewal at the appropriate times
to the beneficiaries under such Existing Specified Alternative Currency Letters
of Credit, provided the issuing lender thereunder provides written notice
thereof to the Administrative Agent and the Specified Account Parties on or
prior to the date of issuance of such notice of non-renewal to the
beneficiaries. Upon termination or expiry of any Existing Specified Alternative
Currency Letters of Credit, such letter of credit may be replaced by a Letter of
Credit issued hereunder, but for the avoidance of doubt, the issuing lender
thereunder shall have no obligation to issue any replacement Letter of Credit
other than in its capacity as a Lender or Issuing Lender hereunder.



SECTION 2.05
    Loans and Borrowings.
(a)
    Loans. Subject to the terms and conditions set forth herein, each Lender
agrees (severally and not jointly) to make Loans denominated in Dollars or an
Alternative Currency, in each case, to an Account Party from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s respective Commitment,
(ii) the Aggregate Credit Exposure exceeding the aggregate Commitments of all
Lenders or (iii) after giving effect to any Loans denominated in any Alternative
Currency, the Dollar Equivalent of the Aggregate Credit Exposure denominated in
Alternative Currencies at such time exceeding the Aggregate Alternative Currency
Limit. Loans may be made, or be outstanding, to more than one of the Account
Parties at any time. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Account Parties may borrow, prepay and reborrow
Loans.


50



--------------------------------------------------------------------------------




(b)
    Obligations of Lenders. Except as provided herein, each Loan shall be made
as part of a Borrowing consisting of one or more Loans of the same Type made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders to make Loans hereunder are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(c)
    Type of Loans. Subject to Section 2.13, (i) each Borrowing denominated in
Dollars shall be constituted entirely of ABR Loans or of Eurocurrency Loans as
any Account Party may request in accordance herewith and (ii) each Borrowing
denominated in an Alternative Currency shall be constituted entirely of
Eurocurrency Loans as any Account Party may request in accordance herewith. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and, without limiting the effect
of Section 2.15, Section 2.17 or any other similar provision, without any
increased costs to the Account Parties unless such costs are incurred as a
result of an Account Party's request for Loans in a currency other than Dollars,
British pounds sterling or euros); provided that (i) any exercise of such option
shall not affect the obligation of the Account Parties to repay such Loan in
accordance with the terms of this Agreement and (ii) such option may, if any
Lender so requires, be exercised by delivering to the Administrative Agent a
joinder signature page to this Agreement executed by such branch or Affiliate in
form and substance satisfactory to the Administrative Agent and XL Group.
(d)
    Minimum Amounts; Limitation on Number of Borrowings. Each Eurocurrency
Borrowing shall be in an aggregate amount of the Dollar Equivalent of
$10,000,000 or a larger multiple of the Dollar Equivalent of $1,000,000. Each
ABR Borrowing shall be in an aggregate amount equal to $10,000,000 or a larger
multiple of $1,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Commitments
of all Lenders or that is requested to finance the reimbursement of an LC
Disbursement as contemplated by Sections 2.01(i), 2.02(h) or 2.03(g). Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurocurrency Borrowings
outstanding.
(e)
    Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, no Account Party shall be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Commitment Termination Date.
(f)
    Pro Rata Borrowings. Loans made as part of a Borrowing shall be made by the
Lenders ratably in accordance with their respective Commitments.


51



--------------------------------------------------------------------------------





SECTION 2.06
    Requests for Borrowings.
(a)
    Notice by the Account Parties. To request a Borrowing, XL Group shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Sections
2.01(i), 2.02(h) or 2.03(g) may be given not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
email to the Administrative Agent of a written Borrowing Request.
(b)
    Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.05:
(i)
    the relevant Account Party;
(ii)
    the aggregate amount of the requested Borrowing (stated in the relevant
currency);
(iii)
    the date of such Borrowing, which shall be a Business Day;
(iv)
    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)
    in the case of a Eurocurrency Borrowing, the currency thereof (which shall
be Dollars or an Alternative Currency) and the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.05(e); and
(vi)
    the location and number of such Account Party’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
(c)
    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
(d)
    Failure to Elect. If no election as to the currency of a Borrowing is
specified, then the requested Borrowing shall be a Borrowing in Dollars. If no
election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the requested Borrowing
shall be made instead as an ABR Borrowing.


52



--------------------------------------------------------------------------------





SECTION 2.07
    Funding of Borrowings.
(a)
    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time (or as applicable, local time in the
financial center for the applicable currency, with respect to Loans denominated
in an Alternative Currency) (or 1:00 p.m., New York City time with respect to
ABR Loans requested by XL Group no later than 11:00 a.m. on the same day), to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Except with respect to the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Administrative
Agent will make such Loans available to the relevant Account Party by promptly
crediting the amounts so received, in like funds, to an account of such Account
Party maintained with the Administrative Agent in New York City and designated
by such Account Party in the applicable Borrowing Request; provided that Loans
made to finance the reimbursement of an LC Disbursement as provided herein shall
be remitted by the Administrative Agent to the applicable Issuing Lender or
Lenders.
(b)
    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or in the case of any ABR Borrowing, on or prior to the proposed date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Account Party a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the relevant Account Party severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Account
Party to but excluding the date of payment to the Administrative Agent, at (i)
in the case of such Lender, the NYFRB Rate for amounts denominated in Dollars
(or at the Administrative Agent's cost of funds for amounts in an Alternative
Currency in accordance with banking industry rules on interbank compensation
(including without limitation the Overnight LIBO Rate)) or (ii) in the case of
such Account Party, the interest rate applicable to ABR Loans for amounts
denominated in Dollars (or at the Administrative Agent's cost of funds for
amounts in an Alternative Currency in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight LIBO Rate)).
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08
    Interest Elections.
(a)
    Elections by the Account Parties. The Loans constituting each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the relevant Account
Party may elect (i) on any Business Day to convert ABR Loans or any portion
thereof to Eurocurrency Loans, (ii) at the end of any Interest Period with
respect thereto, to convert Loans denominated in Dollars that are Eurocurrency
Loans or any portion thereof into ABR Loans or to continue such Eurocurrency
Loans or any portion thereof for an additional Interest Period and (iii) at the
end of any Interest Period with respect thereto, to continue Eurocurrency Loans
denominated in an Alternative Currency for an additional Interest Period. The
relevant Account Party may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.


53



--------------------------------------------------------------------------------




(b)
    Notice of Elections. To make an election pursuant to this Section, XL Group
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.06 if XL Group were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
email to the Administrative Agent of a written Interest Election Request.
(c)
    Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.05:
(i)
    the relevant Account Party and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
(ii)
    the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)
    whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)
    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.05(e).
If any such Interest Election Request does not specify an Interest Period, then
XL Group shall be deemed to have selected an Interest Period of one month’s
duration.
(v)
    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(vi)
    Failure to Elect; Events of Default. If XL Group fails to deliver a timely
and complete Interest Election Request with respect to a Eurocurrency Borrowing
prior to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing or, in the case of a Loan in an
Alternative Currency, a Eurocurrency Loan in the same currency with an interest
period of one month. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies XL Group, then, so long as an Event
of Default is continuing (i) no outstanding Borrowing in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period therefor and (iii) any Loan in an
Alternative Currency, shall continue as a Eurocurrency Loan in the same currency
with an interest period of one month.


54



--------------------------------------------------------------------------------





SECTION 2.05
    Termination, Reduction and Increase of the Commitments.
(a)
    Scheduled Termination. Unless previously terminated, the Commitments shall
terminate at 3:00 p.m. (New York City time) on the Commitment Termination Date.
(b)
    Voluntary Termination or Reduction. The Account Parties may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $10,000,000 or a
larger multiple of $10,000,000 and (ii) the Account Parties shall not terminate
or reduce the Commitments if the Aggregate Credit Exposure would exceed the
Commitments. XL Group shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under this paragraph (b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by XL Group pursuant to this
paragraph (b) shall be irrevocable; provided that a notice of termination of the
Commitments delivered by XL Group may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by XL Group (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Subject to the
proviso in the immediately preceding sentence, any termination or reduction of
the Commitments shall be permanent. Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.
(c)
    Increases to Commitments. After the Effective Date, XL Group shall have the
right, at any time by notice to the Administrative Agent, to increase the
aggregate amount of Commitments hereunder (i) by including as a Lender hereunder
with a new Commitment, any Person which is a NAIC Approved Bank (or any other
Person whose obligations in respect of Letters of Credit issued under the
Agreement shall be confirmed by a NAIC Approved Bank) that is not an existing
Lender and the inclusion of an additional Lender shall comply with the Swiss
Withholding Tax Rules or (ii) by having one or more existing Lenders increase
their Commitments then in effect (with the consent of each such Lender in its
sole discretion) (each new or increasing Lender, a “Supplemental Lender”) in
each case with the approval (not to be unreasonably withheld or delayed) of the
Administrative Agent, which notice shall specify the name of each Supplemental
Lender, the aggregate amount of such increase and the portion thereof being
assumed by each such Supplemental Lender, and the date on which such increase is
to become effective (each, a “Supplemental Commitment Date”) (which shall be a
Business Day at least three Business Days after the delivery of such notice and
at least 30 days prior to the Commitment Termination Date);


55



--------------------------------------------------------------------------------




provided that (w) the aggregate amount of increases of the Commitments under
this paragraph and pursuant to Section 2.05(c) (or any successor provision) of
the Secured Credit Agreement in effect on the Effective Date shall not exceed
$500,000,000, (x) no existing Lender shall have any obligation to participate in
such increase of aggregate Commitments, (y) the Commitment of any Supplemental
Lender that is not an existing Lender shall be in an amount of at least
$25,000,000 and (z) the aggregate amount of the increase of the Commitments
effected on any day shall be in an aggregate amount of at least $25,000,000 and
larger multiples of $1,000,000. Each such Supplemental Lender shall enter into
an agreement in form and substance satisfactory to XL Group and the
Administrative Agent pursuant to which such Supplemental Lender shall, as of the
applicable Supplemental Commitment Date, undertake a Commitment (each, a
“Supplemental Lender Agreement”) (or, if any such Supplemental Lender is an
existing Lender, pursuant to which such Supplemental Lender’s Commitment shall
be increased in the agreed amount on such date) and such Supplemental Lender
shall thereupon become (or, if it is already a Lender, continue to be) a
“Lender” for all purposes hereof; provided that, in the case of any Supplemental
Lender that is not a Lender immediately prior to such Supplemental Commitment
Date and is not listed on the NAIC Approved Bank List, such Supplemental Lender
and its Confirming Lender shall have entered into an agreement of the type
contemplated in the definition of “Confirming Lender” in Section 1.01.
Notwithstanding the foregoing, no increase in the Commitments hereunder pursuant
to this Section shall be effective unless on the applicable Supplemental
Commitment Date and after giving effect to such increase:
(i)
    no Default shall have occurred and be continuing; and
(ii)
    the representations and warranties of the Obligors set forth in this
Agreement (other than in Section 4.04(b)) shall be true and correct in all
material respects on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) except where such representations and warranties are conditioned
by materiality or Material Adverse Effect and then such representations and
warranties shall be true and correct in all respects.
Each such notice shall be deemed to constitute a representation and warranty by
XL Group as to the matters specified in clauses (i) and (ii) of the immediately
preceding sentence as of such date.

SECTION 2.10
    Repayment of Loans; Evidence of Debt.
(a)
    Repayment. Each Account Party hereby unconditionally promises to pay to the
Administrative Agent for account of the relevant Lenders the outstanding
principal amount of the Loans made to such Account Party on the Commitment
Termination Date.
(b)
    Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of each Account
Party to such Lender resulting from each Loan made by such Lender to such
Account Party, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.


56



--------------------------------------------------------------------------------




(c)
    Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
to each Account Party hereunder, the Type and currency thereof and each Interest
Period therefor, (ii) the amount of any principal or interest due and payable or
to become due and payable from such Account Party to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Lenders and each Lender’s share thereof.
(d)
    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Account
Parties to repay the Loans in accordance with the terms of this Agreement.
(e)
    Promissory Notes. Any Lender may request that Loans made by it to any
Account Party be evidenced by a promissory note of such Account Party. In such
event, each Account Party shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.

SECTION 2.11
    Prepayment of Loans.
(a)
    Right to Prepay Borrowings. The Account Parties shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section.
(b)
    Notices, Etc. XL Group shall notify the Administrative Agent by telephone
(confirmed by email) of any prepayment under Section 2.11(a) (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment; provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings; provided further that no such notice shall be required for a
repayment on the Commitment Termination Date. If XL Group fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay any outstanding ABR Borrowings and, second, to
other Borrowings in the order of the remaining duration of their respective
Interest Periods (the Borrowing with the shortest remaining Interest Period to
be repaid first). Each payment of a Borrowing shall be applied ratably to the
Loans included in such Borrowing.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.05. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.


57



--------------------------------------------------------------------------------




(c)
    Mandatory Prepayment. If at any time, solely as a result of fluctuations in
currency exchange rates, the Aggregate Credit Exposure (calculated, with respect
to Borrowings and Letters of Credit denominated in a currency other than
Dollars, as of the most recent Revaluation Date with respect to each such
Borrowing or Letter of Credit, after giving effect to any other repayments or
prepayments on such day) exceeds 105% of the aggregate Commitments of all
Lenders, XL Group shall, first, prepay the outstanding principal amount of the
Loans in an aggregate principal amount sufficient to cause the Aggregate Credit
Exposure (so calculated, after giving effect to any other repayments or
prepayments on such day) to be less than or equal to the aggregate Commitments
of all Lenders and second, if after such prepayment the Aggregate Credit
Exposure is not reduced below the aggregate Commitments of all Lenders, shall
Cash Collateralize such portion of the Lenders' LC Exposure as it shall
determine in immediately available funds pursuant to arrangements to be agreed
with the Administrative Agent, in an amount such that the Aggregate Credit
Exposure is less than the aggregate Commitments of all Lenders; provided that in
the event the Aggregate Credit Exposure, without giving effect to any such cash
collateral deposited, shall be reduced to an amount that is less than 100% of
the aggregate Commitments, then the amount of such cash collateral deposited
shall be returned to XL Group.

SECTION 2.12
    Fees.
(a)
    Commitment Fee. XL Group agrees to pay to the Administrative Agent for
account of each Lender a commitment fee which shall accrue at a rate per annum
as set forth on the Pricing Grid on the average daily unused amount of such
Lender’s Commitment during the period from and including the Effective Date to
but excluding the date of termination of the Commitments. Commitment fees
accrued through and including each Quarterly Date shall be payable on the third
Business Day following such Quarterly Date, provided an invoice therefor was
furnished on or prior to such Quarterly Date (or, if the Administrative Agent
shall not have furnished such invoice on or prior to such Quarterly Date, three
(3) Business Days following the date the Administrative Agent shall have
furnished such invoice), commencing on the first such date to occur after the
Effective Date; provided that all such accrued and unpaid fees shall be payable
on the date on which the Commitments terminate.
(b)
    Commission. Each Specified Account Party agrees to pay to the Administrative
Agent for account of each Lender a commission which shall accrue at a rate per
annum as set forth on the Pricing Grid on the face amount of all outstanding
Letters of Credit issued on its behalf and such commission shall be shared
ratably among the Lenders participating in such Letter of Credit. Commissions
accrued through and including each Quarterly Date shall be payable on the third
Business Day following such Quarterly Date, provided an invoice therefor was
furnished on or prior to such Quarterly Date (or, if the Administrative Agent
shall not have furnished such invoice on or prior to such Quarterly Date, three
(3) Business Days following the date the Administrative Agent shall have
furnished such invoice), commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such accrued and unpaid fees accruing
after the date on which the Commitments terminate shall be payable on demand.


58



--------------------------------------------------------------------------------




(c)
    Fronted Letter of Credit Fees. Each Specified Account Party agrees to pay to
the Issuing Lender of any outstanding Fronted Letter of Credit a fronting fee
which shall accrue at a rate per annum as agreed in writing between such
Specified Account Party and the Issuing Lender on the face amount in respect of
such Fronted Letter of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements). Fronting fees accrued through and including each
Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, provided an invoice therefor was furnished on or prior to such
Quarterly Date (or, if the Issuing Lender shall not have furnished such invoice
on or prior to such Quarterly Date, three (3) Business Days following the date
the Issuing Lender shall have furnished such invoice), commencing on the first
such date to occur after the Effective Date; provided that all such accrued and
unpaid fees shall be payable on the date on which the Commitments terminate and
any such accrued and unpaid fees accruing after the date on which the
Commitments terminate shall be payable on demand.
(d)
    LC Administrative Fees. XL Group agrees to pay to the Administrative Agent
and the Issuing Lender (to extent that such Issuing Lender is not the same
Person as the Administrative Agent), each for its own account, within 10
Business Days after the Administrative Agent or Issuing Lender, as applicable,
has furnished an invoice therefor, the Administrative Agent’s or the Issuing
Lender’s standard administrative fees with respect to the issuance, amendment,
payment, renewal or extension of any Letter of Credit or processing of drawings
thereunder in such amounts from time to time in effect and notified to XL Group
in writing pursuant to such invoice; provided that, a schedule of such fees
shall have been previously provided to XL Group (except to the extent such fee
is less than $5,000).
(e)
    Administrative Agent Fees. XL Group agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between XL Group and the Administrative Agent.
(f)
    Existing Agent Fees. XL Group agrees to pay to the Existing Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between XL Group and the Existing Agent.
(g)
    Payment and Computation of Fees. All fees payable hereunder shall be paid on
the dates due, in Dollars and in immediately available funds, to the
Administrative Agent for distribution, in the case of the fees referred to in
paragraphs (a) through (c) of this Section, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances. All fees payable
under paragraphs (a) through (c) of this Section shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

SECTION 2.13
    Interest.
(a)
    ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin, if
any.


59



--------------------------------------------------------------------------------




(b)
    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.
(c)
    Default Interest. If any principal of any Loan or if any amount of
Reimbursement Obligation, interest, fees and other amounts payable by the
Account Parties hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan or any Reimbursement Obligation, 2% plus the rate
otherwise applicable to such Loan or Reimbursement Obligation (but, in the case
of any such Reimbursement Obligation, not prior to the third Business Day
following the day the relevant LC Disbursement was made), as the case may be, or
(ii) in the case of any other amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.
(d)
    Payment of Interest. Accrued interest on each Loan shall be payable by the
applicable Account Party in arrears on each Interest Payment Date for such Loan
and upon the date the Commitments terminate; provided that (w) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (x) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment (y) in the event of any conversion of any Eurocurrency
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion and (z)
(I) if an Account Party (having made a UK Borrower DTTP Filing in respect of
such UK Treaty Lender to the extent such UK Treaty Lender has confirmed its
scheme reference number and its jurisdiction of tax residence in accordance with
Section 2.17(i)(B)) has not received a direction from HMRC to make payments to
the relevant UK Treaty Lender without a UK Tax Deduction under Regulation 2 of
the Double Taxation Relief (Taxes on Income) (General) Regulations 1970 (SI
1970/488) of the United Kingdom (a “Gross Payment Direction”) and the Account
Party cannot make a payment to that UK Treaty Lender without a UK Tax Deduction,
or (II) an authorization has not been given by the Revenue Commissioners of
Ireland and as such an Account Party cannot make the payment to the relevant
Irish Treaty Lender without an Irish Tax Deduction, the Interest Payment Date
shall be deferred and accrued interest on the Loan will be payable in arrears
upon the earlier of (A) the date falling five Business Days after the Account
Party receives (I) such Gross Payment Direction; or (II) the authorisation from
the Revenue Commissioners of Ireland and (B) the next following Interest Payment
Date.
(e)
    Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(ii) interest accruing on obligations denominated in British pounds sterling, in
each case, shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed in the relevant period (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or the Overnight
LIBO Rate shall be determined by the Administrative Agent and notified to XL
Group, and such determination shall be conclusive absent manifest error.


60



--------------------------------------------------------------------------------




(f)
    Minimum Interest (for Swiss Withholding Tax Purposes). The interest rates
provided for in this Agreement with respect to any Swiss Account Party,
including this Section, are minimum interest rates. When entering into this
Agreement, the parties have assumed that the interest payable at the rates set
out in this Section, or in other Sections of this Agreement is not and will not
become subject to Swiss Withholding Tax. Notwithstanding that the parties do not
anticipate that any payment of interest will be subject to Swiss Withholding
Tax, they agree that, in the event that Swiss Withholding Tax is imposed on
interest payments, the payment of interest due by a Swiss Account Party shall,
in line with and subject to Section 2.17, including any limitations therein and
any obligations thereunder, be increased to an amount which (after making any
deduction of the Non-Refundable Portion (as defined below) of the Swiss
Withholding Tax) results in a payment to each Lender entitled to such payment of
an amount equal to the payment which would have been due had no deduction of the
Swiss Withholding Tax been required. For this purpose, the Swiss Withholding Tax
shall be calculated on the full grossed-up interest amount. For the purposes of
this Section, “Non-Refundable Portion” shall mean the Swiss Withholding Tax at
the standard rate (being, as at the date hereof, 35%) unless a tax ruling issued
by the Swiss Federal Tax Administration confirms that, in relation to a specific
Lender based on an applicable double tax treaty, the Non-Refundable Portion is a
specified lower rate, in which case such lower rate shall be applied in relation
to such Lender. The Lenders shall provide to the Swiss Account Party all
reasonably requested information, and otherwise reasonably cooperate, to obtain
such Swiss tax ruling. Each Swiss Account Party shall provide to the
Administrative Agent the documents required by law or applicable double taxation
treaties for the Lenders to claim a refund of any Swiss Withholding Tax so
deducted.

SECTION 2.14
    Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurocurrency Borrowing:
(a)
    the Administrative Agent determines in good faith (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or
(b)
    the Administrative Agent is advised by the Required Lenders (acting in good
faith) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan
in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to XL Group and the
Lenders by telephone or email as promptly as practicable thereafter and, until
the Administrative Agent notifies XL Group and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the continuation of any Borrowing as a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective and such Eurocurrency Borrowing
(unless prepaid), if denominated in Dollars, shall be continued as an ABR
Borrowing, and if denominated in an Alternative Currency, shall be continued as
a Eurocurrency Borrowing at the Administrative Agent's cost of funds for amounts
in such Alternative Currency plus the Applicable Margin for Eurocurrency Loans
and (ii) if any Borrowing Request or Interest Election Request requests a
Eurocurrency Borrowing in any currency or a conversion of any Borrowing to a
Eurocurrency Borrowing, such Borrowing or conversion of a Borrowing shall be
made as or converted to an ABR Borrowing in Dollars (in the amount of the Dollar
Equivalent thereof in the case of a request of a Borrowing in an Alternative
Currency).


61



--------------------------------------------------------------------------------





SECTION 2.15
    Increased Costs.
(a)
    Increased Costs Generally. If any Change in Law shall:
(i)
    impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Overnight LIBO Rate) or Issuing Lender;
(ii)
    impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement,
any Letter of Credit (or any participation therein) or any Loan made by such
Lender; or
(iii)
    change the basis of taxation of payments to any Lender or Issuing Lender in
respect thereof (except for Indemnified Taxes, Excluded Taxes and changes in the
rate of tax on the overall net income of such Lender);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making , continuing, converting into or maintaining, or participating
in, any Letter of Credit (or of maintaining any participation therein) or Loan
(or of maintaining its obligation to make any Loan) or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then XL Group (and in the case of any specific Letter of
Credit, the Specified Account Party on behalf of which such Letter of Credit was
issued) agrees that it will pay to such Lender or Issuing Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)
    Capital and Liquidity Requirements. If any Lender or an Issuing Lender
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement or the
Letters of Credit issued or participated in, or the Loans made, by such Lender
or such Issuing Lender to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time XL Group (and in the case of any specific Letter of Credit,
the Specified Account Party on behalf of which such Letter of Credit was issued)
will pay to such Lender or such Issuing Lender such additional amount or amounts
as will compensate such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company for any such reduction suffered.


62



--------------------------------------------------------------------------------




(c)
    Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth such Lender’s good faith determination of the amount or amounts
necessary to compensate such Lender or such Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to XL Group and shall be conclusive and binding upon
all parties hereto absent manifest error. XL Group (and in the case of any
specific Letter of Credit, the Specified Account Party on behalf of which such
Letter of Credit was issued) shall pay such Lender or such Issuing Lender the
amount shown as due on any such certificate within 10 days after receipt thereof
by XL Group.
(d)
    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that XL Group and any Specified Account Party shall not
be required to compensate a Lender or an Issuing Lender pursuant to this Section
for any increased costs or reductions incurred more than 90 days prior to the
date that such Lender or such Issuing Lender notifies XL Group of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof.
(e)
    Comparable Treatment. Notwithstanding any other provision of this Section,
no Lender or Issuing Lender shall demand compensation for any increased cost or
reduction pursuant to this Section if such Lender or such Issuing Lender is not
demanding such compensation from similarly situated customers of such Lender or
such Issuing Lender in similar circumstances under comparable provisions of
other credit agreements.

SECTION 2.16
    Break Funding Payments. In the event of (a) the payment of any principal of
any Eurocurrency Loan other than on the last day of an Interest Period therefor
(including as a result of an Event of Default or any mandatory prepayment
hereunder), (b) the conversion of any Eurocurrency Loan other than on the last
day of an Interest Period therefor, (c) the failure to borrow (other than a
default by such Lender making a request below), convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice is permitted to be revocable under Section 2.11(b) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by XL Group pursuant to Section 2.19(b) of any Eurocurrency Loan other than on
the last day of an Interest Period therefor, then, in any such event, upon
request of any Lender, which request shall set forth the basis for requesting
such amounts (with a copy to the Administrative Agent), from time to time, the
Account Parties shall compensate each Lender for all reasonable losses, costs or
expenses (but excluding loss of margin or other loss of anticipated profit)
attributable to such event. The loss, cost or expense to any Lender attributable
to any such event shall be deemed to include an amount determined by such Lender
to be equal to the excess, if any, of (i) the amount of interest that such
Lender would pay for a deposit in the relevant currency equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest (but in no event less than zero) that such Lender would earn (as
reasonably determined by such Lender) on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an affiliate of such Lender)
for deposits in the relevant currency of a comparable amount from other banks in
the eurocurrency market at the commencement of such period. A certificate of any
Lender setting forth such Lender’s good faith determination of any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to XL Group and shall be conclusive absent manifest error. The
Account Parties shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt


63



--------------------------------------------------------------------------------




thereof by XL Group. With respect to any Lender’s claim for compensation under
this Section 2.16, the Account Parties shall not be required to compensate such
Lender for any amount in respect of which written notice of such claim shall be
delivered to XL Group more than 30 calendar days after the date of the event
that gave rise to such claim.

SECTION 2.17
    Taxes.
(a)
    Payments Free of Taxes. Any and all payments by or on account of any Obligor
hereunder, or under any Credit Document, shall be made free and clear of and
without deduction for or withholding of any amounts in respect of Taxes, unless
such withholding is required by applicable law as determined in good faith by
the applicable Withholding Agent; provided that if any Indemnified Taxes are
required to be withheld from any amounts payable to the Administrative Agent,
the Existing Agent or any Lender, then (i) the sum payable by the applicable
Obligor shall be increased as necessary so that after making all required
deductions (including deductions for Indemnified Taxes applicable to additional
sums payable under this Section) the Administrative Agent, the Existing Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such amounts been withheld and (ii) such amounts shall be
withheld and paid to the relevant Governmental Authority in accordance with
applicable law.
(b)
    Payment of Other Taxes by the Account Parties. In addition, each Specified
Account Party shall pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.
(c)
    Indemnification by the Account Parties. XL Group (and in the case of any
specific Letter of Credit, the Specified Account Party on behalf of which such
Letter of Credit was issued) shall indemnify the Administrative Agent, the
Existing Agent and each Lender, within 10 days after written demand to XL Group
therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) paid by the Administrative Agent, the Existing Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes, as the case may be, were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth the Administrative Agent’s, the Existing Agent’s or such Lender’s,
as the case may be, good faith determination of the amount of such payment or
liability (along with a reasonably detailed explanation and computation of such
payment or liability) delivered to XL Group by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or by the
Existing Agent on its own behalf or on behalf of a Lender, shall be conclusive
as between such Lender or the Administrative Agent, as the case may be, and the
Account Parties absent manifest error.


64



--------------------------------------------------------------------------------




(d)
    Delay in Requests. Notwithstanding anything herein to the contrary, neither
XL Group nor, in the case of any specific Letter of Credit, the Specified
Account Party on behalf of which such Letter of Credit was issued, shall be
under any obligation to pay any additional amounts to the Administrative Agent,
the Existing Agent or any Lender or indemnify the Administrative Agent, the
Existing Agent or any Lender under this Section 2.17 with respect to (i) any
amounts withheld or deducted by XL Group or any Specified Account Party prior to
the date that is 180 days after the earliest of the date that such
Administrative Agent, Existing Agent or Lender has received written notice of
such withholding from XL Group, any Specified Account Party or the Internal
Revenue Service (or other Governmental Authority) in respect of such withholding
or deduction or (ii) any Taxes paid by the Administrative Agent, Existing Agent
or any Lender if written demand therefor is made to XL Group on a date that is
180 days after the date such Administrative Agent, Existing Agent or Lender
filed the tax return with respect to which such Taxes relate; provided that, if
a Change in Law giving rise to such payment or indemnification of any amounts
under this Section 2.17 is retroactive, then the 180 days period referred to
above shall be extended to include the period of retroactive effective thereof.
(e)
    Indemnification by Lenders. Each Lender shall indemnify the Administrative
Agent and the Existing Agent, as applicable, for the full amount of any Taxes
imposed by any Governmental Authority that are attributable to such Lender and
that are payable or paid by the Administrative Agent or the Existing Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent or
the Existing Agent, as the case may be, in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Existing Agent, as the case may be, shall be
conclusive absent manifest error.
(f)
    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Specified Account Party to a
Governmental Authority, XL Group on behalf of such Specified Account Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)
    Exemptions. (1) Each recipient of payments under this Agreement or any
Credit Document (or a transferee, including any Participant, in which case such
Participant’s obligations to a Specified Account Party and the Administrative
Agent described in this Section 2.17(g) shall also extend to the Lender from
which the related participation shall have been purchased) (i) that is a “United
States Person” as defined in Section 7701(a)(30) of the Code (a “U.S. Lender”)
shall deliver to the Specified Account Party and the Administrative Agent two
properly completed and duly signed copies of U.S. Internal Revenue Service
(“IRS”) Form W-9 (or any successor form) certifying that such U.S. Lender is
exempt from U.S. federal withholding tax or (ii) that is not a “United States
Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall deliver to the Specified Account Party and the Administrative Agent (I)
two copies of IRS Form W-8BEN, Form W-8BEN-E, Form W-8ECI or Form W-8IMY(or any
successor form) (together with any applicable underlying IRS forms),


65



--------------------------------------------------------------------------------




(II) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a certification to the effect that such
Non-U.S. Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Specified Account party
within the meaning of Section 881(c)(3)(B) of the Code, (c) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (d)
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected; and the applicable IRS Form W-8 (or
any successor form) properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from U.S. federal withholding tax on payments under
this Agreement and the other Credit Documents, or (III) any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Specified Account Party and the
Administrative Agent to determine the withholding or deduction required to be
made. Such forms shall be delivered by each U.S. Lender and each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the
Specified Account Party or the Administrative Agent. In addition, each U.S.
Lender and each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by it. Each U.S.
Lender and each Non-U.S. Lender shall promptly notify the Specified Account
Party and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Specified Account Party (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this Section, no U.S. Lender or Non-U.S. Lender shall be required to deliver any
form pursuant to this Section that such Non-U.S. Lender is not legally able to
deliver.
(2)    If a payment made to any recipient under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to each Account Party and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by any Account Party or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by any Account Party or the Administrative Agent as may be necessary
for the Account Parties and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such recipient has complied
with such recipient's obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
2.17(g)(2), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each recipient agrees that if any form or certification it
previously delivered under this clause expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Account Parties and the Administrative Agent in writing of its legal
inability to do so.


66



--------------------------------------------------------------------------------




(3)    Each U.S. Lender and each Non-U.S. Lender that is entitled to an
exemption from or reduction of non-U.S. withholding tax under the law of the
jurisdiction in which the Specified Account Party is located, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Specified Account Party (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Specified Account Party or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate; provided that such U.S. Lender or Non-U.S. Lender is legally entitled to
complete, execute and deliver such documentation and in its reasonable judgment
such completion, execution or submission would not materially prejudice its
legal or commercial position.
(4) Each Non-U.S. Lender listed on Schedule I represents and warrants that, as
of the Effective Date, assuming compliance with procedural formalities, amounts
payable to such Non-U.S. Lender by a Domestic Subsidiary pursuant to this
agreement would be exempt from U.S. federal withholding tax. Each Non-U.S.
Lender which becomes a Lender after the Effective Date hereby represents and
warrants that, on the date such Non-U.S. Lender first became a Lender hereunder,
assuming compliance with procedural formalities, amounts payable to such
Non-U.S. Lender by a Domestic Subsidiary pursuant to this agreement would be
exempt from U.S. federal withholding tax or would be so exempt but for one or
more Changes in Law which have occurred after the Effective Date.
(h)
    Treatment of Certain Refunds. If the Administrative Agent, the Existing
Agent or a Lender determines, in its reasonable discretion, that it is entitled
to receive a refund from the relevant Governmental Authority of any Taxes or
Other Taxes as to which it has been indemnified by an Account Party or with
respect to which an Account Party has paid additional amounts pursuant to this
Section, it shall cooperate with the relevant Account Party and use all
reasonable efforts to obtain such refund of Tax and, if it has received such
refund, pay over such refund to such Account Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Account Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, the
Existing Agent or such Lender and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Account Party, upon the request of the Administrative Agent, the
Existing Agent or such Lender, agrees to repay the amount paid over to such
Account Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the Existing Agent
or such Lender in the event the Administrative Agent, the Existing Agent or such
Lender is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Administrative Agent, the Existing
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes not expressly required to be made available hereunder
which it reasonably deems confidential) to any Account Party or any other
Person.
(i)
    HMRC DT Treaty Passport scheme.


67



--------------------------------------------------------------------------------




(A)
    Subject to Section 2.17(i)(B) below, each Lender and each Account Party
which makes a payment to such Lender shall cooperate in completing any
procedural formalities necessary for such Account Party to obtain authorization
to make such payment without a withholding or deduction for or on account of
United Kingdom tax (“UK Tax Deduction”) including making and filing an
appropriate application for relief under an applicable UK Treaty.
(B)
    A UK Treaty Lender that (x) holds a passport under the HMRC DT Treaty
Passport scheme and (y) wishes such scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence: (A)
where the UK Treaty Lender is a Lender on the date of this Agreement, in
Schedule VII; or (B) where the UK Treaty Lender becomes a Lender after the date
of this Agreement, the Assignment and Assumption or the Supplemental Lender
Agreement (as the case may be), and having done so, such Lender shall have
satisfied its obligation under Section 2.17(i)(A) above, but for the avoidance
of doubt that such Lender shall have an obligation to cooperate further with the
relevant Account Party in accordance with Section 2.17(i)(C).
(C)
    If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 2.17(i)(B) above and (1) an Account
Party making a payment to such Lender has not made a UK Borrower DTTP Filing in
respect of such Lender or (2) an Account Party making a payment to such Lender
has made a UK Borrower DTTP Filing in respect of such Lender, but either such UK
Borrower DTTP Filing has been rejected by HMRC or HMRC has not given such
Account Party authority to make payments to such Lender without a UK Tax
Deduction within 30 Business Days of the date of such UK Borrower DTTP Filing,
and the relevant Account Party has notified that Lender in writing thereof, then
such Lender and such Account Party shall co-operate in completing any additional
procedural formalities necessary for such Account Party to obtain authorization
to make that payment a UK Tax Deduction; provided that if an Account Party has
failed to make a UK Borrower DTTP Filing and such Account Party is at the
relevant time permitted in accordance with HMRC published practice to file a
HMRC Form DTTP2 in respect of such Lender, the Account Party shall first make
such filing to obtain authorisation to make a payment to the Lender without a UK
Tax Deduction prior to requesting the Lender's co-operation under this Section
2.17(i)(C).
(D)
    Each Account Party shall, promptly on making a UK Borrower DTTP Filing,
deliver a copy of such UK Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.
(E)    Each Lender shall indicate, for the benefit of the Administrative Agent
and any relevant Account Party, but without liability to any Account Party,
whether it is:
i.
not a UK Qualifying Lender;

ii.
a UK Qualifying Lender (that is not a UK Treaty Lender); or

iii.
a UK Treaty Lender,



68



--------------------------------------------------------------------------------




in (x) where the Lender is a Lender on the date of this Agreement, Schedule VII
to this Agreement; or (y) where the Lender becomes a Lender after the date of
this Agreement, the Assignment and Assumption or the Supplemental Lender
Agreement (as the case may be). If a Lender fails to indicate its status in
accordance with this Section 2.17(i) then such Lender shall be treated for the
purposes of this Agreement (including by each Account Party) as if it is not a
UK Qualifying Lender until such time as it notifies XL Group and the
Administrative Agent. For the avoidance of doubt, an Assignment and Assumption
and a Supplemental Lender Agreement shall not be invalidated by any failure of a
Lender to comply with this Section 2.17(i). Any Lender that ceases to be a UK
Qualifying Lender shall promptly notify Administrative Agent and XL Group.
(j)
    A Lender that is a Lender on the date of this Agreement that is a UK
Qualifying Lender solely by virtue of sub-paragraph (b) of the definition of UK
Qualifying Lender gives a UK Tax Confirmation to XL Group by entering into the
Agreement. A Lender that is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender shall promptly
notify XL Group and the Administrative Agent if there is any change in the
position from that set out in the UK Tax Confirmation.
(k)
    Where a Credit Document requires any party to this Agreement to reimburse or
indemnify another party to this Agreement for any cost or expense, that party
shall reimburse or indemnify (as the case may be) the other party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that the other party (or if relevant, any other member of the
group to which that other party belongs for VAT purposes) is entitled to credit
or repayment in respect of such VAT from the relevant Governmental Authority.
Notwithstanding the foregoing, all amounts expressed to be payable under any
Credit Document by any Obligor to the Administrative Agent, the Existing Agent
or any Lender shall be deemed to be exclusive of any VAT. If VAT is chargeable
on any supply made by the Administrative Agent, the Existing Agent or any Lender
to any Obligor in connection with this Agreement and the Administrative Agent,
the Existing Agent or such Lender is required to account to the relevant tax
authority for the VAT, that Obligor shall pay to the Administrative Agent, the
Existing Agent or such Lender (in addition to and at the same time as paying the
consideration for such supply) an amount equal to the amount of the VAT (and the
Administrative Agent, the Existing Agent or such Lender must promptly provide an
appropriate VAT invoice to that Obligor).
(l)
    (A) Each Lender, in respect of which an Irish Account Party is an obligor
under this Agreement, represents and warrants that as of the date of this
Agreement, it is an Irish Qualifying Lender and that each such Lender shall
promptly notify the Administrative Agent if it ceases to be an Irish Qualifying
Lender. Where such a Lender is an Irish Qualifying Lender by reason only of
being an Irish Treaty Lender it shall notify the Administrative Agent of such
fact and agrees to promptly complete any procedural formalities necessary for an
Irish Account Party to obtain authorization to make payment without any
deduction or withholding for or on account of tax.


69



--------------------------------------------------------------------------------




(B) To the extent a Lender becomes a party to this Agreement after the date of
this Agreement, in respect of which an Irish Account Party is an obligor, such
Lender will confirm in writing to the Irish Account Party or Administrative
Agent in any relevant assignment or transfer documentation which of the
following categories it falls in:
(i) an Irish Qualifying Lender (other than an Irish Treaty Lender);
(ii) an Irish Treaty Lender; or
(iii) not an Irish Qualifying Lender.
(C) If an assignee fails to give a representation in accordance with this
Section 2.17(l), then such assignee shall be treated for the purposes of this
Agreement (including by each Irish Account Party) as if it is not an Irish
Qualifying Lender until such time the relevant representation is given.
(m)
    Any Lender to which interest may be paid free of withholding tax due to such
Lender being an Irish Qualifying Lender shall within a reasonable time upon
request in writing by the Irish Account Party provide details of its name,
address and country of tax residence to the Irish Account Party to enable it to
comply with its reporting obligations under clauses 891A, 891E, 891F and 891G of
the TCA.
(n)
    Lender Status (Swiss Withholding Tax Rules).
(i)
    Each Lender listed in Schedule I confirms that, as at the date of this
Agreement, it is a Qualifying Bank. Any Person which becomes a Lender or
Participant after the date of this Agreement pursuant to Section 2.09(c) or
Section 10.04 shall confirm in writing to the Swiss Account Party(s) and the
Administrative Agent prior to the date such Person becomes a Lender or
Participant which of the following categories it falls in:
(1)
    a Qualifying Bank; or
(2)
    a Permitted Non-Qualifying Lender.
(ii)
    If such a Lender or Participant fails to indicate its status in accordance
with sub-paragraph (i) above, then such Lender or Participant shall be treated
for the purposes of this Agreement (including by each Swiss Account Party) as if
it is not a Qualifying Bank until such time as it notifies the Swiss Account
Parties and the Administrative Agent which category applies.
(o)
    Notwithstanding any provision of this Agreement to the contrary, a Swiss
Account Party shall not be required to make a tax gross up, a tax indemnity
payment or an increased interest payment under this Agreement or under any other
Loan Document to a specific Lender (but, for the avoidance of doubt, shall
remain required to make a tax gross up, a tax indemnity payment, or an increased
interest payment to all other Lenders) in respect of Swiss Withholding Tax due
on interest payments by a Swiss Account Party under this Agreement as a direct
result of such Lender or Participant (i) misrepresenting its status as
Qualifying Bank or Permitted Non-Qualifying Lender, (ii) breaching the transfers
restrictions set forth in Section 10.04 or (iii) ceasing to be a Qualifying Bank
other than as a


70



--------------------------------------------------------------------------------




result of any change after the date it became a Lender or Participant under this
Agreement in (or in the interpretation, administration or application of) any
law or double taxation treaty, or any published practice or published concession
of any relevant taxing authority.

SECTION 2.18
    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)
    Payments by the Account Parties. Each Account Party shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements or interest thereon, under Section 2.15, 2.16
or 2.17, or otherwise) or under any other Credit Document (except to the extent
otherwise provided therein) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim;
provided that any payments in respect of Specified Alternative Currency Letters
of Credit shall be made in the manner (including the time and place of payment)
as shall have been separately agreed between the relevant Account Party and
Lender pursuant to Section 2.04. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 1221 Avenue of the Americas, 6th Floor, New York, NY 10020;
except payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03, which shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars, except as
otherwise expressly set forth herein.
(b)
    Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)
    Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
reimbursement of LC Disbursements (other than in respect of Specified
Alternative Currency Letters of Credit) shall be made to the relevant Lenders,
each Borrowing shall be made from the Lenders, each payment of fees under
Section 2.12 shall be made for account of the relevant Lenders, each termination
or reduction of the amount of the Commitments under Section 2.09 and any
interest paid in respect of any Reimbursement Obligation shall be applied to the
respective Commitments of the Lenders, in each case pro rata according to the
amounts of their respective Commitments (or, in the case of any such
reimbursement or payment after the termination of the Commitments, pro rata
according to the Aggregate Credit Exposure);


71



--------------------------------------------------------------------------------




(ii) each Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of Loans)
or their respective Loans that are to be included in such Borrowing (in the case
of conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by any Account Party shall be made for account of the Lenders
pro rata according to the respective unpaid principal amounts of the Loans of
such Account Party being paid or prepaid that are owed to such Lenders and (iv)
each payment of interest on Loans by an Account Party shall be made for account
of the Lenders pro rata according to the amounts of interest on such Loans then
due and payable thereunder.
(d)
    Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or LC Disbursements or
participations therein (other than in respect of Specified Alternative Currency
Letters of Credit) or accrued interest thereon resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and/or LC Disbursements or participations therein (other than in respect of
Specified Alternative Currency Letters of Credit) and accrued interest thereon
then due than the proportion received by any other relevant Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and/or LC Disbursements (other than in respect of
Specified Alternative Currency Letters of Credit) of such other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and/or LC Disbursements or
participations therein (other than in respect of Specified Alternative Currency
Letters of Credit) and accrued interest thereon; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Account Party pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or LC Disbursements
or participations therein to any assignee or participant, other than to any
Account Party or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Account Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law and to the
extent that it is a Specified Account Party, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Account Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Account
Party in the amount of such participation.
(e)
    Presumptions of Payment. Unless the Administrative Agent shall have received
notice from an Account Party prior to the date on which any payment is due to
the Administrative Agent for account of the relevant Lenders or Issuing Lenders
hereunder that such Account Party will not make such payment, the Administrative
Agent may assume that such Account Party has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or Issuing Lenders the amount due. In such event, if the
relevant Account Party has not in fact made such payment, then each of the
Lenders or the applicable Issuing Lender(s), as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the NYFRB Rate.


72



--------------------------------------------------------------------------------




(f)
    Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to this Agreement, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender for the benefit of the Administrative Agent
or the applicable Issuing Lender(s) to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19
    Mitigation Obligations; Replacement of Lenders.
(a)
    Designation of a Different Lending Office. If any Lender or Confirming
Lender requests compensation under Section 2.15, or if any Account Party is
required to pay any additional amount or indemnification payment to any Lender
or any Governmental Authority for account of any Lender pursuant to Section
2.17, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans and/or Letters of Credit
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or 2.17, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. XL Group hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.19(a) shall affect or
postpone any of the obligations of the Account Parties or the rights of any
Lender pursuant to Sections 2.15 or 2.17.
(b)
    Replacement of Lenders. If any Lender (i) requests compensation under
Section 2.15, or if any Account Party is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.17, (ii) becomes a Defaulting Lender, (iii) has refused to consent
to any waiver or amendment with respect to any Credit Document that requires the
consent of all the Lenders or of such Lender as a Lender directly and adversely
affected by such waiver or amendment and has been consented to by the Required
Lenders, (iv) ceases to be a NAIC Approved Bank, (v) does not satisfactorily
complete its “know-your-customer” checks in a reasonable period of time for any
additional Account Party and/or Guarantor designated by XL Group pursuant to
Section 10.04(g), (vi) cannot be a Lender under a Letter of Credit in the form
requested by the relevant Account Party provided that the Required Lenders are
able to be Lenders under such Letter of Credit, or if Section 10.16 applies with
respect to such Lender, (vii) does not consent to the extension of the
Commitment Termination Date pursuant to Section 2.21 below or (viii) if any
Lender notifies the Administrative Agent that it cannot make Loans, or continue
Loans, in any Alternative Currency that other Lenders are able to provide, then
XL Group may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its existing rights to
payments under Sections 2.15 or 2.17) and obligations under this Agreement to an
assignee selected by XL Group that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment);


73



--------------------------------------------------------------------------------




provided that (i) XL Group shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and/or LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal, LC Disbursements and accrued
interest and fees) or the relevant Account Party (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of clause (iv) above, such assignee shall be an
NAIC Approved Bank. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the relevant Account Party to require
such assignment and delegation cease to apply.
(c)
    The Account Parties shall not be responsible for any costs and expenses
incurred by any Lender that arranges for its obligations under the Letters of
Credit to be confirmed by a NAIC Approved Bank or by such confirming bank.

SECTION 2.20
    Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, to the
extent permitted by applicable law:
(a)
    fees on the unfunded portion of the Commitment of such Defaulting Lender
pursuant to Section 2.12(a) shall cease to accrue;
(b)
    the Commitment and the Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification described in Section 10.02(b)(i), (ii) (other than with
respect to interest, fees and other amounts (other than principal and
reimbursement obligations), unless such Defaulting Lender is being treated
differently than the other Lenders) or (iii), to the extent such Defaulting
Lender is directly affected thereby;
(c)
    if any Participant LC Exposure exists at the time such Lender becomes a
Defaulting Lender and no Default or Event of Default has occurred and is
continuing then:
(i)
    all or any part of the Participant LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that such reallocation
does not result in (x) the sum of all non-Defaulting Lenders’ Aggregate Credit
Exposure plus such Defaulting Lender’s Participant LC Exposure exceeding the
total of all non-Defaulting Lenders’ Commitments or (y) the Dollar Equivalent of
any non-Defaulting Lender’s Credit Exposure exceeding its Commitment; provided
that, subject to the provisions of Section 10.18, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;


74



--------------------------------------------------------------------------------




(ii)
    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Specified Account Party shall within one
Business Day following notice by the Administrative Agent cash collateralize for
the benefit of the applicable Issuing Lender (in a form reasonably acceptable to
such Issuing Lender) only such Specified Account Party’s obligations
corresponding to such Defaulting Lender’s Participant LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) for so long as
such Participant LC Exposure is outstanding;
(iii)
    if the applicable Account Party cash collateralizes any portion of such
Defaulting Lender’s Participant LC Exposure in accordance with clause (ii) above
that has not been reallocated pursuant to clause (i) above, no Specified Account
Party shall be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12 with respect to such Defaulting Lender’s Participant LC Exposure
during the period such Defaulting Lender’s Participant LC Exposure is cash
collateralized;
(iv)
    if the Participant LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
(v)
    if all or any portion of such Defaulting Lender’s Participant LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all fees payable under Section 2.12 with respect
to such Defaulting Lender’s Participant LC Exposure shall be payable to the
Administrative Agent until and to the extent that such Participant LC Exposure
is reallocated and/or cash collateralized; and
(d)
    so long as such Lender is a Defaulting Lender, no Issuing Lender with
respect to a Fronted Letter of Credit or Non-Syndicated Letter of Credit shall
be required to issue, amend or increase any Fronted Letter of Credit or
Non-Syndicated Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding Participant LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Obligors in accordance with clause (c)
above, and participating interests in any newly issued or increased Fronted
Letter of Credit or Non-Syndicated Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with clause (c)(i) above (and such
Defaulting Lender shall not participate therein).
In the event that the Administrative Agent, XL Group and each Issuing Lender
each agrees in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),


75



--------------------------------------------------------------------------------




that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans or participations in LC Disbursements of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held pro rata by the Lenders in accordance with the Commitments
hereunder (without giving effect to Section 2.20(c)(i)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Account Party while that Lender was a Defaulting Lender; and provided,
further, that, subject to the terms of Section 10.18, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.21
    Extension.
(a)
    Not earlier than 60 days and not later than 30 days prior to each
anniversary of the Effective Date, but on no more than two occasions during the
term of this Agreement, XL Group may, by written notice (an “Extension Request”)
to the Administrative Agent (who shall promptly notify the Lenders) request an
extension to the Commitment Termination Date then in effect (which extension
shall be for a period of one year). Such notice shall set forth the date on
which such extension is requested to become effective (which shall not be less
than 15 Business Days or more than 45 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent).
(b)
    Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not later than the date that is 10 Business
Days after the date on which the Administrative Agent received XL Group’s
Extension Request (the “Lender Notice Date”), advise the Administrative Agent
whether or not such Lender agrees to such extension (each applicable Lender that
determines to so extend its Commitment Termination Date then in effect, an
“Extending Lender”).  Each Lender that determines not to so extend its
Commitment Termination Date then in effect (a “Non-Extending Lender”), shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Lender Notice Date), and any Lender that
does not so advise the Administrative Agent on or before the Lender Notice Date
shall be deemed to be a Non-Extending Lender.  The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree, and it
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by XL Group for any extension of the Commitment
Termination Date.
(c)
     The Administrative Agent shall notify XL Group of each applicable Lender’s
determination under this Section no later than the date that is 10 Business Days
prior to the applicable date of extension requested by XL Group.
(d)
    An extension shall be effected pursuant to an agreement (an “Extension
Agreement”) executed and delivered by each Account Party, Guarantor, each
applicable Extending Lender and the Administrative Agent with the consent of the
Required Lenders; provided that no extension shall become effective unless on
the date of effectiveness thereof:


76



--------------------------------------------------------------------------------




(i)
    no Default shall have occurred and be continuing,
(ii)
    the representations and warranties of the Account Parties set forth in this
Agreement shall be true and correct in all material respects on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date) except where such
representations and warranties are conditioned by materiality or Material
Adverse Effect and then such representations and warranties shall be true and
correct in all respects; and
(iii)
    the Administrative Agent shall have received a certificate from XL Group
signed by a Financial Officer of XL Group (A) certifying the accuracy of the
foregoing clauses (i) and (ii) and (B) certifying and attaching the resolutions
adopted by each Account Party approving or consenting to such extension.
(e)
    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Agreement.
(f)
    Each Extension Agreement may, without the consent of any Lender other than
the applicable Extending Lenders, effect such amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section 2.21,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the accepting Lenders as a new “class” of commitments hereunder;
provided that XL Group shall have the right to replace any Lender that does not
agree to become an Extending Lender in accordance with Section 2.19(b) with any
NAIC Approved Bank (or any other Person whose obligations in respect of Letters
of Credit shall be confirmed by a NAIC Approved Bank) that will agree to such
Extension Request.
(g)
    On each existing Commitment Termination Date applicable to each
Non-Extending Lender, (i) the Commitment of such Non-Extending Lender that was
not extended shall automatically terminate on such date and (ii) XL group shall
repay such Non-Extending Lender all of the obligations owing to it under this
Agreement, and the Administrative Agent shall administer any necessary
reallocation of the applicable LC Exposures (without regard to any pro rata
requirements contained elsewhere in this Agreement).
(h)
    This Section shall supersede any provisions in Section 2.18 or Section 10.02
to the contrary.

SECTION 2.22
    Absence of Rating. In the event that XL Bermuda ceases to receive a
financial strength rating from A.M. Best & Co. (or its successor), XL Bermuda
shall no longer be entitled to request (i) the issuance of further Letters of
Credit hereunder or (ii) the borrowing of Loans hereunder.

ARTICLE III
    
GUARANTEE


77



--------------------------------------------------------------------------------





SECTION 3.01
    The Guarantee. Each Guarantor hereby jointly and severally irrevocably
guarantees to each Lender, the Existing Agent and the Administrative Agent and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest on the Loans made by the Lenders to each of the Account Parties and
Reimbursement Obligations and interest thereon of each Specified Account Party
(other than such Guarantor in its capacity as an Account Party hereunder) and
all other amounts from time to time owing to the Lenders (including interest or
fees accruing after the filing of a petition or commencement of a case by or
with respect to any Account Party seeking relief under any bankruptcy,
insolvency, reorganization, moratorium, examination or similar laws of general
applicability affecting the enforcement of creditors’ rights, whether or not the
claim for such interest or fees is allowed in such proceedings), the Existing
Agent or the Administrative Agent by such Account Parties under this Agreement
or any other Credit Document, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). Each Guarantor hereby further jointly and severally agrees that
if any Account Party (other than such Guarantor in its capacity as an Account
Party hereunder) shall fail to pay in full when due (whether at stated maturity,
by acceleration or otherwise) any of the Guaranteed Obligations, such Guarantor
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. This is a guarantee of payment and not collection.

SECTION 3.02
    Obligations Unconditional. To the fullest extent permitted by applicable
law, the obligations of the Guarantors under Section 3.01 are absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Account Parties
under this Agreement or any other agreement or instrument referred to herein or
therein, or any substitution, release, non-perfection or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Article that the obligations of the Guarantors hereunder shall be absolute and
unconditional, joint and several, under any and all circumstances (and any
defenses arising from the foregoing are hereby waived to the extent permitted by
applicable law). Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:
(i)
    at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(ii)
    any law or regulation of any jurisdiction, or the occurrence of any other
event, affecting any Guaranteed Obligation;
(iii)
    any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or


78



--------------------------------------------------------------------------------




(iv)
    the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
and any other defenses arising from the foregoing are hereby waived to the
extent permitted by applicable law.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Existing Agent or any Lender exhaust any right, power or remedy or
proceed against any Account Party under this Agreement or any other agreement or
instrument referred to herein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

SECTION 3.03
    Reinstatement. The obligations of the Guarantors under this Article shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Account Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Guarantors jointly and severally agree that
they will indemnify the Administrative Agent, the Existing Agent and each Lender
on demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by the Administrative Agent, the Existing Agent or such Lender
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

SECTION 3.04
    Subrogation. The Guarantors hereby jointly and severally agree that until
the payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments they shall not exercise any right
or remedy arising by reason of any performance by them of their guarantee in
Section 3.01, whether by subrogation or otherwise, against any Account Party or
any other guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.

SECTION 3.05
    Remedies. To the fullest extent permitted by applicable law, the Guarantors
jointly and severally agree that, as between the Guarantors and the Lenders, the
obligations of the Account Parties under this Agreement may be declared to be
forthwith due and payable as provided in Article VIII (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Article VIII) for purposes of Section 3.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against any Account Party and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by any Account Party) shall forthwith become due and payable by the
Guarantors for purposes of Section 3.01.


79



--------------------------------------------------------------------------------





SECTION 3.06
    Continuing Guarantee. The guarantee in this Article is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

SECTION 3.07
    Rights of Contribution. The Guarantors (other than XL Group) hereby agree,
as between themselves, that if any such Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Guarantor of any
Guaranteed Obligations, each other Guarantor (other than XL Group) shall, on
demand of such Excess Funding Guarantor (but subject to the next sentence), pay
to such Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Guarantor to any Excess Funding Guarantor under this
Section shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Guarantor under the other provisions
of this Article III and such Excess Funding Guarantor shall not exercise any
right or remedy with respect to such excess until payment and satisfaction in
full of all of such obligations.
For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate present fair saleable value
of all properties of such Guarantor (excluding any shares of stock of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder and any obligations of any
other Guarantor that have been Guaranteed by such Guarantor) to (y) the amount
by which the aggregate fair saleable value of all properties of all of the
Guarantors (other than XL Group) exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Guarantors under this Article
III) of all of the Guarantors (other than XL Group), determined as of the date
of the relevant payment.

SECTION 3.08
    General Limitation on Guarantee Obligations. In any action or proceeding
involving any corporate law, or any bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Guarantor under Section 3.01 would otherwise, taking into account the provisions
of Section 3.07, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Lender, the Administrative Agent, the Existing
Agent or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.


80



--------------------------------------------------------------------------------





ARTICLE IV
    

REPRESENTATIONS AND WARRANTIES
XL Group, and to the extent any representation pertains specifically to any
Obligor, XL Group and, with respect to itself only, such Obligor, represents and
warrants to the Lenders that:

SECTION 4.01
    Organization; Powers. Each Obligor is duly organized, validly existing and,
to the extent such concept is applicable in the relevant jurisdiction, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent such concept is applicable in the relevant
jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.

SECTION 4.02
    Authorization; Enforceability. The Transactions are within each Obligor’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, by all necessary shareholder action. This Agreement has been duly
executed and delivered by each Obligor party hereto and constitutes a legal,
valid and binding obligation of such Obligor, enforceable against such Obligor,
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium, examination or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 4.03
    Governmental Approvals; No Conflicts. The Transactions and the entry into
this Agreement (a) do not require any consent or approval of (including any
exchange control approval), registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation
material to any Obligor or the charter, by-laws, bye-laws or other
organizational documents of each Obligor or any order of any Governmental
Authority material to any Obligor, (c) will not violate or result in a default
under any material indenture, material agreement or other material instrument
binding upon each Obligor or any of its assets, or give rise to a right
thereunder to require any payment to be made by any such Person and (d) will not
result in the creation or imposition of any Lien on any asset of any Obligor
other than Liens permitted under Section 7.03.

SECTION 4.04
    Financial Condition; No Material Adverse Change.
(a)
    Financial Condition. XL Group has heretofore furnished to the Lenders the
financial statements specified in (i) Section 6.01(a)(i) with respect to the
fiscal year ended December 31, 2015 (as provided in XL Group’s Report on Form
10-K filed with the SEC for the fiscal year ended December 31, 2015) and (ii)
Section 6.01(c)(i) with respect to the fiscal quarter ended March 31, 2016 (as
provided in XL Group’s Report on Form 10-Q filed with the SEC for the fiscal
quarter ended March 31, 2016). Such financial statements present fairly in all
material respects the financial position and results of operations of XL Group
and its consolidated Subsidiaries as of such date and for such period on a
consolidated basis in accordance with GAAP subject, in the case of the quarterly
financial statements described in clause (a)(ii) to normal year-end audit
adjustments and the absence of footnotes.


81



--------------------------------------------------------------------------------




(b)
    No Material Adverse Change. Since December 31, 2015, there has been no
material adverse change in the assets, business, financial condition or
operations of XL Group and its Subsidiaries, taken as a whole, except as
disclosed in filings made by XL Group prior to the Effective Date with the SEC
pursuant to the Securities Exchange Act of 1934, as amended.

SECTION 4.05
    Litigation and Environmental Matters.
(a)
    Actions, Suits and Proceedings. Except as disclosed in Schedule III or as
routinely encountered in claims activity, there are no material actions, suits
or proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of XL Group, threatened against or affecting XL
Group or any of its Significant Subsidiaries (i) as to which an adverse
determination that would, individually or in the aggregate, result in a Material
Adverse Effect is likely or (ii) that involve this Agreement or the
Transactions.
(b)
    Environmental Matters. Except as disclosed in Schedule IV and except with
respect to any other matters that, individually or in the aggregate, would not
be likely to result in a Material Adverse Effect, there are no claims with
respect to any Environmental Liability now pending against or, to the knowledge
of XL Group, threatened against or affecting XL Group or any of its Significant
Subsidiaries.
Schedules III and IV referred to in this Section 4.05 shall be deemed
automatically updated from time to time to include disclosures included in
filings made by XL Group or XLIT with the SEC pursuant to the Securities
Exchange Act of 1934, as amended, after the Effective Date, it being understood,
however, that any such updates shall not affect or limit in any manner any of
the obligations of the Account Parties under this Agreement in effect
immediately prior to such disclosure and shall not be taken into account for
purposes of the last paragraph of Section 2.09(c), Section 5.02 and clause (c)
of Article VIII.

SECTION 4.06
    Compliance with Laws. Each Account Party and each of its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 4.07
    Investment Company Status. No Account Party is required to be registered
under the Investment Company Act of 1940.

SECTION 4.08
    Taxes. Each Account Party and each of its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to file any such Tax return or pay any such Taxes could
not reasonably be expected to result in a Material Adverse Effect.


82



--------------------------------------------------------------------------------





SECTION 4.09
    ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) the
present value of all accumulated benefit obligations under each Plan, did not,
as of the close of its most recent plan year, exceed the fair market value of
the assets of such Plan allocable to such accrued benefits (determined in both
cases using the applicable assumptions under Section 430 of the Code and the
Treasury Regulations promulgated thereunder); and (b) the present value of all
accumulated benefit obligations of all underfunded Plans did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans (determined in both
cases using the applicable assumptions under Section 430 of the Code and the
Treasury Regulations promulgated thereunder).
Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) all contributions required to be made by any Obligor or any of their
Subsidiaries with respect to a Non-U.S. Benefit Plan have been timely made, (ii)
each Non-U.S. Benefit Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable laws and has been maintained,
where required, in good standing with the applicable Governmental Authority and
(iii) neither any Obligor nor any of their Subsidiaries has incurred any
obligation in connection with the termination or withdrawal from any Non-U.S.
Benefit Plan.

SECTION 4.10
    Disclosure. The reports, financial statements, certificates or other
information (other than projections and information of a general economic or
general industry nature) furnished by each Account Party to the Lenders in
connection with the negotiation of this Agreement or delivered hereunder, when
taken together with all reports, statements, schedules and other information
publicly filed with the SEC, taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date made; provided that, with respect to
projected financial information contained in such materials, such Account Party
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time made, it being recognized by
Lenders that such projections are as to future events and are not to be viewed
as facts and that actual results during the period or periods covered by such
projections may differ from the projected results and such differences may be
material.

SECTION 4.11
    Use of Credit. No Account Party nor any such Account Party and its
Subsidiaries, taken as a whole, is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no Letter of Credit will be used for any purpose that entails a violation of
any of the regulations of the Board with respect to Margin Stock. The purchase
of any Margin Stock with the proceeds of any Loan will not be in violation of
Regulation U or X of the Board and, after applying the proceeds of such Loan,
not more than 25 percent of the value of the assets of any Account Party will be
Margin Stock.

SECTION 4.12
    Subsidiaries. Set forth in Schedule V is a complete and correct list of all
of the Subsidiaries of XL Group as of March 31, 2016, together with, for each
such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,


83



--------------------------------------------------------------------------------




(ii) each Person holding ownership interests in such Subsidiary and (iii) the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule V, as of the date hereof, (x) each of
XL Group and its Subsidiaries owns, free and clear of Liens (other than Liens
permitted under Section 7.03), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in
Schedule V, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) except as disclosed in filings of XL Group with the SEC
prior to the date hereof, there are no outstanding Equity Rights with respect to
any Account Party (other than XL Group).

SECTION 4.13
    Stamp Taxes. To ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement or any promissory notes evidencing
Loans made (or to be made), it is not necessary, as of the date hereof, that
this Agreement or such promissory notes or any other document be filed or
recorded with any Governmental Authority in Bermuda or Ireland or that any stamp
or similar tax be paid on or in respect of this Agreement in any such
jurisdiction, or such promissory notes or any other document other than (i) such
filings and recordations that have already been made and such stamp or similar
taxes that have been paid; and (ii) any Assignment and Assumption or other
document pursuant to which a Lender assigns, transfers, novates or otherwise
disposes of any of its rights or obligations under a Credit Document.

SECTION 4.14
    Legal Form. This Agreement any such promissory notes evidencing Loans made
(or to be made) is in proper legal form as of the date hereof under the laws of
any Account Party Jurisdiction for the admissibility thereof in the courts of
such Account Party Jurisdiction.

SECTION 4.15
    Anti-Corruption Laws and Sanctions. XL Group has implemented and maintains
policies and procedures reasonably designed to promote and achieve compliance in
all material respects by XL Group and its Subsidiaries with applicable Sanctions
and Anti-Corruption Laws. Neither XL Group nor any of its Subsidiaries, and to
XL Group’s and such Subsidiary’s knowledge, none of their respective directors,
officers or employees, or, to the knowledge of XL Group, any agent of XL Group
or any Subsidiary that will act in any capacity in connection with the credit
facility established hereby, is a Sanctioned Person.

ARTICLE V
    

CONDITIONS

SECTION 5.01
    Effective Date. The obligations of the Lenders (or the Issuing Lender, as
the case may be) to issue Letters of Credit and/or to make Loans hereunder
initially are subject to the receipt by the Administrative Agent of each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance
(or such condition shall have been waived in accordance with Section 10.02):
(a)
    Executed Counterparts. From each party hereto either (x) a counterpart of
this Agreement signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy or email
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.


84



--------------------------------------------------------------------------------




(b)
    Opinions of Counsel to the Obligors. Opinions, each dated the Effective
Date, of Skadden, Arps, Slate, Meagher & Flom LLP, special U.S. counsel for the
Obligors and opinions provided by counsel to the applicable Obligors in the
jurisdictions of Ireland, the Cayman Islands, Bermuda, England and Wales and
Switzerland, in each case, reasonably satisfactory to the Administrative Agent
and its counsel.
(c)
    Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing, if applicable, of the Obligors, the authorization
of the Transactions, including incumbency and specimen signature certificates,
and any other legal matters relating to the Obligors, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(d)
    Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of XL Group, confirming
compliance with the conditions set forth in clauses (a) and (b) of the first
sentence of Section 5.02.
(e)
    Existing Credit Agreements. Evidence reasonably satisfactory to the
Administrative Agent that (i) the Commitments under (and as defined in) the
Existing Secured Credit Agreement and the Existing Unsecured Credit Agreement
shall be terminated substantially simultaneously with the effectiveness of this
Agreement and (ii) all amounts due and payable under the Existing Secured Credit
Agreement and the Existing Unsecured Credit Agreement shall be paid
substantially simultaneously with the effectiveness of this Agreement and, in
the case of the Existing Secured Credit Agreement, all liens securing the debt
thereunder shall be terminated and released in a manner reasonably acceptable to
the Administrative Agent substantially simultaneously with the effectiveness of
this Agreement.
(f)
    Assignment Agreement. Evidence reasonably satisfactory to the Administrative
Agent that the lenders under the Existing Unsecured Credit Agreement have
entered into an assignment agreement with the Lenders hereunder pursuant to
which such lenders assign their obligations under the Existing Syndicated
Letters of Credit to the Lenders.
(g)
    Secured Facility. Evidence reasonably satisfactory to the Administrative
Agent of the entry into the Secured Credit Agreement by the Account Parties
(other than Catlin Underwriting).
(h)
    Financial Statements. Receipt by the Administrative Agent of the financial
statements specified in Section 6.01(c)(i) with respect to each fiscal quarter
ended subsequent to the fiscal year ended December 31, 2015 and ended at least
60 days prior to the Effective Date (it being understood that delivery to the
Administrative Agent of XL Group’s Reports on Form 10-Q filed with the SEC shall
satisfy the financial statement delivery requirements under this Section
5.01(h)).


85



--------------------------------------------------------------------------------




(i)
    Redomestication Transactions. The Administrative Agent shall have received
reasonably satisfactory evidence that the Redomestication Transactions shall
have been consummated. For purposes of this clause (i), “Redomestication
Transactions” means the series of transactions whereby XL Group plc, an Irish
public limited company, and its subsidiaries (collectively, the “XL Group of
Companies”) effect a change in the jurisdiction of incorporation of the parent
company of the XL Group of Companies from Ireland to Bermuda pursuant to which
(i) XL Group plc will become a subsidiary of XL Group and (ii) the shareholders
of XL Group plc will become the shareholders of XL Group.
(j)
    Existing Agent Fees. The Existing Agent shall have received payment of all
fees payable to the Existing Agent, for its own account, with respect to this
Agreement on the date hereof in the amounts separately agreed upon between XL
Group and the Existing Agent.
(k)
    PATRIOT Act, etc. Such documentation and other information requested by the
Administrative Agent and the Lenders in order to comply with requirements of any
anti-money laundering laws, including, without limitation, the PATRIOT Act and
any applicable “know your customer” rules and regulations.
(l)
    Other Documents. Such other customary documents as the Administrative Agent
or any Lender may reasonably request.
The obligation of any Lender to make its initial extension of credit or initial
issuance of a Letter of Credit hereunder is also subject to the payment by XL
Group of such fees as XL Group shall have agreed to pay to any Lender or the
Administrative Agent in connection herewith, including the reasonable fees and
expenses of Sidley Austin LLP, counsel to the Administrative Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Credit Documents and the extensions of credit hereunder
(to the extent that reasonably detailed statements for such fees and expenses
have been delivered to XL Group two Business Days prior to the Effective Date).
The Administrative Agent shall notify the Account Parties and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 5.02
    Each Credit Event. The obligation of each Lender to issue, continue, amend,
renew or extend any Letter of Credit or to make any Loan at any time is
additionally subject to the satisfaction of the following conditions:
(a)
    the representations and warranties of the Obligors set forth in this
Agreement (other than, at any time after the Effective Date, in Section 4.04(b))
shall be true and correct on and as of the date of issuance, continuation,
amendment, renewal or extension of such Letter of Credit or the date of the
making of such Loan, as applicable (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date);
(b)
    at the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit or the making of such
Loan, as applicable, no Default shall have occurred and be continuing;


86



--------------------------------------------------------------------------------




(f)
     in the case of any Specified Alternative Currency Letter of Credit, receipt
by the Administrative Agent of a request for offers as required by Section 2.04;
and
(g)
    solely with respect to the making of any Loan to a Swiss Account Party or
the issuance, amendment, renewal or extension of any Letter of Credit for the
account of any Swiss Account Party, such Swiss Account Party is in compliance
with the Swiss Withholding Tax Rules at the time of and immediately after giving
effect to such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, provided that a Swiss Account Party shall not be in breach of
this condition if its number of creditors in respect of the Swiss Withholding
Tax Rules is exceeded solely by reason of (i) a failure by one or more Lenders
to comply with their obligations under Section 10.04(i) or (ii) one or more
Lenders misrepresenting its status as a Qualifying Bank or Permitted
Non-Qualifying Lender. For purposes of determining the total number of creditors
which are not Qualifying Banks under this Section 4.02(d), the Swiss Account
Parties shall assume that there are ten (10) Lenders that are not Qualifying
Banks under this Agreement.
Each issuance, continuation, amendment, renewal or extension of a Letter of
Credit and each borrowing of a Loan shall be deemed to constitute a
representation and warranty by the Obligors on the date thereof as to the
matters specified in clauses (a), (b) and (f) of the immediately preceding
sentence.

ARTICLE VI
    
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, XL Group, and to the extent any
covenant applies specifically to any Obligor or its financial statements, XL
Group and, with respect to itself only, such Obligor, covenants and agrees with
the Lenders that:

SECTION 6.01
    Financial Statements and Other Information. The Administrative Agent will
receive:
(a)
    by April 10 of each year, (i) the audited balance sheet and related
statements of operations, stockholders’ equity and cash flows of XL Group and
its consolidated Subsidiaries as of the end of and for the immediately preceding
fiscal year, setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the previous fiscal year (if such
figures were already produced for such corresponding period), reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of XL Group and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that delivery to the Lenders of XL Group’s Report on Form 10-K filed
with the SEC shall satisfy the financial statement delivery requirements under
this clause (i) so long as the financial information required to be contained in
such report is substantially the same as the financial information required
under this clause (i)); and (ii) the unaudited consolidated balance sheet and
related statements of operations, shareholders’ equity and cash flows of XLIT
and its consolidated Subsidiaries as of the end of and for the immediately
preceding fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
previous fiscal year (if such figures were already produced for such
corresponding period), certified by a Financial Officer of XLIT as presenting
fairly in all material respects the financial condition and results of
operations of XLIT and its


87



--------------------------------------------------------------------------------




consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(b)
    (i) by June 30 of each year, the balance sheet and related statements of
operations and stockholders’ equity of each of XL Bermuda, XL Re Europe, XL
Insurance, XL Life, Catlin Insurance, Catlin Switzerland and Catlin Underwriting
(in each case, in the event consolidated financial statements are prepared in
the ordinary course of business, prepared in a manner that consolidates the
applicable consolidated Subsidiaries) as of the end of and for the immediately
preceding year, setting forth in each case in comparative form the figures for
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year (if such figures were already produced for such corresponding period), in
each case audited and reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit other than a qualification related to the maturity hereof or any other
Indebtedness or potential non-compliance with any financial covenant hereunder)
in accordance with GAAP, Local GAAP, SAP or SFR, as the case may be,
consistently applied and (ii) by June 30 of each year, the unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of XL America and its consolidated Subsidiaries as of the
end of and for the immediately preceding fiscal year, setting forth in each case
in comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (if such figures were already produced for
such corresponding period), certified by a Financial Officer of XL America as
presenting fairly in all material respects the financial condition and results
of operations of XL America and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c)
    within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of XL Group, (i) the unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of XL
Group and its consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year (if such figures were already produced for such corresponding period or
periods), all certified by a Financial Officer of XL Group as presenting fairly
in all material respects the financial condition and results of operations of XL
Group and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes (it being understood that delivery to the Lenders of XL
Group’s Report on Form 10-Q filed with the SEC shall satisfy the financial
statement delivery requirements under this clause (i) so long as the financial
information required to be contained in such report is substantially the same as
the financial information required under this clause (i)); and (ii) an unaudited
balance sheet and related statements of operations and shareholders’ equity of
XLIT (in the event consolidated financial statements are prepared in the
ordinary course of business, prepared in a manner that consolidates the
applicable consolidated Subsidiaries) as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of ) the corresponding period or periods of the previous fiscal
year (if such figures were already produced for such corresponding period or
periods), all certified by a Financial Officer of XLIT as presenting fairly in
all material respects the financial condition and results of operations of XLIT
(or, if applicable, of XLIT and its consolidated Subsidiaries on a consolidated
basis) in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;


88



--------------------------------------------------------------------------------




(d)
    concurrently with any delivery of financial statements under paragraphs (a)
and (c)(i) of this Section, a certificate signed on behalf of each applicable
Account Party by a Financial Officer (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 7.03,
7.04, 7.05 and 7.06 and (iii) stating whether any change in GAAP, Local GAAP,
SAP or SFR or in the application thereof has occurred since the date of the
financial statements referred to in Section 4.04 and, if any such change has
occurred, specifying any material effect of such change on the financial
statements accompanying such certificate;
(e)
    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by such Account
Party or any of its respective Significant Subsidiaries with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any U.S. or other securities exchange, or distributed by
such Account Party to its shareholders generally, as the case may be; and
(f)
    promptly following any request therefor, such other information regarding
compliance with the terms of this Agreement or the operations, business affairs
and financial condition of XL Group or any of its Subsidiaries, as the
Administrative Agent or the Required Lenders may reasonably request.
Upon the Administrative Agent's receipt of items under this Section 6.01, the
Administrative Agent shall promptly furnish such items to each Lender.

SECTION 6.02
    Notices of Material Events. Each Account Party will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)
    the occurrence of any Default; and
(b)
    any event or condition constituting, or which could reasonably be expected
to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the relevant Account Party
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken by such Account Party with respect
thereto.


89



--------------------------------------------------------------------------------





SECTION 6.03
    Preservation of Existence and Franchises. Each Obligor will maintain its
corporate existence and its material rights and franchises in full force and
effect in its jurisdiction of incorporation; provided that the foregoing shall
not prohibit (x) any merger, consolidation or amalgamation permitted under
Section 7.01 or (y) any Disposition permitted under Section 7.02 and any
subsequent dissolution or liquidation of the Person making such Disposition.
Each Account Party will qualify and remain qualified as a foreign corporation in
each jurisdiction in which failure to receive or retain such qualification would
have a Material Adverse Effect.

SECTION 6.04
    Insurance. XL Group will, and will cause each of its Significant
Subsidiaries to, maintain with financially sound and reputable insurers,
insurance with respect to its properties in such amounts as is customary in the
case of corporations engaged in the same or similar businesses having similar
properties similarly situated, provided, however, that the foregoing shall not
impose on XL Group or any Significant Subsidiary of XL Group any obligation to
enter into any reinsurance agreements.

SECTION 6.05
    Maintenance of Properties. XL Group will, and will cause each of its
Significant Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition the properties now or hereafter owned, leased or
otherwise possessed by and used or useful in its business and will make or cause
to be made all needful and proper repairs, renewals, replacements and
improvements thereto so that the business carried on in connection therewith may
be properly conducted at all times except if the failure to do so would not have
a Material Adverse Effect, provided, however, that the foregoing shall not
impose on XL Group or any Significant Subsidiary of XL Group any obligation in
respect of any property leased by XL Group or such Significant Subsidiary in
addition to XL Group’s obligations under the applicable document creating XL
Group’s or such Significant Subsidiary’s lease or tenancy.

SECTION 6.06
    Payment of Taxes. Each Account Party will, and will cause each of its
Subsidiaries to, pay or discharge, on or prior to the date on which penalties
attach thereto, all taxes, assessments and other governmental charges or levies
imposed upon it or any of its properties or income; provided that, such Account
Party or such Subsidiary need not pay or discharge any such tax, assessment,
charge, levy or claim (i) so long as the validity thereof is contested in good
faith and by appropriate proceedings diligently conducted and so long as such
reserves or other appropriate provisions as may be required by GAAP, Local GAAP,
SAP or SFR, as the case may be, shall have been made therefor or (ii) so long as
such failure to pay or discharge would not have a Material Adverse Effect.

SECTION 6.07
    Financial Accounting Practices. Each Account Party will, and will cause each
of its consolidated Subsidiaries to, make and keep books, records and accounts
which, in reasonable detail, accurately and fairly reflect its transactions and
dispositions of its assets and maintain a system of internal accounting controls
sufficient to provide reasonable assurances that transactions are recorded as
necessary to permit preparation of financial statements required under Section
6.01 in conformity in all material respects with GAAP, Local GAAP, SAP and SFR,
as applicable, and to maintain accountability for assets.

SECTION 6.08
    Compliance with Applicable Laws. Each Account Party will, and will cause
each of its Subsidiaries to, comply with all applicable Laws (including but not
limited to the Bermuda Companies Law or Bermuda Insurance Law) in all respects,
the non-compliance with which would have a Material Adverse Effect.


90



--------------------------------------------------------------------------------





SECTION 6.09
    Use of Letters of Credit and Loan Proceeds. Each Account Party will use the
Letters of Credit issued for its account hereunder in the ordinary course of
business of, and will use the proceeds of all Loans made to it for the general
corporate purposes of, such Account Party and its Affiliates. For the avoidance
of doubt, the parties agree that any Account Party may apply for a Letter of
Credit hereunder to support the obligations of any Affiliate of XL Group, it
being understood that such Account Party shall nonetheless remain the account
party and as such be liable with respect to such Letter of Credit.



SECTION 6.10
    Continuation of and Change in Businesses. XL Group and its Significant
Subsidiaries, taken as a whole, will continue to engage in substantially the
same business or businesses they engaged in (or propose to engage in) on the
date of this Agreement and businesses related or incidental thereto; provided
that the foregoing shall not prohibit any Disposition permitted under Section
7.02.

SECTION 6.11
    Visitation. XL Group will permit such Persons as the Administrative Agent
may reasonably designate to visit and inspect any of the properties (including
books and records) of XL Group and the other Account Parties, to discuss its
affairs with its financial management, and to provide such other information
relating to the business and financial condition of XL Group and such Account
Parties as the Administrative Agent may reasonably request; provided that such
visitations shall be limited to once per calendar year unless an Event of
Default has occurred and is continuing and all such visitations shall be at
reasonable times during normal business hours and upon reasonable advance
notice.

SECTION 6.12
    Anti-Corruption Laws; OFAC. Each Account Party will not request any
Borrowing or Letter of Credit, and XL Group shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers and
employees shall not use, the proceeds of any Borrowing or Letter of Credit:
(a)
    in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws; or
(b)
    for the purpose of financing any activities or business of or with any
Sanctioned Person, or in any Sanctioned Country, that at the time of such
financing is the subject of applicable Sanctions.

ARTICLE VII
    

NEGATIVE COVENANTS
Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements have been
reimbursed, XL Group, and to the extent any covenant applies specifically to any
Obligor, such Obligor, with respect to itself only, covenants and agrees with
the Lenders that:


91



--------------------------------------------------------------------------------





SECTION 7.01
    Mergers. No Obligor will merge with or into, or amalgamate or consolidate
with, any other Person, except:
(a)
    any Account Party may merge with or into, or amalgamate or consolidate with,
any other Account Party or any Subsidiary; provided that, if an Account Party is
not the surviving Person of such merger, amalgamation or consolidation, the
obligations hereunder of such Account Party with respect to any Loans made to it
or outstanding Letters of Credit issued for its account have been or
substantially concurrently with such merger, amalgamation or consolidation will
be (i) assumed by another Account Party (including any Successor Account Party),
(ii) terminated or expired or (iii) dealt with in any other manner reasonably
satisfactory to the Administrative Agent (after consultation with the Lenders);
provided further that, if XL Group is party to any such merger, amalgamation or
consolidation, XL Group shall be the surviving Person;
(b)
    any Obligor may amalgamate with any Person, including a Subsidiary; provided
that the surviving Person is a Wholly-Owned Subsidiary of XL Group; provided
further that, if an Obligor is not the surviving Person of such amalgamation,
the obligations hereunder of such Obligor with respect to any Loans and Letters
of Credit have been or substantially concurrently with such amalgamation will be
(i) assumed by another Obligor (including any Successor Account Party), (ii)
terminated or expired or (iii) dealt with in any other manner reasonably
satisfactory to the Administrative Agent (after consultation with the Lenders);
and provided further that, if XL Group is party to any such amalgamation, XL
Group shall be the surviving Person;
(c)
    any Guarantor that is not an Account Party may merge with or into, or
amalgamate or consolidate with, any other Guarantor; provided that, if XL Group
is party to any such merger, amalgamation or consolidation, XL Group shall be
the surviving Person;
(d)
    any Obligor may merge with or into, or amalgamate or consolidate with, any
other Person, including a Subsidiary, if such Obligor shall be the surviving
Person and no Event of Default shall occur and be continuing or shall exist at
the time of such merger, amalgamation or consolidation or immediately thereafter
and after giving effect thereto;
(e)
    any Subsidiary that is not an Obligor may merge with or into, or amalgamate
or consolidate with, any other Subsidiary that is not an Obligor; or
(f)
    XL Group may merge with or into, or amalgamate or consolidate with any other
Person in a transaction that does not result in a reclassification, conversion,
exchange or cancellation of the outstanding shares of XL Group (other than the
cancellation of any outstanding shares of XL Group held by the Person with whom
it merges, amalgamates or consolidates); provided that XL Group shall be the
surviving Person;
(g)
    any Obligor may enter into a merger, amalgamation or consolidation which is
effected solely to change the jurisdiction of incorporation of such Obligor to
Bermuda, the Cayman Islands, Ireland, Switzerland, the United States (including
any State thereof or the District of Columbia) or any country in the United
Kingdom so long as the requirements of clauses (ii), (iv), (v) and (vi) of the
definition of “Successor Account Party” are satisfied with respect to such
Obligor after giving effect to such transaction.


92



--------------------------------------------------------------------------------




For the avoidance of doubt, in the event of an amalgamation, the amalgamated
entity shall constitute the surviving Person.

SECTION 7.02
    Dispositions. No Account Party will, nor will it permit any of its
Significant Subsidiaries to, sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily (any of the foregoing being
referred to in this Section as a “Disposition” and any series of related
Dispositions constituting but a single Disposition), any of its properties or
assets, tangible or intangible (including but not limited to sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper or
general intangibles with or without recourse), except:
(a)
    Dispositions in the ordinary course of business involving (i) current assets
or other invested assets classified on such Account Party’s or Significant
Subsidiary’s or their respective Subsidiaries’ balance sheet as available for
sale or as a trading account or as held to maturity, (ii) investments in
Affiliates (which are not Subsidiaries) such as closed end funds, limited
partnerships, limited liability companies and similar investment vehicles,
including funds managed by investment manager Affiliates, that, in each case,
are accounted for under the equity method of accounting or (iii) equity
interests in investment funds and limited partnerships and unrated tranches of
collateralized debt obligations for which an Account Party or Significant
Subsidiary or their respective Subsidiaries do not have sufficient rights of
ownership to follow the equity method of accounting and other investments that
may be classified as “Other Investments”, “Other Assets”, “Other Liabilities” or
“Cash Equivalents” on the balance sheet of XL Group and its consolidated
Subsidiaries;
(b)
    Dispositions, the net cash proceeds of which, which when aggregated with the
net cash proceeds of any other such Dispositions consummated after the Effective
Date pursuant to this Section 7.02(b) in the same fiscal year of XL Group will
not exceed 15% of Consolidated Total Assets;
(c)
    Dispositions consisting of obsolete, worn out or surplus assets or property
or of non-core assets acquired in connection with an acquisition or other
investments;
(d)
    Dispositions from an Account Party to any other Account Party;
(e)
    Dispositions from a Subsidiary that is not an Account Party or Guarantor to
XL Group or any Subsidiary of XL Group; provided that any such sale by a
Wholly-Owned Subsidiary must be to XL Group or another Wholly-Owned Subsidiary;
(f)
    Dispositions from a Guarantor that is not an Account Party to another
Guarantor;
(g)
    Dispositions of securitized assets (including notes, bonds and other
securities or accounts receivable) in connection with securitizations of such
assets that in each case are entered into in connection with the conduct of
business or the management of assets or liabilities of XL Group or any of its
Subsidiaries; or
(h)
    the Disposition of all or any portion of the life reinsurance operations
(the “Life Operations”) conducted


93



--------------------------------------------------------------------------------




directly or indirectly by any Account Party or Significant Subsidiary (including
through the Disposition of a Subsidiary that conducts Life Operations); provided
that, if, after giving effect to such Disposition, such Account Party would no
longer exist or have any operations, such Disposition shall only be permitted if
the obligations hereunder of such Account Party with respect to any outstanding
Letters of Credit issued for its account have been (i) assumed by another
Account Party, (ii) terminated or expired or (iii) dealt with in any other
manner reasonably satisfactory to the Administrative Agent (after consultation
with the Lenders).

SECTION 7.03
    Liens. No Account Party will, nor will it permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or assets,
tangible or intangible, now owned or hereafter acquired by it, except:
(a)
    Liens securing Indebtedness incurred under the Secured Credit Agreement or
the Existing Secured Credit Agreement or otherwise granted under the security
documents described therein (including extensions, renewals and replacements
thereof) ;
(b)
    Liens existing on the date hereof listed in Part B of Schedule II, and,
extension, renewal and replacement Liens upon the same property, provided that
the principal amount secured by each Lien constituting such an extension,
renewal or replacement Lien shall not exceed the amount secured by the Lien
theretofore existing (other than with respect to increased amounts attributable
to unpaid accrued interest and premiums (including tender premiums) on the
amounts secured, any committed or undrawn amounts, defeasance costs and
underwriting discounts, fees, commissions and expenses associated with such
secured amount);
(c)
    Liens securing Indebtedness or other obligations of an Account Party or any
Subsidiary of any Account Party in an aggregate principal amount not exceeding
20% of Consolidated Net Worth as of the last day of the fiscal year of XL Group
that has most recently ended at the time of incurrence, and covering assets
whose market value is not materially greater than the amount of the Indebtedness
or obligations secured thereby plus a commercially reasonable margin;
(d)
    Liens on cash, securities and other assets of an Account Party or any of its
Subsidiaries incurred as part of treasury management or the management of its
investment portfolio including, but not limited to, (i) any custody, investment
management or other service provider arrangements, (ii) stock or securities
loans, repurchase agreements and reverse repurchase agreements, (iii) buy/sell
agreements or prime brokerage agreements, and (iv) Liens created pursuant to any
International Swaps and Derivatives Association, Inc. (“ISDA”) documentation or
any Specified Transaction Agreement in accordance with the applicable investment
policies of XL Group and its Subsidiaries as in effect as of the date of entry
into the ISDA or Specified Transaction Agreement;
(e)
    Liens on cash and securities not to exceed $1,250,000,000 in the aggregate
securing obligations of an Account Party or any of its Subsidiaries arising
under any ISDA documentation or any other Specified Transaction Agreement (it
being understood that, Liens permitted under this clause (e) are in addition to
the Liens permitted under clause (d) above and in no event shall this clause (e)
preclude any Person (other than any Subsidiary of XL Group) in which XL Group or
any of its Subsidiaries shall invest (each an “investee”) from granting Liens on
such Person’s assets to secure hedging obligations of such Person, so long as
such obligations are non-recourse to XL Group or any of its Subsidiaries (other
than any investees)), provided that, for purposes of determining the aggregate
amount of cash and/or securities subject to such Liens under this clause (e),
the aggregate amount of cash and/or


94



--------------------------------------------------------------------------------




securities on which any Account Party or any Subsidiary shall have granted Liens
in favor of the counterparties of such Account Party or such Subsidiary at any
time shall be netted against the aggregate amount of cash and/or securities on
which such counterparties shall have granted Liens in favor of such Account
Party or such Subsidiary, as the case may be, at such time, so long as the
relevant agreements between such Account Party or such Subsidiary, as the case
may be, provide for the netting of their respective obligations thereunder;
(f)
    Liens on assets received, and on actual or imputed investment income on such
assets received incurred as part of the business of any Account Party or any of
its Subsidiaries including activities utilizing ISDA documentation or any
Specified Transaction Agreement relating and identified to specific insurance
payment liabilities or to liabilities arising in the ordinary course of any
Account Parties’ or any of their Subsidiary’s business as an insurance or
reinsurance company (including GICs and Stable Value Instruments) or corporate
member of The Council of Lloyd’s or as a provider of financial or investment
services or contracts, or the proceeds thereof (including GICs and Stable Value
Instruments), in each case held in a segregated trust, trust or other account
and securing such liabilities; provided that in no case shall any such Lien
secure Indebtedness and any Lien which secures Indebtedness shall not be
permitted under this clause (f);
(g)
    Liens on assets securing Exempt Indebtedness of any Person (other than XL
Group or any of its Affiliates) in the event such Exempt Indebtedness is
consolidated on the consolidated balance sheet of XL Group and its consolidated
Subsidiaries in accordance with GAAP;
(h)
     Liens on assets subject to any trust or other account arising out of or as
a result of contractual, regulatory or other requirements; provided that in no
case shall any such Lien secure Indebtedness and any Lien which secures
Indebtedness shall not be permitted under this clause (h);
(i)
    Liens arising from taxes, assessments, charges, levies or claims described
in Section 6.06 that are not yet due or that remain payable without penalty or
to the extent permitted to remain unpaid under Section 6.06;
(j)
    Liens on property securing all or part of the purchase price thereof and
Liens (whether or not assumed) existing on property at the time of purchase
thereof by any Account Party or any of its Subsidiaries (and extension, renewal
and replacement Liens upon the same property); provided (i) each such Lien is
confined solely to the property so purchased, improvements thereto and proceeds
thereof, and (ii) the aggregate amount of the obligations secured by all such
Liens on any particular property at any time purchased by such Account Party or
such Subsidiary, as applicable, shall not exceed 100% of the lesser of the fair
market value of such property at such time or the actual purchase price of such
property;
(k)
    Liens existing on property of a Person immediately prior to its being
consolidated or amalgamated with or merged into any Account Party or any of
their Subsidiaries or its becoming a Subsidiary, and Liens existing on any
property acquired by any Account Party or any of their Subsidiaries at the time
such property is so acquired (whether or not the Indebtedness secured thereby
shall have been assumed) (and extension, renewal and replacement Liens upon the
same property, provided that the amount secured by each Lien constituting such
an extension, renewal or replacement Lien shall not exceed the amount secured by
the Lien theretofore existing (other than with respect to increased amounts
attributable to unpaid accrued interest and premiums (including tender
premiums)on the amounts secured, any committed or undrawn amounts, defeasance
costs, and underwriting discounts, fees, commissions and expenses associated
with such secured amount)), provided that (i) no such Lien shall have been
created or assumed


95



--------------------------------------------------------------------------------




in contemplation of such consolidation, amalgamation or merger or such Person’s
becoming a Subsidiary or such acquisition of property and (ii) each such Lien
shall extend solely to the item or items of property so acquired and, if
required by terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property;
(l)
    zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a property or asset
to, or materially impair its use in the business of, such Account Party or any
such Subsidiary;
(m)
    statutory and common law Liens of materialmen, mechanics, carriers,
warehousemen and landlords and other similar Liens arising in the ordinary
course of business;
(n)
    Liens arising in connection with any interest or title of any lessor under
any lease or sublease entered into in the ordinary course of business and any
other statutory and common law landlords’ liens under leases;
(o)
    Liens arising in connection with any interest or title of any licensor under
any license or sublicense entered into in the ordinary course of business;
(p)
    Liens incurred in connection with the bonding of any judgment or otherwise
arising out of the existence of judgments or awards not constituting an Event of
Default;
(q)
    Liens created pursuant to the second and third to last paragraphs of Article
VIII;
(r)
    Liens on cash, securities or other assets in respect of, or deposited or
segregated to secure, liabilities under insurance or reinsurance arrangements or
regulatory requirements, whether with ceding companies, reinsurance companies,
regulators or others, in all cases in the ordinary course of business;
(s)
    Liens not securing indebtedness for borrowed money on cash, securities or
other assets arising in the ordinary course of business in connection with
structured risk or reinsurance products;
(t)
    Liens in the nature of the right of setoff in favor of counterparties to
contractual arrangements in the ordinary course of business;


96



--------------------------------------------------------------------------------




(u)
    Liens on assets arising in connection with the sale or transfer of such
assets in a transaction permitted under this Agreement and customary rights and
restrictions set forth in agreements relating to such sale or transfer pending
the completion thereof;
(v)
    Liens securing intercompany obligations not prohibited by this Agreement;
(w)
    Liens securing Operating Indebtedness;
(x)
    Liens on, or sales or transfers of, securitized assets (including notes,
bonds and other securities or accounts receivable) in connection with
securitizations of such assets that in each case are entered into in connection
with the conduct of business or the management of assets or liabilities of XL
Group or any of its Subsidiaries; provided that no such Lien shall extend to or
cover any property or assets other than the assets subject to such
securitization (including the proceeds of the foregoing) and related rights
under the securitization documents;
(y)
    Liens securing obligations in respect of letters of credit and guarantees
issued for insurance or reinsurance purposes, annuity contracts, guaranteed
interest contracts and funding agreements entered into in the ordinary course of
business; and
(zz)
    Liens securing obligations in an aggregate principal amount not to exceed,
at the time of incurrence, the greater of (i) $175,000,000 and (ii) 2.0% of
Consolidated Net Worth as of the last day of the fiscal year of XL Group that
has most recently ended, and, extension, renewal and replacement Liens with
respect thereto, provided that the principal amount secured by each Lien
constituting such an extension, renewal or replacement Lien shall not exceed the
amount secured by the Lien theretofore existing (other than with respect to
increased amounts attributable to unpaid accrued interest and premiums
(including tender premiums) on the amounts secured, any committed or undrawn
amounts, defeasance costs and underwriting discounts, fees, commissions and
expenses associated with such secured amount).
For the avoidance of doubt, any obligation imposed pursuant to Section 430(k) of
the Code or Sections 303(k) or 4068 of ERISA shall not be permitted hereunder.

SECTION 7.04
    Ratio of Total Financial Debt to Total Capitalization. XL Group will not
permit, at the end of each Fiscal Quarter, its ratio of (a) Total Financial Debt
to (b) the sum of Total Financial Debt plus Consolidated Net Worth to be greater
than 0.35:1.00.

SECTION 7.05
    Consolidated Net Worth. XL Group will not permit, at the end of each Fiscal
Quarter, its Consolidated Net Worth to be less than $8,400,000,000.

SECTION 7.06
    Indebtedness. No Account Party will, nor will it permit any of its
Subsidiaries to, at any time create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except:


97



--------------------------------------------------------------------------------




(a)
    Indebtedness created hereunder;
(b)
    Indebtedness incurred under the Secured Credit Agreement;
(c)
    other Indebtedness existing on the date hereof described in Part A of
Schedule II, and, extensions, renewals and replacements of, or amendments,
modifications, or supplements to, any such Indebtedness that, in each case, do
not increase the outstanding principal amount thereof (other than with respect
to increased amounts attributable to unpaid accrued interest and premiums
(including tender premiums), any committed or undrawn amounts, defeasance costs,
and underwriting discounts, fees, commissions and expenses associated
therewith);
(d)
    other Indebtedness (including secured reimbursement obligations with respect
to letters of credit) of any Account Party or any Subsidiary in an aggregate
principal amount (for all Account Parties and their respective Subsidiaries) not
exceeding 20% of Consolidated Net Worth as of the last day of the fiscal year of
XL Group that has most recently ended at the time of incurrence;
(e)
    Indebtedness incurred in transactions described in Section 7.03(d), Section
7.03(e), Section 7.03(f), Section 7.03(h) and Section 7.03(k);
(f)
    Indebtedness consisting of accounts or claims payable and accrued and
deferred compensation (including options) incurred in the ordinary course of
business by any Account Party or any Subsidiary;
(g)
    other unsecured Indebtedness, so long as upon the incurrence thereof no
Default would occur or exist;
(h)
    Indebtedness for letters of credit and guarantees issued to secure
liabilities under any insurance and reinsurance policies, annuity contracts,
guaranteed interest contracts and funding agreements entered into in the
ordinary course of business;
(i)
    Indebtedness owed by XL Group to any of its Subsidiaries or Indebtedness
owed by any Subsidiary to XL Group or any other Subsidiary; and
(j)
    Indebtedness of any Account Party or any Subsidiary of any Account Party
borrowed from a third party against the deposit of cash, securities or other
assets as part of notional cash pooling arrangements.

SECTION 7.07
    Private Act. No Account Party will become subject to a Private Act other
than the X.L. Insurance Company, Ltd. Act, 1989 and the XL Life Ltd Amendment
and Consolidation Act 2001.

ARTICLE VIII
    



98



--------------------------------------------------------------------------------





EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)
    any Account Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)
    any Account Party shall fail to pay any interest on any Loan or LC
Disbursement or any fee payable under this Agreement or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of 5 or more days;
(c)
    any representation or warranty made or deemed made by any Obligor in or in
connection with this Agreement or any amendment or modification hereof, or in
any certificate or financial statement furnished pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made (or deemed made) or furnished;
(d)
    any Account Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.03 (with respect to an Account Party) or
clause (b) of Section 6.12 or Article VII (other than Section 7.03);
(e)
    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to such Obligor;
(f)
    any Account Party or any of its Subsidiaries shall default (i) in any
payment of principal of any obligation for borrowed money having an aggregate
principal amount of $100,000,000 or more when the same becomes due or payable at
its stated final maturity, or in the payment of any amount (determined on a net
basis) of $100,000,000 or more under Hedging Agreements when the same becomes
due or payable, in each case beyond any period of grace provided with respect
thereto, or (ii) in the performance of any other agreement, term or condition
contained in any such agreement (other than Hedging Agreements) under which any
such obligation in principal amount of $100,000,000 or more is created, if the
effect of such default is to cause such obligation to become due prior to its
stated final maturity under such agreement; provided that this clause (f) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;
(g)
    a decree or order by a court having jurisdiction in the premises shall have
been entered adjudging any Account Party a bankrupt or insolvent, or approving
as properly filed a petition or application seeking reorganization of such
Account Party under the Bermuda Companies Law or the Companies Law (2013
Revision) of the Cayman Islands or any other similar applicable Law, or
approving any other general suspension of payments as a result of financial
distress, moratorium of any material Indebtedness, winding-up, dissolution,
administration or reorganization of any Account Party as a result of its
financial distress (by way of voluntary arrangement, scheme of


99



--------------------------------------------------------------------------------




arrangement or otherwise) and such decree or order shall have continued
undischarged or unstayed for a period of 60 days; or a decree or order of a
court having jurisdiction in the premises for the appointment of an examiner,
receiver, administrative receiver, administrator, compulsory manager or
liquidator or trustee or assignee in bankruptcy or insolvency (or any other
similar officer) of such Account Party or a substantial part of its property, or
for the winding up or liquidation of its affairs, shall have been entered, and
such decree or order shall have continued undischarged and unstayed for a period
of 60 days;
(h)
    any Account Party shall institute proceedings to be adjudicated as a
voluntary bankrupt or to be wound up, or shall consent to the filing of such a
proceeding or any proceeding of analogous effect against it, or shall file a
petition, application, answer or consent seeking reorganization under the
Bermuda Companies Law or the Companies Law (2013 Revision) of the Cayman Islands
or any other similar applicable Law, or shall consent to the filing of any such
petition, or shall consent to the appointment of an examiner, receiver,
administrative receiver, administrator, compulsory manager or liquidator or
trustee or assignee in bankruptcy or insolvency (or any other similar officer)
of it or a substantial part of its property, or shall make an assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due, or corporate or other action shall be taken by
such Account Party in furtherance of any of the aforesaid purposes;
(i)
    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (except to the extent covered by an insurer that has not
denied coverage) shall be rendered against any Account Party or any of its
Subsidiaries or any combination thereof and the same shall not have been
satisfied, vacated, discharged, stayed (whether by appeal or otherwise) or
bonded pending appeal within 90 days from the entry thereof;
(j)
    an ERISA Event (or similar event with respect to any Non-U.S. Benefit Plan)
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events and such similar events that have occurred,
could reasonably be expected to result in liability of the Account Parties and
their Subsidiaries in an aggregate amount exceeding $100,000,000;
(k)
    a Change of Control shall occur;
(l)
    any Account Party ceases to be a Wholly-Owned Subsidiary of XL Group (it
being understood, for the avoidance of doubt, that a Default or an Event of
Default under this paragraph (l) shall not occur solely as a result of any
entity referenced in this paragraph (l) ceasing to maintain its existence in a
transaction otherwise permitted under this Agreement); or
(m)
    the guarantee contained in Article III shall terminate or cease, in whole or
material part, to be a legally valid and binding obligation of each Guarantor
(other than as a result of the resignation of a Guarantor pursuant to Section
10.04(h), a liquidation or dissolution of a Guarantor permitted pursuant to
Section 6.03 or a Disposition of a Guarantor otherwise permitted hereunder) or
any Guarantor or any Person acting for or on behalf of any of such parties shall
contest such validity or binding nature of such guarantee itself, or any such
Person shall assert any of the foregoing;
then, and in every such event (other than an event with respect to any Account
Party (other than an Account Party that is neither a Guarantor nor a Significant
Subsidiary) described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required


100



--------------------------------------------------------------------------------




Lenders shall, by notice to the Account Parties, take either or both of the
following actions, at the same or different times:
(i)
    declare the commitment of the Administrative Agent and each Issuing Lender
to issue, amend, extend or otherwise modify any Letter of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;
and/or
(ii)
    declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Account Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Account Parties; and in case of (x) any event with respect to any Account
Party described in clause (g) or (h) of this Article (other than an Account
Party that is neither a Guarantor nor a Significant Subsidiary), the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Account Parties accrued hereunder, shall automatically become due and payable,
and (y) any event with respect to any Account Party that is neither a Guarantor
nor a Significant Subsidiary described in clause (g) or (h) of this Article, the
Commitments to such Account Party shall automatically terminate and the
principal of the Loans outstanding to such Account Party, together with accrued
interest thereon and all fees and other obligations of such Account Party
accrued hereunder, shall automatically become due and payable, in each case
under this clause (y) and the preceding clause (x), without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Account Parties.
Notwithstanding anything to the contrary (including the second and third to last
paragraphs of this Article VIII), upon the occurrence of an Event of Default
described in clause (c) of this Article resulting from a representation made in
connection with clause (f) of Section 5.02 with respect to a Swiss Account Party
and at any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, take
any or all of the following actions:
(i)
    suspend any commitment of the Administrative Agent and each Issuing Lender
to issue for the account of, or amend, extend or otherwise modify any Letter of
Credit previously issued for the account of, such Swiss Account Party;
(ii)
    declare the Loans of such Swiss Account Party then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of such Swiss
Account Party accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by such Swiss Account Party; and/or


101



--------------------------------------------------------------------------------




(iii)
    require such Swiss Account Party to establish and fund an LC Collateral
Account (as defined below) in an amount equal to the total LC Exposure as of
such date in respect of outstanding Letters of Credit issued for the account of
such Swiss Account Party plus any accrued and unpaid interest thereon.
If either (i) an Event of Default shall occur and be continuing or (ii) the
Commitment Termination Date has occurred, and XL Group receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral for the Aggregate LC Exposure of all the Lenders pursuant to this
paragraph, each Specified Account Party shall immediately deposit into one or
more accounts (collectively, the “LC Collateral Accounts”) established and
maintained on the books and records of the Administrative Agent, which account
may be a “securities account” (within the meaning of Section 8-501 of the
Uniform Commercial Code as in effect in the State of New York (the “Uniform
Commercial Code”)), in the name of the Administrative Agent and for the benefit
of the Lenders, an amount in cash equal to the total LC Exposure as of such date
in respect of outstanding Letters of Credit issued for the account of such
Specified Account Party plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Account Party described in clause (g) or (h) of this Article
(provided that, with respect to any such Account Party that is neither a
Guarantor nor a Significant Subsidiary, such automatic obligation to deposit
cash collateral immediately shall be limited to such Account Party only and such
deposit shall become due and payable with respect to such Account Party only).
Such deposit shall be held by the Administrative Agent as collateral for such LC
Exposure under this Agreement, and for this purpose each such Specified Account
Party hereby grants a security interest to the Administrative Agent for the
benefit of the Lenders in each (if any) of its LC Collateral Accounts and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.
In addition to the provisions of this Article, each Specified Account Party with
respect to a Specified Alternative Currency Letter of Credit agrees that upon
either (i) the occurrence and during the continuance of any Event of Default or
(ii) the occurrence of the Commitment Termination Date, any Lender which has
issued any Specified Alternative Currency Letter of Credit may, by notice to XL
Group and the Administrative Agent: (a) in the case of clause (i) above only,
declare that all fees and other obligations of such Specified Account Party
accrued in respect of Specified Alternative Currency Letters of Credit issued by
such Lender shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
such Specified Account Party and (b) demand the deposit (without duplication of
any amounts deposited with the Administrative Agent under the preceding
paragraph) of cash collateral from such Specified Account Party in immediately
available funds in the currency of such Specified Alternative Currency Letter of
Credit or, at the option of such Lender, in Dollars in an amount equal to the
then aggregate undrawn face amount of all such Specified Alternative Currency
Letters of Credit and in such manner as previously agreed to by such Specified
Account Party and such Lender (any account where any such amounts are deposited,
an “Alternative Currency Collateral Account” and together with the LC Collateral
Accounts, the “Collateral Accounts”); provided that, in the case of (x) any of
the Events of Default with respect to any Account Party specified in clause (g)
or (h) of this Article (other than an Account Party that is neither a Guarantor
nor a Significant Subsidiary), without any notice to any Account Party or any
other act by the Administrative Agent or the Lenders, all fees and other
obligations of the respective Specified Account Parties accrued in respect of
all Specified Alternative Currency Letters of Credit shall become due and
payable immediately, and (y) any of the Events of Default with respect to any
Account Party that is neither a Guarantor nor a Significant Subsidiary described
in clause (g) or (h) of this Article, without any notice to such Account Party
or any other act by the Administrative Agent or the Lenders, all fees and other
obligations of such Account Party accrued in respect of all Specified
Alternative Currency Letters of Credit issued on its behalf shall become due and
payable immediately, in each case under this clause (y) and the preceding clause
(x), without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each such Specified Account Party. If the
Administrative Agent receives any notice from a Lender pursuant to the previous
sentence, then it will promptly give notice thereof to the other Lenders.


102



--------------------------------------------------------------------------------




To the extent that any Letter of Credit referred to in the preceding two
paragraphs expires or otherwise terminates, and to the extent the applicable
Issuing Lender’s liability has ceased to exist under such Letter of Credit, and
funds are on deposit in the Collateral Account in respect of such Letter of
Credit, an amount equal to the undrawn amounts under such Letter of Credit shall
be promptly returned from such Collateral Account to the respective Specified
Account Party. In the case of any cash collateral provided during the
continuance of an Event of Default, if no Event of Default has occurred and is
continuing, the balance, if any, in the Collateral Accounts shall be promptly
returned to the respective Specified Account Parties. If, in accordance with
this paragraph, the balance in the Collateral Accounts has not been otherwise
returned, then after all such Letters of Credit shall have expired or been fully
drawn upon and all other obligations of the Specified Account Parties hereunder
shall have been paid in full, the balance, if any, in the Collateral Accounts
shall be promptly returned to the respective Specified Account Parties.

ARTICLE IX
    

THE ADMINISTRATIVE AGENT AND THE EXISTING AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and under the other Credit Documents together with such actions and
powers as are reasonably incidental thereto. Each of the Lenders hereby
irrevocably appoints the Existing Agent as its agent with respect to
administration of the Existing Syndicated Letters of Credit and the Existing
Participated Letters of Credit and authorizes the Existing Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Existing Agent by the terms hereof and under such Letters of Credit, together
with such actions and powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder and the Person serving
as the Existing Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Existing Agent, as the case may be, and
such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with any Account Party or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
or Existing Agent hereunder.


103



--------------------------------------------------------------------------------




Neither the Administrative Agent nor the Existing Agent shall have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) neither the Administrative Agent nor the
Existing Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither the
Administrative Agent nor the Existing Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent or
the Existing Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein, neither the Administrative Agent
nor the Existing Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Account Party or
any of their Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or Existing Agent or any of its Affiliates in
any capacity. Neither the Administrative Agent nor the Existing Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. Neither the Administrative Agent nor the Existing Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent or the Existing Agent, as the case
may be, by an Account Party or a Lender, and neither the Administrative Agent
nor the Existing Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Existing Agent, as the case may be.
Each of the Administrative Agent and the Existing Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. Each of the Administrative Agent and the Existing Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each of the Administrative Agent and the Existing Agent may consult
with legal counsel (who may be counsel for any Account Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


104



--------------------------------------------------------------------------------




The Administrative Agent may resign at any time by giving at least 30 days’
prior written notice (or such other date as agreed by the Administrative Agent
and, so long as no Event of Default exists, XL Group) to the Lenders and the
Account Parties. Upon any such notice of resignation, the Required Lenders
shall, with the prior written consent of XL Group (which shall not be
unreasonably withheld or delayed, provided that the consent of XL Group shall
not be required in the event a Default shall have occurred and be continuing),
have the right to appoint a successor to the Administrative Agent from among the
Lenders or a commercial bank or trust company organized under the laws of any
OECD member country and having total assets of at least $15,000,000,000. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and after consulting with the Required Lenders and XL
Group, appoint a successor Administrative Agent from among the Lenders or a
commercial bank or trust company organized under the laws of any OECD member
country and having total assets of at least $15,000,000,000; provided that in no
event shall any such successor Administrative Agent be a Defaulting Lender. If
no successor to the Administrative Agent has accepted appointment as
Administrative Agent by the 30th day following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent's resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph; provided that, notwithstanding the foregoing, the retiring
Administrative Agent shall remain the Issuing Lender with respect to any Letters
of Credit it has issued and the Account Parties shall use commercially
reasonably efforts to substitute such Letters of Credit as soon as practicable.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by XL Group to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between XL Group and such successor. After
the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 10.03 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Administrative
Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Existing Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Existing Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.


105



--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, the Joint Lead Arrangers and
Joint Bookrunners and the Documentation Agent named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in their capacity, if any, as Lenders.

ARTICLE X
    

MISCELLANEOUS

SECTION 10.01
    Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email, as follows:
(a)
    if to any Account Party, to XL Group, 8 St. Stephen’s Green, Dublin 2, DO2
VK30 Ireland, Attention of Timothy Goodyer (email address
Timothy.Goodyer@xlcatlin.com) and with respect to notices of LC Disbursements
with a copy to group.treasury@xlcatlin.com; with a copy, in each case, to
Kirstin R. Gould, Esq., 100 Washington Boulevard, 6th Floor, Stamford, CT 06902
and email address: Kirstin.Gould@xlcatlin.com;
(b)
    if to the Administrative Agent, to The Bank of Tokyo-Mitsubishi UFJ, Ltd,
1221 Avenue of the Americas, New York, New York 10020, Attention of Lawrence
Blat; Telephone No. (212) 405-6621; email address: lblat@us.mufg.jp;
with a copy to Agencydesk@us.mufg.jp;
(c)
    if to the Existing Agent, JPMorgan Chase Bank, N.A., 500 Stanton Christiana
Road, Ops 2, Floor 03, Newark, DE 19713-2107, Attention of Chelsea Hamilton;
Telephone No. (302) 634-8822 x 9971; email address:
chelsea.hamilton@jpmchase.com;
with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 23rd Floor, New
York, New York, Attention: Kristen Murphy; Telephone No. (212) 270-5691; email
address: Kristen.m.murphy@jpmorgan.com;
(d)
    if to a Lender, to it at its address (or email address) set forth in its
Administrative Questionnaire (a copy of which shall be delivered to XL Group).
Any party hereto may change its address or email address for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Account Parties and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Account Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Without limiting the


106



--------------------------------------------------------------------------------




foregoing, the Account Parties may furnish to the Administrative Agent and the
Lenders the financial statements required to be furnished by it pursuant to
Section 6.01(a), 6.01(b) or 6.01(c) by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 10.02
    Waivers; Amendments.
(a)
    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Existing Agent or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Existing Agent and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Account Parties therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Existing Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)
    Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except in writing signed by the Obligors and the Required
Lenders or by the Obligors and the Administrative Agent with the consent of the
Required Lenders; provided that no such writing shall:
(i)
    increase the Commitment of any Lender without the written consent of such
Lender,
(ii)
    reduce the principal amount of any Loan or the amount of any reimbursement
obligation of an Account Party in respect of any LC Disbursement or reduce the
rate of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii)
    postpone the scheduled date of payment of the principal amount of any Loan
or for reimbursement of any LC Disbursement, or any interest thereon, or any
fees payable hereunder, or waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment or any Letter of Credit (other
than an extension thereof pursuant to an ““evergreen” provision” to the extent
permitted hereunder), without the written consent of each Lender directly
affected thereby,
(iv)
    change Section 2.18(c) or 2.18(d) without the consent of each Lender
directly affected thereby,


107



--------------------------------------------------------------------------------




(v)
    release any of the Guarantors from any of their guarantee obligations under
Article III (other than as a result of the resignation of a Guarantor pursuant
to Section 10.04(h), a liquidation or dissolution of a Guarantor permitted
pursuant to Section 6.03 or a Disposition of a Guarantor under Section 7.02(e))
without the written consent of each Lender, and
(vi)
    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender directly affected thereby;
and provided further that no such writing shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Existing Agent or
an Issuing Lender hereunder without the prior written consent of the
Administrative Agent, the Existing Agent or such Issuing Lender, as applicable.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and each Account Party (a) to increase the aggregate amount of Commitments
under this Agreement (it being understood, for the avoidance of doubt, that the
Commitment of any individual Lender may not be increased without the consent of
such Lender), (b) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the
Letters of Credit, Loans and the accrued interest and fees in respect thereof
and (c) to include appropriately the financial institutions holding such credit
facilities in any determination of the Required Lenders; provided that this
paragraph shall not apply to any increases to Commitments pursuant to Section
2.09(c).

SECTION 10.03
    Expenses; Indemnity; Damage Waiver.
(a)
    Costs and Expenses. The Account Parties agree to pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), provided that the fees, charges and disbursements of counsel shall
be limited to (A) one external counsel for the Administrative Agent (subject to
arrangements agreed between XL Group and the Administrative Agent for both this
Agreement and the Secured Credit Agreement with respect to the preparation,
execution and delivery hereof and thereof) and (B) if reasonably necessary, one
local counsel in each relevant jurisdiction, and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Existing Agent or any Lender or Issuing Lender (provided that the fees, charges
and disbursements of counsel shall be limited to one legal counsel for the
Administrative Agent, one legal counsel for the Existing Agent and one legal
counsel for the Lenders and, if necessary, one firm of local counsel in each
appropriate jurisdiction outside of the United States), in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.
(b)
    Indemnification by the Account Parties. XL Group, and to the extent this
Section 10.03(b) applies to any Letter of Credit issued on behalf of, or
property of, any Account Party or any Loan made to any Account Party, such
Account Party, jointly and severally with XL Group, agree to indemnify the
Administrative Agent, the Existing


108



--------------------------------------------------------------------------------




Agent, each Issuing Lender and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses, including, but subject to the
limitations in Section 10.03(a), the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee (but not including Excluded
Taxes), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby or (ii) any
Loan or the use of the proceeds thereof or any Letter of Credit or the use or
proposed use thereof (including any refusal by any Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
whether based on contract, tort or any other theory, whether brought by a third
party or by any Obligor (but, for the avoidance of doubt, not including losses.
claims, penalties, damages, liabilities and related expenses, the reimbursement
or indemnification of which are to be determined by the express terms of other
provisions of this Agreement, including Section 2.15 (Increased Costs), Section
2.16 (Break Funding Payments) and Section 2.17 (Taxes) and the defined terms
used in such Sections) and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses result from or arise out of the gross negligence or willful
misconduct of such Indemnitee, or a material breach of its obligations under any
Credit Document, in each case, as determined in a final non-appealable judgment
by a court of competent jurisdiction.
(c)
    Reimbursement by Lenders. To the extent that the Account Parties fail to pay
any amount required to be paid by them to the Administrative Agent or the
Existing Agent under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Existing Agent, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Existing Agent, as the case may
be, in its capacity as such.
(d)
    Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Obligor shall assert, and each Obligor hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, unless such damages are directly caused by the
bad faith, gross negligence or willful misconduct of such Indemnitee as
determined by a court of competent jurisdiction by final and nonappealable
judgment.


109



--------------------------------------------------------------------------------




(e)
    Payments. All amounts due under this Section shall be payable within 10
Business Days after written demand therefor.

SECTION 10.04
    Successors and Assigns.
(a)
    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than as expressly
set forth in clause (f) below, no Account Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by an Account Party
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Existing Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)
    Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) and paragraph (i) of this Section, any Lender may assign all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and LC Disbursements at the time owing
to it) to one or more NAIC Approved Banks (or to any other Person whose
obligations in respect of Letters of Credit shall be confirmed by a NAIC
Approved Bank) with the prior written consent (such consent not to be
unreasonably withheld) of:
(A)
    the Account Parties, provided that no consent of any Account Party shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default under clause (a), (b), (g) or (h) of Article VIII has occurred and is
continuing, any other assignee; and provided further that each Account Party
shall be deemed to have consented to any such assignment unless such Account
Party shall object thereto by written notice to the Administrative Agent within
10 Business Days after having received a written request for such consent;
(B)
    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender; and


110



--------------------------------------------------------------------------------




(C)
    the Issuing Lender with respect to Fronted Letters of Credit; provided that
no consent of the Issuing Lender shall be required for an assignment to a Lender
or an Affiliate of a Lender.
(ii)
    Assignments shall be subject to the following additional conditions:
(A)
    except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Account Parties and the
Administrative Agent otherwise consent, provided that no such consent of the
Account Parties shall be required if an Event of Default under clause (a), (b),
(g) or (h) of Article VIII has occurred and is continuing;
(B)
    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)
    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (and, for the avoidance of doubt, if an Account
Party is required to be a party to such assignment, it shall not be required to
pay such fee (other than any such fee payable in connection with an assignment
requested by XL Group under Section 2.19(b))); and
(D)
    the assignee, if it shall not be a Lender, shall deliver an Administrative
Questionnaire to the Administrative Agent (with a copy to XL Group).
(iii)
    Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits and subject to
the limitations of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.


111



--------------------------------------------------------------------------------




(iv)
    The Administrative Agent, acting for this purpose as an agent of the Account
Parties, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Commitment of, and principal amount
(and stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Account
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Account Party
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)
    Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption, record the information contained therein in the Register and send a
copy of the Assignment and Assumption to XL Group. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)
    Participations.
(i)
    Any Lender may, without the consent of the Account Parties, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Credit Documents
(including all or a portion of its Commitment, the Loans and the LC
Disbursements owing to it); provided that (A) any such participation sold to a
Participant which is not a Lender or a Federal Reserve Bank or in the case of
obligations owing under this Agreement by an Irish Account Party, where the
Participant is not an Irish Qualifying Lender, shall be made only with the
consent (which in each case shall not be unreasonably withheld) of XL Group and
the Administrative Agent, unless a Default has occurred and is continuing, in
which case the consent of XL Group shall not be required, (B) such Lender’s
obligations under this Agreement and the other Credit Documents shall remain
unchanged, (C) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (D) the Account Parties, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Credit Documents and to approve any amendment, modification or
waiver of any provision of this Agreement or the other Credit Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Account Parties agree that each Participant shall be entitled to the benefits
and subject to the limitations of Sections 2.15 and 2.17 (subject to the
requirements of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
At the time of the sale of the participating interest, the Lender transferring
the interest shall cause the Participant to provide the forms required, and
cooperate with the relevant Account Party as required, under


112



--------------------------------------------------------------------------------




Section 2.17. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender if the sale
of the participation to such Participant is made with the Account Parties' prior
written consent, provided such Participant agrees to be subject to Section
2.18(d) as though it were a Lender.
(ii)
    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant or the
Lender interest assigned, unless (A) the sale of the participation to such
Participant is made with the Account Parties’ prior written consent and (B) in
the case of Section 2.15 or 2.17, the entitlement to greater payment results
solely from a Change in Law formally announced after such Participant became a
Participant.
(iii)
    In the event that any Lender sells participations in a Loan or Commitment,
such Lender, acting solely for this purpose as a non-fiduciary agent of the XL
Group, shall maintain a register on which it enters the name of all participants
in the Loans and Commitments held by it (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Letters
of Credit or its other obligations under this Agreement or any Credit Document)
except to the extent that such disclosure is necessary to establish that such
Commitment, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or otherwise
required by applicable law. The entries in the Participant Register shall be
conclusive in the absence of manifest error, and the participating Lender, each
Account Party and the Administrative Agent shall treat each Person whose name is
recorded in the Participant Register, pursuant to the terms hereof, as the
Participant for all purposes of this Agreement and the other Credit Documents,
notwithstanding any notice to the contrary.
(d)
    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


113



--------------------------------------------------------------------------------




(e)
    No Assignments to Account Parties or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to any Account Party or any of
its Affiliates or Subsidiaries without the prior consent of each Lender.
(f)
    Assignments by Account Parties. Any Account Party may assign all of its
rights and obligations under this Agreement to another Account Party, pursuant
to the terms of an executed Account Party Assignment and Assumption Agreement
substantially in the form of Exhibit B hereto (with such changes mutually agreed
upon by the parties thereto in order to assign all other rights, obligations,
duties and liabilities of such Account Party under this Agreement); provided
that immediately prior to and after giving effect to such assignment, the
conditions in Section 5.02 have been satisfied.
(g)
    Additional Account Parties and/or Guarantors. Subject to compliance with the
requirements below, XL Group may request that any Subsidiary of XL Group become
an additional Account Party and/or Guarantor. Such Subsidiary shall become an
additional Account Party and/or Guarantor, provided that, in each case, (i) such
Person is a corporation, partnership, limited liability company or similar
entity organized or existing under the laws of Bermuda, the Cayman Islands or
the jurisdiction of organization of any OECD member country, (ii) such Person
delivers to the Administrative Agent a duly completed and executed Joinder
Agreement, (iii) immediately after such transaction, no Default exists, (iv)
each Guarantor shall have confirmed that its Guarantee shall apply to such
Person’s obligations under this Agreement, (v) such Person shall have delivered
to the Administrative Agent (A) a certificate of a Responsible Officer in form
and substance satisfactory to the Administrative Agent stating that the Joinder
Agreement has been duly authorized, executed and delivered and is a legal, valid
and binding agreement enforceable against such Person, and certifying to and
attaching copies of its certificate of incorporation, by-laws or other
equivalent organizational documents and resolutions relating to the entry into
the Joinder Agreement and (B) an opinion of counsel in form and substance
reasonably satisfactory to the Administrative Agent (it being understood and
agreed that opinions similar in form and substance to the opinions delivered by
counsel to XL Group and its Subsidiaries in the applicable jurisdiction on the
Effective Date, shall be deemed to be reasonably satisfactory), (vi) the
Administrative Agent shall have received such other documentation and/or
certificates (including, without limitation, certificates of existence and/or
good standing certificates in the case of any such Person organized under the
laws of the United States or any States thereof (or any other jurisdiction where
the concept of “good standing” is applicable)) as the Administrative Agent may
reasonably request, (vii) prior to the date designated for the joinder of any
such Person as an Account Party, the Administrative Agent shall not have
received notice from any Lender that the issuance of a Letter of Credit for the
account of, or other extension of credit to, such Person, shall contravene any
law or regulation applicable to such Lender and (viii) each Lender and Issuing
Lender and the Administrative Agent shall have (x) received not less than 10
Business Days (or such shorter period as the Administrative Agent may reasonably
determine) prior written notice from XL Group of the proposed date for such
Person to become an Account Party and/or Guarantor and (y) received at least 5
Business Days prior to such Person becoming an Account Party and/or Guarantor,
as applicable, and be reasonably satisfied with, all documentation and other
information about such Person as shall have been reasonably requested in writing
by such Lender, Issuing Lender or the Administrative Agent prior to such 5
Business Day date for purposes of complying with all necessary “know your
customer” or other similar checks under all applicable Laws, including
anti-money laundering rules and regulations and the USA Patriot Act. The consent
of each Lender shall be required for a Subsidiary of XL Group to become an
Account Party and/or Guarantor hereunder (other than in the case of any
additional Account Party or Guarantor organized under the laws of the United
States of America (or any state thereof), Bermuda, the Cayman Islands, Ireland,
England and Wales, Switzerland, Belgium, Germany, Liechtenstein, Luxembourg,
Netherlands, Denmark, Norway, Sweden, Finland, Canada, Singapore and Australia),
in each case in addition to the satisfaction of the conditions of this Section
10.04(g); provided that, in furtherance of Section 10.16, no Lender or Issuing
Lender shall be deemed to have consented to make any Loan or issue or fund any
Letter of Credit in any in any jurisdiction so long as such action is illegal
for such Lender or Issuing Lender.


114



--------------------------------------------------------------------------------




(h)
    Resignation of an Account Party and/or Guarantor. XL Group may request (so
long as (x) no Default is then in existence or would result therefrom and (y)
all amounts then due and payable by any such Account Party and/or Guarantor
under this Agreement and the other Credit Documents (and any Loans made to any
such Account Party that are then outstanding and all accrued interest thereon)
shall have been paid in full) that an Account Party and/or Guarantor cease to be
an Account Party and/or Guarantor, as applicable (in the case of any Guarantor,
solely in connection with a dissolution or liquidation thereof permitted
pursuant to Section 6.03), by delivering to the Administrative Agent a
Resignation Letter. Any Resignation Letter delivered in accordance with this
Section 10.04(h) shall be effective upon receipt thereof by the Administrative
Agent, which shall promptly notify the Lenders thereof. Notwithstanding the
foregoing, (x) the delivery of a Resignation Letter with respect to any Account
Party and/or Guarantor shall not terminate (i) any obligation of such Account
Party and/or Guarantor that remains unpaid at the time of such delivery, (ii)
the obligations of any other Guarantor under Section 3.01 with respect to any
such unpaid obligations or (iii) the obligations of such Account Party in its
capacity as a Guarantor, if applicable, except to the extent expressly permitted
pursuant to the first sentence of this paragraph (h) and (y) any such Account
Party shall remain a party hereto and to any other Credit Document to which such
Account Party is a party prior to the delivery of such Resignation Letter and
shall continue to have all the rights and obligations of an Account Party under
this Agreement and any other such Credit Document with respect to any Letters of
Credit issued on behalf of such Account Party prior to delivery of such
Resignation Letter (until such time as such Letters of Credit issued for its
account have been (i) terminated or expired or (ii) dealt with in any other
manner reasonably satisfactory to the Administrative Agent and each Issuing
Lender with respect thereto) but shall not be permitted to request the issuance,
amendment or renewal of any additional Letters of Credit.
(i)
    Restrictions due to Swiss Withholding Tax Rules. Notwithstanding anything to
the contrary in this Section or elsewhere in this Agreement, at any time a Swiss
Account Party is a party to this Agreement, the foregoing provisions of this
Section shall be subject to the following additional conditions:
(i)
    Unless an Event of Default under clause (a), (b), (g) or (h) of Article VIII
has occurred and is continuing, the prior written consent of each Swiss Account
Party shall be required for an assignment, transfer or participation by a
Lender, unless the assignment, transfer or participation is to another Lender or
an Affiliate of a Lender which, in each case, is a Qualifying Bank or a
Permitted Non-Qualifying Lender.


115



--------------------------------------------------------------------------------




(ii)
    A consent of an Account Party under Section 10.04(b)(A) or a consent of a
Swiss Account Party under clause (i) above shall not be deemed to be
unreasonably withheld if the proposed assignment, transfer or participation
would lead to a breach of the Swiss Withholding Tax Rules.
(iii)
    Each Swiss Account Party shall have the right to withhold consent with
respect to an assignment, transfer or participation if immediately following
such assignment or transfer or participation the number of Lenders or
Participants under this Agreement that are not Qualifying Banks would exceed ten
(10) in the aggregate.

SECTION 10.05
    Survival. All covenants, agreements, representations and warranties made by
the Account Parties herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Existing Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 10.06
    Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
Existing Agent constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by email shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 10.07
    Severability. To the fullest extent permitted by law, any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


116



--------------------------------------------------------------------------------





SECTION 10.08
    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”) are hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender to or for
the credit or the account of any Account Party or Guarantor against any of and
all the obligations of such Account Party or Guarantor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees promptly to notify the
Administrative Agent after any such application made by such Lender or its
Affiliates, provided that the failure to give such notice shall not affect the
validity of such application.

SECTION 10.09
    Governing Law; Jurisdiction; Etc.
(a)
    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(b)
    Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan in the City of New York and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any Obligor
or its properties in the courts of any jurisdiction.
(c)
    Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)
    Service of Process. By the execution and delivery of this Agreement, each
Account Party and each Guarantor acknowledges that they have by a separate
written instrument, designated and appointed CT Corporation System, 111 Eighth
Avenue, 13th floor, New York, New York 10011 (or any successor entity thereto),
as its authorized agent upon which process may be served in any suit or
proceeding arising out of or relating to this Agreement that may be instituted
in any federal or state court in the State of New York. Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.


117



--------------------------------------------------------------------------------




(e)
    Waiver of Immunities. To the extent that any Account Party has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution or execution, on the ground of sovereignty or
otherwise) with respect to itself or its property, it hereby irrevocably waives,
to the fullest extent permitted by applicable law, such immunity in respect of
its obligations under this Agreement.

SECTION 10.10
    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11
    Headings. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

SECTION 10.12
    Treatment of Certain Information; Confidentiality.
(a)
    Treatment of Certain Information. Each of the Account Parties acknowledge
that from time to time financial advisory, investment banking and other services
may be offered or provided to any Account Party or one or more of their
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more subsidiaries or affiliates of such Lender and each of the Account
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Account Party and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that (i) any such
information shall be used only for the purpose of advising the Account Parties
or preparing presentation materials for the benefit of the Account Parties and
(ii) any such subsidiary or affiliate receiving such information shall be bound
by the provisions of paragraph (b) of this Section as if it were a Lender
hereunder. The provisions of this paragraph and paragraph (b) of this Section
shall survive until the third anniversary of the later of (i) the expiration or
termination of the Commitments hereunder and (ii) the termination of this
Agreement.


118



--------------------------------------------------------------------------------




(b)
    Confidentiality. Each of the Administrative Agent, the Existing Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, partners and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including self-regulating organizations) having jurisdiction over the
Administrative Agent, the Existing Agent or any Lender (or any Affiliate
thereof), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement in writing containing provisions
substantially the same as those of this paragraph and for the benefit of the
Account Parties, to (a) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (b) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Account Party and its obligations
hereunder or (c) any credit insurance provider (or its advisors) in relation to
this Agreement, (vii) with the consent of the Account Parties or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent,
the Existing Agent or any Lender on a nonconfidential basis from a source other
than an Account Party. For the purposes of this paragraph, “Information” means
all information received from an Account Party relating to an Account Party or
its business, other than any such information that is available to the
Administrative Agent, the Existing Agent or any Lender on a nonconfidential
basis prior to disclosure by such Account Party. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, each of the Administrative Agent, the Existing
Agent and the Lenders agree that they will not trade the securities of any of
the Account Parties based upon non-public Information that is received by them.

SECTION 10.13
    Judgment Currency. This is an international loan transaction in which the
obligations of each Account Party and the Guarantors under this Agreement to
make payment hereunder shall be satisfied only in Dollars and only if such
payment shall be made in New York City, and the obligations of each Account
Party and the Guarantors under this Agreement to make payment to (or for account
of) a Lender in Dollars shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any other
currency or in another place except to the extent that such tender or recovery
results in the effective receipt by such Lender in New York City of the full
amount of Dollars payable to such Lender under this Agreement. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in Dollars into another currency (in this Section called the “judgment
currency”), the rate of exchange that shall be applied shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase such Dollars at the principal office of the Administrative Agent in New
York City with the judgment currency on the Business Day next preceding the day
on which such judgment is rendered. The obligation of each Account Party and the
Guarantors in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
judgment currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
judgment currency so adjudged to be due; and each Account Party and the
Guarantors hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in Dollars, the amount (if any) by which the sum
originally due to such Entitled Person in Dollars hereunder exceeds the amount
of the Dollars so purchased and transferred.


119



--------------------------------------------------------------------------------





SECTION 10.14
    USA Patriot Act. Each Lender and the Administrative Agent hereby notifies
the Account Parties that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), such Lender,
the Administrative Agent and the Existing Agent is required to obtain, verify
and record information that identifies the Account Parties, which information
includes the name and address of the Account Parties and other information that
will allow such Lender, the Administrative Agent and the Existing Agent to
identify each Account Party in accordance with said Act. Each Account Party and
each of its Subsidiaries shall provide such information and take such actions as
are reasonably requested by the Administrative Agent, the Existing Agent or any
Lender in order to assist the Administrative Agent, the Existing Agent and the
Lenders in maintaining compliance with the USA Patriot Act.

SECTION 10.15
    No Fiduciary Duty. The Administrative Agent, the Existing Agent, each Lender
and their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Obligors, their stockholders and/or their affiliates. Each Obligor agrees that
nothing in the Credit Documents will be deemed to create a fiduciary
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Obligor, its stockholders or its affiliates, on the other. The
Obligors acknowledge and agree that (i) the transactions contemplated by the
Credit Documents are arm’s-length commercial transactions between the Lenders,
on the one hand, and the Obligors, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed a
fiduciary responsibility in favor of any Obligor, its stockholders or its
affiliates with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any Obligor, its stockholders or its Affiliates on other
matters) or any other obligation to any Obligor except the obligations expressly
set forth in the Credit Documents and (y) each Lender is acting solely as
principal and not as the fiduciary of any Obligor, its management, stockholders,
creditors or any other Person. Each Obligor acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Obligor
agrees that it will not claim that any Lender owes a fiduciary or similar duty
to such Obligor, in connection with such transaction or the process leading
thereto.


120



--------------------------------------------------------------------------------





SECTION 10.16
    Illegality. Notwithstanding anything herein to the contrary, no Lender shall
be required to make any Loan or issue or fund any Letter of Credit for so long
as such action is illegal and any such Lender shall provide prompt written
notice setting forth any such illegality pursuant to this Section 10.16 to XL
Group. For the purposes of this Section 10.16, the provisions of Section 2.19(a)
and (b) shall apply in the event of any such illegality mutatis mutandis.

SECTION 10.17
    Confirming Lender.
(a)
    If and to the extent that a Confirming Lender has honored a drawing under
its confirmation of a Syndicated Letter of Credit or Non-Syndicated Letter of
Credit, and the applicable Lender (the “Confirmed Lender”) has failed to
reimburse such Confirming Lender in full for any such drawing when due, then, as
to any such unreimbursed amount related to such drawing (the “Unreimbursed
Amount”), upon notice by the Confirming Lender to the Administrative Agent with
a copy to XL Group of such Unreimbursed Amount, the Confirming Lender shall be
deemed to be the Lender with respect to such Unreimbursed Amount and shall have
all rights of a Lender related thereto under all Credit Documents, and the
Confirmed Lender shall cease to have any rights related thereto unless and to
the extent that the Confirmed Lender shall reimburse the Confirming Lender for
such Unreimbursed Amount under any Credit Document. In no event shall any
Account Party be required to (i) make any payment to a Confirming Lender to the
extent it shall have made a corresponding payment to a Confirmed Lender, (ii)
make any payment to a Confirmed Lender to the extent it shall have made a
corresponding payment to a Confirming Lender, or (iii) make any payment to a
Confirming Lender under any provision of any Credit Document in an amount
greater than the amount it would have been required to pay to the Confirmed
Lender if there had been no Confirming Lender; provided that the indemnification
provisions of Section 10.03(b)(ii) shall apply to each Confirming Lender (as
well as each Confirmed Lender) and its Related Parties except to the extent that
the applicable loss, claim, damage, liability or related expense results from or
arises out of the gross negligence or willful misconduct of such Indemnitee, in
each case, as determined in a final non-appealable judgment by a court of
competent jurisdiction.
(b)
    Each Confirming Lender shall be a third-party beneficiary of this Section
10.17.
(c)
    Notwithstanding the provisions of Section 10.02, the provisions of this
Section 10.17 may not be waived, amended or modified without the written consent
of each Confirming Lender directly affected thereby.

SECTION 10.18
    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
    the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)
    the effects of any Bail-In Action on any such liability, including, if
applicable:


121



--------------------------------------------------------------------------------




(i)
    a reduction in full or in part or cancellation of any such liability;
(ii)
    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)
    the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.
[Signature pages follow]






122



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

XL GROUP LTD,
as an Account Party and a Guarantor

By
/s/ Stephen Robb        
Name:    Stephen Robb
Title:    Corporate Controller



U.S. Federal Tax Identification No.: 98-1304974







--------------------------------------------------------------------------------






XLIT LTD.,
as an Account Party and a Guarantor
By    /s/ Stephen Robb        
    Name:    Stephen Robb
    Title:    Director
By    /s/ Peter Porrino        
    Name:    Peter Porrino
    Title:    Director
U.S. Federal Tax Identification No.: 98-0191089











--------------------------------------------------------------------------------





X.L. AMERICA, INC.,
as an Account Party and a Guarantor
By
/s/ Toni Ann Perkins        
Name:    Toni Ann Perkins
Title:    Assistant Secretary

U.S. Federal Tax Identification No.: 06-1516268





--------------------------------------------------------------------------------






XL BERMUDA LTD,
as an Account Party and a Guarantor
By
/s/ C. Stanley Lee        
Name:    C. Stanley Lee
Title:    Director

U.S. Federal Tax Identification No.: 98-0354869







--------------------------------------------------------------------------------






Signed for and on behalf of
XL RE EUROPE SE,
as an Account Party
by its duly authorized attorney
in the presence of:
By
/s/ David Watson        
Name:    David Watson
Title:    Attorney

/s/ Michele Mulready        
Witness
    Name:    Michele Mulready
    Title:    Attorney
U.S. Federal Tax Identification No.: 30-0479679







--------------------------------------------------------------------------------




Executed by XL INSURANCE COMPANY SE,
as an Account Party acting by:




/s/ Paul Bradbrook    
Director and member of the administrative organ


Name of director and member of the administrative organ: Paul Bradbrook
in the presence of:




/s/ Marie Rees        
Name of witness: Marie Rees
Address: 9 Lichfield Rd, Northwood Hills,     Middlesex HA6 1LY
Occupation: Chartered Secretary




U.S. Federal Tax Identification No.: 30-0479685









--------------------------------------------------------------------------------




XL LIFE LTD,
as an Account Party
By
/s/ Mark Twite        
Name:    Mark Twite
Title:    Director

U.S. Federal Tax Identification No.: 98-0228561









--------------------------------------------------------------------------------




Executed by CATLIN INSURANCE COMPANY (UK) LTD., as an Account Party acting by:




/s/ Paul Bradbrook    
Director


Name of director: Paul Bradbrook
in the presence of:




/s/ Marie Rees        
Name of witness: Marie Rees
Address: 9 Lichfield Rd, Northwood Hills,     Middlesex HA6 1LY
Occupation: Chartered Secretary






U.S. Federal Tax Identification No.: 98-0455349





--------------------------------------------------------------------------------




Executed by CATLIN UNDERWRITING AGENCIES LIMITED, as an Account Party acting by:




/s/ Paul Bradbrook    
Director


Name of director: Paul Bradbrook
in the presence of:




/s/ Marie Rees        
Name of witness: Marie Rees
Address: 9 Lichfield Rd, Northwood Hills,     Middlesex HA6 1LY
Occupation: Chartered Secretary


U.S. Federal Tax Identification No.: 98-0387752









--------------------------------------------------------------------------------




CATLIN RE SWITZERLAND LTD,
as an Account Party
By
/s/ Esther Kramer        
Name:    Esther Kramer
Title:    Director

By
/s/ Benno Schaffhauser        
Name:    Benno Schaffhauser
Title:    Chief Financial Officer

U.S. Federal Tax Identification No.: 98-0683316











--------------------------------------------------------------------------------








THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
individually as a Lender and as Administrative Agent and Documentation Agent
By
/s/ Suzanne Ley        
Name:    Suzanne Ley
Title:    Vice President










--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually as a Lender and as Existing Agent
By
/s/ Kristen M. Murphy        
Name:    Kristen M. Murphy
Title:    Vice President










--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON, as a Lender
By
/s/ Michael Pensari        
Name:    Michael Pensari
Title:    Managing Director










--------------------------------------------------------------------------------






CITIBANK., N.A., as a Lender
By
/s/ John Modin        
Name:    John Modin
Title:    Vice President and Managing Director












--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By
/s/ William R. Goley        
Name:    William R. Goley
Title:    Director






--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender
By
/s/ Ryan Durkin        
Name:    Ryan Durkin
Title:    Authorized Signatory












--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a Lender
By
/s/ Michael King        
Name:    Michael King
Title:    Authorized Signatory










--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By
/s/ Richard Herder            
Name:    Richard Herder
Title:    Head of FIG Insurance North America










--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender
By
/s/ Teresa P. Foxx        
Name:    Teresa P. Foxx
Title:    Director












--------------------------------------------------------------------------------






CREDIT SUISSE AG, ZURICH/SWITZERLAND, as a Lender
By
/s/ Ronnie Müller        
Name:    Ronnie Müller
Title:    Director



By
/s/ Klaus Isler        
Name:    Klaus Isler
Title:    Vice President










--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By
/s/ Virginia Cosenza        
Name:    Virginia Cosenza
Title:    Vice President



By
/s/ Ming K. Chu        
Name:    Ming K. Chu
Title:    Director


















--------------------------------------------------------------------------------

















SCHEDULE I
Commitments


Lender
Commitment
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$87,000,000
Barclays Bank PLC
$87,000,000
Citibank, N.A.
$87,000,000
HSBC Bank USA, National Association
$87,000,000
Wells Fargo Bank, National Association
$87,000,000
The Bank Of New York Mellon
$52,500,000
Credit Suisse AG, Zurich/Switzerland
$52,500,000
Deutsche Bank AG New York Branch
$52,500,000
Goldman Sachs Bank USA
$52,500,000
JPMorgan Chase Bank, N.A.
$52,500,000
Morgan Stanley Bank, N.A.
$52,500,000
Total
$750,000,000








--------------------------------------------------------------------------------





SCHEDULE II
Indebtedness and Liens
Part A
1.
6.375% Senior Notes due 2024, under the Second Supplemental Indenture, dated
November 12, 2004, to the Indenture, dated as of June 2, 2004, among XL Capital
Ltd (n/k/a XLIT Ltd.) and The Bank of New York, as Trustee.

2.
6.25% Senior Notes due May 15, 2027, under the Fourth Supplemental Indenture,
dated May 7, 2007, to the Indenture, dated as of June 2, 2004, among XL Capital
Ltd (n/k/a XLIT Ltd.) and The Bank of New York, as Trustee.

3.
5.75% Senior Notes due 2021, under the First Supplemental Indenture, dated
September 30, 2011, to the Indenture, dated September 30, 2011, among XL Group
Ltd. (n/k/a XLIT Ltd.), XL Group plc, as guarantor, and Wells Fargo Bank,
National Association, as Trustee, as supplemented by the Third Supplemental
Indenture, dated July 25, 2016, among XL Group Ltd, XL Group plc, XLIT Ltd. and
Wells Fargo Bank, National Association, as Trustee.

4.
2.30% Senior Notes due December 15, 2018, under the Second Supplemental
Indenture, dated November 21, 2013, to the Indenture dated September 30, 2011,
among XL Group plc, XL Group Ltd. (n/k/a XLIT Ltd.) and Wells Fargo Bank,
National Association, as Trustee, as supplemented by the Third Supplemental
Indenture, dated July 25, 2016, among XL Group Ltd, XL Group plc, XLIT Ltd. and
Wells Fargo Bank, National Association, as Trustee.

5.
5.25% Senior Notes due December 15, 2043, under the Second Supplemental
Indenture, dated November 21, 2013, to the Indenture dated September 30, 2011,
among XL Group plc, XL Group Ltd. (n/k/a XLIT Ltd.) and Wells Fargo Bank,
National Association, as Trustee, as supplemented by the Third Supplemental
Indenture, dated July 25, 2016, among XL Group Ltd, XL Group plc, XLIT Ltd. and
Wells Fargo Bank, National Association, as Trustee.

6.
4.45% Subordinated Notes due 2025 and the 5.5% Subordinated Notes due 2045, each
under the First Supplemental Indenture, dated March 30, 2015, to the Indenture
dated March 30, 2015, among XLIT Ltd, XL Group plc, as guarantor, and Wells
Fargo Bank, National Association, as Trustee, as supplemented by the Second
Supplemental Indenture, dated July 25, 2016, among XL Group Ltd, XL Group plc,
XLIT Ltd. and Wells Fargo Bank, National Association, as Trustee.

7.
Replacement Capital Covenant, dated March 30, 2015, by XLIT Ltd., in favor of
and for the benefit of each Covered Debtholder (as defined therein).

8.
Insurance Letters of Credit - Master Agreement dated May 19, 1993, between XL Re
Ltd (n/k/a XL Bermuda Ltd) and Citibank, N.A.

9.
The London Market Letter of Credit Scheme, dated October 21, 1996, between Mid
Ocean Reinsurance Company Limited (n/k/a XL Bermuda Ltd) and Citibank, N.A.

10.
Guarantee Agreement, dated December 18, 2001, between XL Investments Ltd, XL
Insurance (Bermuda) Ltd (n/k/a XL Bermuda Ltd), XL Europe Ltd and Citibank,






--------------------------------------------------------------------------------




N.A., as amended by Amendment No. 1, dated February 24, 2009, among the parties
thereto.
11.
Insurance Letters of Credit - Master Agreement, dated November 11, 2009, between
XL Insurance (Bermuda) Ltd (n/k/a XL Bermuda Ltd) and Citibank Europe plc.

12.
Facility and Fee Letter dated December 30, 2014 from Citibank Europe plc to XL
Insurance (Bermuda) Ltd (n/k/a XL Bermuda Ltd) relating to the Insurance Letter
of Credit - Master Agreement, dated 11 November 2009, between XL Insurance
(Bermuda) Ltd (n/k/a XL Bermuda Ltd) and Citibank Europe plc.

13.
Credit Facility Agreement, dated December 30, 2014, between XL Insurance
(Bermuda) Ltd (n/k/a XL Bermuda Ltd) and ING Bank N.V., London Branch.

14.
Facility Agreement, dated 19 November 2015, between XL Group plc as the Company
and National Australia Bank Limited as the Bank.

15.
Facility Agreement, dated 19 November 2015, between XL Group plc as the Company
and ING Bank N.V., London Branch as the Bank.

16.
Facility Agreement, dated 23 November 2015, between XL Group plc as the Company
and Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Bank.

17.
Facility Agreement, dated 8 November 2015, between XL Group plc as the Company
and Barclays Bank PLC as the Bank.

18.
.Insurance Letters of Credit - Master Agreement, dated 28 July 2011, between
Catlin Re Switzerland Ltd and Citibank, N.A. and Citibank Europe Plc up to an
amount of U.S. $200,000,000.

19.
Facility Agreement, dated 9 November 2010, between Catlin Insurance Company Ltd.
and Citibank Europe Plc up to an amount of U.S. $230,000,000.

20.
Credit Agreement, dated as of May 7, 2013, between XLIT Ltd., Citicorp USA,
Inc., as Administrative Agent and Issuing Lender, and the Lenders party thereto,
as amended by the Credit Agreement First Amendment dated May 13, 2013, the
Credit Agreement Second Amendment, dated May 15, 2013, the Credit Agreement
Third Amendment, dated May 19, 2015, the Credit Agreement Fourth Amendment dated
June 1, 2015 and the Credit Agreement Fifth Amendment dated June 10, 2015.

21.
Credit Agreement, dated as of September 8, 2015, between XLIT Ltd., Goldman
Sachs Mortgage Company, as Administrative Agent and Issuing Lender, and the
Lenders Party thereto, as amended by the Credit Agreement First Amendment dated
September 9, 2015, the Credit Agreement Second Amendment dated September 14,
2015 and the Credit Agreement Third Amendment dated September 16, 2015.

22.
70 Gracechurch, London, EC3V 0XL Capital Lease.

23.
Lease Guarantee, dated April 30, 2007, between XL Capital Investment Partners
Inc., X.L. America, Inc. and 1540 Broadway Owner, LLC.














--------------------------------------------------------------------------------




Part B
1.
Amended and Restated Pledge Agreement, dated as of December 19, 2014, as made by
XL Insurance (Bermuda) Ltd and XL Re Ltd (each n/k/a XL Bermuda Ltd) as Pledgors
and Citibank Europe PLC as Pledgee which amends and restates the Pledge
Agreement dated November 11, 2009 between the parties.

2.
Amended and Restated Pledge Agreement, dated as of December 19, 2014, as made by
XL Investments Ltd, XL Re Ltd (n/k/a XL Bermuda Ltd) and XL Insurance (Bermuda)
Ltd (each n/k/a XL Bermuda Ltd) as grantors and in favor of Citibank, N.A which
amends and restates the Pledge Agreement dated December 18, 2001 between the
parties.

3.
Floating Charge, dated August 1, 2011, by XL Insurance (Bermuda) Ltd (n/k/a XL
Bermuda Ltd) in favor of XL Insurance Company Limited.

4.
Floating Charge, dated December 31, 2010, by XL Insurance (Bermuda) Ltd (n/k/a
XL Bermuda Ltd) in favor of XL Insurance Company Limited (as amended on August
1, 2011 and December 21, 2011).

5.
Reinsurance Deposit and Securities Portfolio Security Agreement, dated July 28,
2011, by and between Catlin Re Switzerland Ltd, as Chargor, Citibank, N.A., as
Custodian, and Citibank Europe Plc, as Bank.

6.
Reinsurance Deposit and Securities Portfolio Security Agreement, dated November
9, 2010, by and between Catlin Insurance Company Ltd., as Chargor, Citibank,
N.A., as Custodian, and Citibank Europe Plc, as Bank.

7.
Security Account Control Agreement, dated 30 December 2014, between XL Insurance
(Bermuda) Ltd (n/k/a XL Bermuda Ltd) as debtor, ING Bank N.V., London Branch as
security party and The Bank of New York Mellon as securities intermediary.

8.
Pledge and Security Agreement, dated 30 December 2014, between XL Insurance
(Bermuda) Ltd (n/k/a XL Bermuda Ltd) and ING Bank N.V., London Branch.

9.
[Reinsurance Deposit Agreement, dated 4 September 2002, between XL Re Ltd (n/k/a
XL Bermuda Ltd) and Citibank, N.A. ]

10.
Security Agreement (Portfolio - Third Party Custodian), dated 24 June 1993,
between Mid Ocean Reinsurance Company Ltd (n/k/a XL Bermuda Ltd) and Citibank,
N.A. as amended by an Amendment Agreement dated 19 August 1993 as further
amended by the Amendment Agreement dated 16 February 1994.

11.
Security Agreement (Portfolio - Third Party Custodian), dated 28 June 1993,
between Mid Ocean Reinsurance Company Ltd (n/k/a XL Bermuda Ltd) and Citibank,
N.A.

12.
Security Agreement (Portfolio - Third Party Custodian), dated 24 June 1993,
between Mid Ocean Reinsurance Company Ltd (n/k/a XL Bermuda Ltd) and Citibank,
N.A. as amended by an Amendment Agreement dated 19 August 1993.






--------------------------------------------------------------------------------




SCHEDULE III
Litigation


None





--------------------------------------------------------------------------------




SCHEDULE IV
Environmental Matters


None





--------------------------------------------------------------------------------




SCHEDULE V
Subsidiaries
 
 
 
 
 
 
 
 
 
 
 
 
%
JURISDICTION
TAX ID# (US)
XL Group plc
 
Ireland
98-0665416
 
XLIT Ltd.
 
Cayman
98-0191089
 
XL Group Ltd
 
Bermuda
98-1304974
 
 
XL Company Switzerland LLC
 
Switzerland
98-0665417
 
 
 
EXEL Holdings Limited
 
Cayman
 
 
 
 
 
X.L. Property Holdings Limited
 
Bermuda
 
 
 
 
 
XL Bermuda Ltd
 
Bermuda
98-0354869
 
 
 
 
 
Mid Ocean Holdings Ltd.
 
Bermuda
 
 
 
 
 
 
 
XL London Market Group Ltd
 
UK
 
 
 
 
 
 
 
 
Dornoch Limited
 
UK
 
 
 
 
 
 
 
 
XL London Market Ltd
 
UK
 
 
 
 
 
 
ECS Reinsurance Company Inc.
 
Barbados
 
 
 
 
 
 
Fundamental Insurance Investments Ltd.
 
Bermuda
98-0674455
 
 
 
 
 
 
XL Underwriting Managers Ltd.
 
Bermuda
 
 
 
 
 
 
 
New Ocean Capital Management Limited
66
Bermuda
 
 
 
 
 
 
 
New Ocean Market Value Cat Fund Ltd.***
100
Bermuda
 
 
 
 
 
 
 
New Ocean Focus Cat Fund Ltd.***
50
Bermuda
 
 
 
 
 
 
 
 
Vector Reinsurance Ltd.***
70
Bermuda
 
 
 
 
 
 
XL Re Europe SE
 
Ireland
30-0479679
 
 
 
 
 
XL (Brazil) Holdings Ltda
 
Brazil
 
 
 
 
 
 
XL Services (Bermuda) Ltd
 
Bermuda
 
 
 
 
 
 
XL Life Ltd
 
Bermuda
98-0228561
 
 
 
 
 
 
Reeve Court General Partner Limited
 
Bermuda
 
 
 
 
 
 
 
 
Reeve Court 4 Limited Partnership
 
Bermuda
 
 
 
 
 
 
 
 
Reeve Court 6 Limited Partnership
 
Bermuda
 
 
 
 
 
 
XL Gracechurch Limited
 
UK
 
 
 
 
 
 
 
XL Insurance (UK) Holdings Limited
 
UK
 
 
 
 
 
 
 
 
XL Insurance Argentina S.A. Compañia de Seguros
90
Argentina
 
 
 
 
 
 
 
 
XL Services UK Limited
 
UK
 
 
 
 
 
 
 
 
XL Insurance Company SE
 
UK
30-0479685
 
 
 
 
 
 
 
 
XL Insurance (China) Company Ltd
49
China
 
 
 
 
 
 
 
 
 
XL Insurance Argentina S.A. Compañia de Seguros
10
Argentina
 
 
 
 
 
 
 
 
 
XL Seguros Brasil S.A.
 
Brazil
 
 
 
 
 
 
XL Financial Holdings (Ireland) Limited
 
Ireland
 
 
 
 
 
 
 
XL Finance (Ireland) Limited
 
Ireland
 
 
 
 
 
 
 
XL Services Canada Ltd.
 
Canada
BN 103814471RC0001
 
 
 
 
 
 
X.L. America, Inc. *
 
US (Delaware)
06-1516268
 
 
 
 
 
 
 
XL Financial Solutions, Inc.
 
US (Delaware)
26-0076011
 
 
 
 
 
 
 
 
XL Innovate Partners, LP**
93
US (Delaware)
32-0463280






--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
XL Innovate Fund, LP***
95
US (Delaware)
47-3653857
 
 
 
 
 
 
 
 
 
Climassure, Inc.
 
US (Delaware)
 
 
 
 
 
 
 
 
 
 
New Energy Risk, Inc.
 
US (Delaware)
27-3169978
 
 
 
 
 
 
 
 
 
 
Complex Risk and Insurance Associates, LLC
 
US (Delaware)
 
 
 
 
 
 
 
 
Catlin, LLC
 
US (Delaware)
72-1458300
 
 
 
 
 
 
 
 
Catlin Insurance Services, Inc.
 
US (Louisiana)
72-1312068
 
 
 
 
 
 
 
 
Catlin Specialty Insurance Company
 
US (Delaware)
71-6053839
 
 
 
 
 
 
 
 
 
Catlin Indemnity Company
 
US (Delaware)
52-0249520
 
 
 
 
 
 
 
 
 
 
Catlin Insurance Company, Inc.
 
US (Texas)
20-4929941
 
 
 
 
 
 
 
 
Catlin Underwriting Inc.
 
US (Delaware)
94-3094358
 
 
 
 
 
 
 
XLA Garrison L.P.
 
US (Delaware)
43-1956637
 
 
 
 
 
 
 
XL Reinsurance America Inc.
 
US (New York)
13-1290712
 
 
 
 
 
 
 
 
XL Insurance (China) Company Ltd
51
China
 
 
 
 
 
 
 
 
 
Greenwich Insurance Company
 
US (Delaware)
95-1479095
 
 
 
 
 
 
 
 
 
Global Asset Protection Services, LLC
 
US (Connecticut)
01-0575742
 
 
 
 
 
 
 
 
 
 
Global Asset Protection Services Company Limited
 
Japan
 
 
 
 
 
 
 
 
 
 
 
Global Asset Protection Services Consultancy (Beijing) Company Limited
 
China
 
 
 
 
 
 
 
 
 
 
XL Insurance America, Inc.
 
US (Delaware)
75-6017952
 
 
 
 
 
 
 
 
 
 
XL Select Insurance Company
 
US (Delaware)
75-1221488
 
 
 
 
 
 
 
 
 
 
XL Insurance Company of New York, Inc.
 
US (New York)
13-3787296
 
 
 
 
 
 
 
 
XL Group Investments LLC
 
US (Delaware)
22-3834549
 
 
 
 
 
 
 
 
 
XL Group Investments Ltd
 
Bermuda
98-0685604
 
 
 
 
 
 
 
 
XL Specialty Insurance Company
 
US (Delaware)
85-0277191
 
 
 
 
 
 
 
 
 
Indian Harbor Insurance Company
 
US (Delaware)
06-1346380
 
 
 
 
 
 
 
 
Global Ag Insurance Services, LLC
 
US (California)
45-2729407
 
 
 
 
 
 
 
 
Allied International Holdings, Inc.
 
US (Florida)
59-2492808
 
 
 
 
 
 
 
 
 
Short Term Special Events, Inc.
 
US (Florida)
59-3107831
 
 
 
 
 
 
 
 
 
T.H.E. Insurance Company
 
US (Louisiana)
04-2451053
 
 
 
 
 
 
 
 
 
Allied Specialty Insurance, Inc.
 
US (Florida)
59-2301981
 
 
 
 
 
 
 
 
 
Allied Specialty Insurance Agency of Canada, Ltd.
 
Canada
 
 
 
 
 
 
 
 
XL Global, Inc.
 
US (Delaware)
06-1609624
 
 
 
 
 
 
 
 
XL Innovate, LLC
 
US (Delaware)
47-3521363
 
 
 
 
 
 
 
X.L. Global Services, Inc.
 
US (Delaware)
06-1527321
 
 
 
 
 
 
 
 
Eagleview Insurance Brokerage Services, LLC
 
US (Delaware)
20-1208461
 
 
 
 
 
 
 
XL Life and Annuity Holding Company
 
US (Delaware)
22-3844763
 
 
 
 
 
 
 
 
XL Life Insurance and Annuity Company
 
US (Illinois)
43-1137396
 
 
 
 
 
XL Investments Ltd
 
Bermuda
98-0424162
 
 
 
 
 
 
XL Capital Products Ltd
 
Bermuda
 
 
 
 
 
 
 
 
Angel Risk Management Limited
 
UK
 
 
 
 
 
 
 
XL Insurance Guernsey Limited
 
Guernsey
 
 
 
 
 
 
 
Garrison Investments Inc. **
 
Barbados
98-0405202
 
 
 
 
 
XL (WESTERN EUROPE) S.a.r.l.
 
Luxembourg
 
 
 
 
 
 
 
XL Swiss Holdings Ltd
 
Switzerland
 
 
 
 
 
 
 
 
XL Re Latin America Argentina SA
20
Argentina
 
 
 
 
 
 
 
 
XL Insurance Switzerland Ltd
 
Switzerland
30-0479676






--------------------------------------------------------------------------------




 
 
 
 
 
 
 
XL Services Switzerland Ltd
 
Switzerland
 
 
 
 
 
 
 
 
XL India Business Services Private Limited
 
India
 
 
 
 
 
 
 
 
XL Seguros Mexico SA de CV
 
Mexico
 
 
 
 
 
 
Green Holdings Limited
 
Bermuda
98-1218274
 
 
 
 
 
 
Catlin Managers Ltd.
 
Bermuda
 
 
 
 
 
 
 
 
Catlin PPV Fund Ltd.
 
Bermuda
 
 
 
 
 
 
 
 
Catlin ILS Fund
 
Bermuda
 
 
 
 
 
 
 
 
Hubble Re Ltd.
 
Bermuda
 
 
 
 
 
 
 
 
Catlin Property Treaty Fund Ltd.
 
Bermuda
 
 
 
 
 
 
 
Catlin Insurance Company Ltd.
 
Bermuda
98-0407572
 
 
 
 
 
 
 
Catlin Middle East
 
Dubai
 
 
 
 
 
 
 
 
Catlin Treasury Guernsey Limited
 
Guernsey
 
 
 
 
 
 
 
 
Catlin Labuan Limited
 
Malaysia
 
 
 
 
 
 
 
 
Catlin Singapore Pte Ltd.
 
Singapore
 
 
 
 
 
 
 
 
Catlin Finance (UK) Ltd.
 
UK
 
 
 
 
 
 
 
 
Catlin USD Holdings Ltd.
 
Bermuda
98-109-3811
 
 
 
 
 
 
 
Catlin Insurance Company (UK) Holdings Ltd.
 
UK
 
 
 
 
 
 
 
 
 
Catlin Insurance Company (UK) Ltd.
 
UK
98-0455349
 
 
 
 
 
 
 
 
 
Catlin Treasury Luxembourg S.a.r.l.
 
Luxembourg
 
 
 
 
 
 
 
 
 
 
Catlin Insurance Company (UK) Ltd - Escritorio de Representacao no Brazil Ltda
 
Brazil
 
 
 
 
 
 
 
 
Catlin US Investment Holdings LLC
45
US (Delaware)
46-3791467
 
 
 
 
 
 
 
Catlin Luxembourg S.a.r.l.
 
Luxembourg
 
 
 
 
 
 
 
 
 
Catlin Re Switzerland Ltd./Catlin Re Schweiz AG
 
Switzerland
98-0683316
 
 
 
 
 
 
 
 
 
XL Re Latin America Ltd
 
Switzerland
98-0422296
 
 
 
 
 
 
 
 
 
 
XL Latin America Investments Ltd
 
Bermuda
 
 
 
 
 
 
 
 
 
 
 
XL Resseguros Brasil S.A.
 
Brazil
 
 
 
 
 
 
 
 
 
 
 
XL Re Latin America Argentina SA
80
Argentina
 
 
 
 
 
 
 
 
 
 
 
XL Re Latin America Ltd Escritório de Representação no Brasil Ltda
 
Brazil
 
 
 
 
 
 
 
 
 
 
Catlin US Investment Holdings LLC
40
US (Delaware)
46-3791467
 
 
 
 
 
 
 
 
 
Catlin CCC Holdings LLC
 
US (Delaware)
47-2299432
 
 
 
 
 
 
 
Catlin (WUPLC) Holdings Limited
 
Bermuda
 
 
 
 
 
 
 
 
 
Catlin Underwriting
100
UK
 
 
 
 
 
 
 
 
Catlin (CHUKL) Holdings Limited
 
Bermuda
 
 
 
 
 
 
 
 
 
Catlin Underwriting
—
UK
 
 
 
 
 
 
 
 
Catlin (North American) Holdings Ltd.
 
UK
 
 
 
 
 
 
 
 
 
Catlin Investment Holdings (Jersey) Limited
 
Jersey
 
 
 
 
 
 
 
 
 
 
Catlin Investment (UK) Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin (PUL) Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Beta Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Gamma Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Delta Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Epsilon Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Zeta Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Eta Limited
 
UK
 






--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
Wellington Pension Trustee Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin (One) Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin (Two) Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin (Three) Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin (Four) Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin (Five) Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin Underwriting (UK) Limited DORMANT
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Risk Solutions Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin (Wellington) Insurance Limited DORMANT
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Reinsurance Limited DORMANT
 
UK
 
 
 
 
 
 
 
 
 
 
Catlininsured Direct Limited DORMANT
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Underwriting Services Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin (Wellington) Underwriting Agencies Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin Syndicate Limited
 
UK
 
 
 
 
 
 
 
 
 
Catlin Holdings (UK) Limited
 
UK
 
 
 
 
 
 
 
 
 
 
Catlin Holdings Limited
 
UK
 
 
 
 
 
 
 
 
 
 
 
Catlin Brasil Servicos Tecnicos Ltda
 
Brazil
 
 
 
 
 
 
 
 
 
 
 
Catlin Canada Inc.
 
Canada
 
 
 
 
 
 
 
 
 
 
 
Catlin Japan KK
 
Japan
 
 
 
 
 
 
 
 
 
 
 
Catlin Ecosse Insurance Limited
 
UK
 
 
 
 
 
 
 
 
 
 
 
Catlin Underwriting Agencies Limited
 
UK
98-0242114
 
 
 
 
 
 
 
 
 
 
 
Catlin US Investment Holdings LLC
15
US (Delaware)
98-0674455
 
 
 
 
 
 
 
 
 
 
 
Z Capital N-2L, L.L.C.
 
US (Delaware)
 
 
 
 
 
 
 
 
 
 
 
 
Z Capital CUAL CO INVEST., L.L.C.
 
US (Delaware)
 
 
 
 
 
 
 
 
 
 
 
 
Z Capital HG-C, L.L.C.
 
US (Delaware)
 
 
 
 
 
 
 
 
 
 
 
 
CATGS I, L.L.C.
50
US
98-0166368
 
 
 
 
 
 
 
 
 
 
 
CUA-CVIII Holdings LLC
 
US
90-1032236
 
 
 
 
 
 
 
 
 
 
 
 
C-1001 State Co-Investor, LLC
 
US (Delaware)
 
 
 
 
 
 
 
 
 
 
 
 
 
C-140W Co-Investor LLC
 
US (Delaware)
 
 
 
 
 
 
 
 
 
 
 
Catlin Guernsey Limited
 
Guernsey
 
 
 
 
 
 
 
 
 
 
 
Catlin Australia Pty Limited
 
Australia
 
 
 
 
 
 
 
 
 
 
 
Catlin (BB) Limited
 
UK
 
 
 
 
 
 
 
 
 
 
 
Catlin Europe SE
 
Germany
 
 
 
 
 
 
 
 
 
 
 
Catlin Hong Kong Ltd Limited
 
Hong Kong
 
 
 
 
 
 
 
 
 
 
 
Catlin Angel Strategic Holdings Limited
 
UK
 
 
 
 
 
 
 
 
 
 
 
Catlin Syndicate 6112 Limited (UK)
 
UK
 
 
 
 
 
 
 
 
 
 
 
Catlin Syndicate 6121 Limited
 
UK
 
 
 
 
 
 
 
 
 
 
 
Catlin Shared Services (Europe) Sp.z.o.o.
 
Poland
 
(*) - General Parter of XLA Garrison L.P.
 
 
 
(**) - Limited Partner of XLA Garrison L.P.
 
 
 
(***) - Preferred Share Ownership
 
 
 
















--------------------------------------------------------------------------------




SCHEDULE VI


Existing Letters of Credit


Existing Syndicated Letters of Credit (Unsecured)


REF NUMBER
CCY
Issue
Date
EXPIRY
APPLICANT
NAME
BOOKING
PARTY NAME
BENEFICIARY NAME
CUCS-429266
USD
12/29/2015
12/31/2016
XL Insurance (Bermuda) Ltd
XL BERMUDA LTD
CATLIN SPECIALTY INSURANCE COMPANY





Existing Alternative Currency Letters of Credit (Unsecured)




REF NUMBER
CCY
Issue
Date
EXPIRY
APPLICANT
NAME
BOOKING
PARTY NAME
BENEFICIARY NAME
TUTS-538845
EUR
2/5/2009
12/31/2016
XL BERMUDA LTD
XL RE EUROPE SE
AmpegaGerling Asset Management gmbh





Existing Participated Letters of Credit (Unsecured)


REF NUMBER
Issue
Date
EXPIRY
APPLICANT
NAME
BOOKING
PARTY NAME
BENEFICIARY NAME
U-221383
1/18/2002
12/31/2016
XL RE LTD
XL BERMUDA LTD
AMERICAN FAMILY MUTUAL INSurance
U-221384
1/18/2002
12/31/2016
XL RE LTD
XL BERMUDA LTD
FACTORY MUTUAL INSURANCE CO.












--------------------------------------------------------------------------------




SCHEDULE VII




UK Qualifying Lender confirmation and DTTP Scheme


Name of Lender
UK Qualifying Lender confirmation1
HMRC DT Treaty Passport Scheme2 
Scheme reference number
Jurisdiction of tax residence
The Bank of Tokyo-Mitsubishi UFJ, LTD
UK Treaty Lender
43/B/322072/DTTP
Japan
The Bank of New York Mellon
UK Treaty Lender
13/B/357401/DTTP
USA
JPMorgan Chase Bank, N.A., acting through JPMorgan Chase Bank, N.A., London
Branch
UK Treaty Lender
13/M/268710/DTTP
United States of America
Citibank, N.A., acting through Citibank, N.A., London Branch
UK Qualifying Lender (other than a UK Treaty Lender)
Entity does not have a scheme reference number
Not required since no scheme reference number
Wells Fargo Bank, National Association
UK Treaty Lender
13/W/61173/DTTP 
United States of America
Goldman Sachs Bank USA
UK Treaty Lender
13/G/356209/DTTP
United States of America
Morgan Stanley Bank, N.A.
UK Treaty Lender
13/M/307216/DTTP
United States
HSBC Bank USA, National Association
UK Treaty Lender
13/H/314375/DTTP
USA
Barclays Bank PLC
UK Qualifying Lender (other than a UK Treaty Lender)
 
UK
United Kingdom
Credit Suisse AG, Zurich/Switzerland
UK Qualifying Lender (other than a UK Treaty Lender)


Necessary formalities will be submitted to the HMRC shortly after we receive the
executed versions of the Secured as well as the Unsecured Credit Agreement.
 
 
Deutsche Bank AG New York Branch
UK Treaty Lender
07/D/7006/DTTP
Germany



 
 
 
 
 
1


Lender to select as appropriate which category it falls within, as required
pursuant to Section 2.17(j).
 
 
 
 
 
2


A UK Treaty Lender that holds a passport under HMRC DT Treaty Passport Scheme
and wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement should
insert its scheme reference number and jurisdiction of tax residence, in
accordance with Section 2.17(i)(B).
 
 
 
 
 
 
 










--------------------------------------------------------------------------------







EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, modified or otherwise supplemented from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, the other
Credit Documents and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the Credit Agreement identified below (including the other Credit Documents, any
letters of credit and guarantees included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:
____________________________
2.
Assignee:
____________________________
 
 
[and is an Affiliate of [identify Lender]]1 [and is a NAIC Approved Bank]2 
3.
Account Parties:
XL Group Ltd, XLIT Ltd., X.L. America, Inc., XL Bermuda Ltd, XL Re Europe SE, XL
Insurance Company SE, XL Life Ltd, Catlin Insurance Company (UK) Ltd, Catlin Re
Switzerland Ltd. and Catlin Underwriting Agencies Limited
4.
Administrative Agent:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the administrative agent under the
Credit Agreement
5.
Credit Agreement:
Unsecured Credit Agreement dated as of [__], 2016 (as amended, restated,
modified or otherwise supplemented from time to time, the “Credit Agreement”),
among XL Group Ltd, XLIT Ltd., X.L. America, Inc., XL Bermuda Ltd, XL Re Europe
SE, XL Insurance Company SE, XL Life Ltd, Catlin Insurance Company (UK) Ltd,
Catlin Re Switzerland Ltd. and Catlin Underwriting Agencies Limited, as account
parties, and XL Group Ltd, XLIT Ltd., X.L. America, Inc. and XL Bermuda Ltd, as
guarantors, the Lenders party thereto and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as Administrative Agent.

 
 
 
 
 
1


Insert as applicable.
 
 
 
 
 
2


Insert as applicable.
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




6.    Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loan Assigned
Percentage Assigned
of
Commitment/Loans3 .
$
$
%
$
$
%
$
$
%
 
 
 



7.    Irish Qualifying Lender Confirmation:


The Assignee confirms that it is beneficially entitled to interest payable under
the Credit Agreement and that it is [an Irish Qualifying Lender (other than an
Irish Treaty Lender)][an Irish Treaty Lender][not an Irish Qualifying Lender]4.
    


8.    UK Qualifying Lender Confirmation:


[(a)
]    The Assignee confirms that it is [a UK Qualifying Lender (other than a UK
Treaty Lender)][a UK Treaty Lender][not a UK Qualifying Lender]5 



 
 
 
 
 
3


Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
 
 
 
 
 
4


One of the bracketed alternatives to be selected and included. The Assignee is
required to confirm its status pursuant to Section 2.17(l).
 
 
 
 
 
5


One of the bracketed alternatives to be selected and included. The Assignee is
required to confirm its status pursuant to Section 2.17(i).








--------------------------------------------------------------------------------




[(b)
The Assignee confirms that the person beneficially entitled to interest payable
to such Assignee in respect of an advance under a Credit Document is either:



(i)
a company resident in the United Kingdom for United Kingdom tax purposes;



(ii)
a partnership each member of which is:



(A)
a company so resident in the United Kingdom; or



(B)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the Corporation Tax Act
2009; or



(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(for the purposes of section 19 of the Corporation Tax Act 2009) of that
company.]6     



[(c)
The Assignee confirms that it holds a passport under the HMRC DT Treaty Passport
Scheme (scheme reference number [____]) and its jurisdiction of residence is
[----______].]7     



9.    Swiss Qualifying Lender Information:


The Assignee confirms that it is [a Qualifying Bank][a Permitted Non-Qualifying
Lender]8 .
 
 
 
 
 
6
Include if the Assignee is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender.
 
 
 
 
 
7
An Assignee that holds a passport under the HMRC DT Treaty Passport Scheme and
that wishes that scheme to apply to the Agreement should insert its HMRC DT
Treaty Passport scheme reference number and jurisdiction of tax residence, in
accordance with Section 2.17(i)(B).
 
 
 
 
 
8
One of the bracketed alternatives to be selected and included. The Assignee is
required to confirm its status pursuant to Section 2.17(n).








--------------------------------------------------------------------------------




Effective Date:  ______________________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]







--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:_____________________________
  Name:
  Title:







--------------------------------------------------------------------------------




ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
  Name:
  Title:









--------------------------------------------------------------------------------






Consented to and Accepted:
 
[THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent and Issuing
Lender with respect to Fronted Letters of Credit
 
By______________________________
  Name:
  Title:   ]9
 
 
 
[JPMORGAN CHASE BANK, N.A., as Issuing Lender with respect to Existing
Participated Letters of Credit
 
By______________________________
  Name:
  Title:   ]10 
 
[Consented to:
 
[ACCOUNT PARTY],
as an Account Party[ and a Guarantor]:
 
By______________________________
  Name:
  Title:  ]11
 





 
 
 
 
 
9
To be included only if the consent of the Administrative Agent or Issuing Lender
is required by the terms of Section 10.04(b) of the Credit Agreement.
 
 
 
 
 
10
To be included in the event any Existing Participated Letters of Credit remain
outstanding at the time of assignment.
 
 
 
 
 
11
To be added for each Account Party only if the consent of the Account Parties is
required by the terms of Section 10.04(b) the Credit Agreement.








--------------------------------------------------------------------------------




ANNEX 1
UNSECURED CREDIT AGREEMENT DATED AS OF [__], 2016, BETWEEN XL GROUP LTD, CERTAIN
OF ITS SUBSIDIARIES, THE LENDERS NAMED THEREIN AND THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.  Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document or any other instrument or
document furnished pursuant thereto (other than this Assignment and Assumption),
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of any Account Party, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of the Credit Agreement, any Credit
Document or any other instrument or document furnished pursuant thereto, or (iv)
the performance or observance by any Account Party, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement, any Credit Document or any other instrument or document
furnished pursuant thereto.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Credit Documents as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (vi) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee, including, without
limitation, if the assignee is not a bank listed on the most current “Bank List”
of banks approved by NAIC, a duly executed Confirming Lender Agreement in the
form of Exhibit C to the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.





--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other means of electronic communication shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption and any claim, controversy or dispute arising
under or related to this Assignment and Assumption, whether in tort, contract
(at law or in equity) or otherwise, shall be governed by, construed and
interpreted in accordance with, the law of the State of New York.















--------------------------------------------------------------------------------




EXHIBIT B
ACCOUNT PARTY ASSIGNMENT AND ASSUMPTION AGREEMENT


ACCOUNT PARTY ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) dated as of ,
20[ ], among [ ] (“Assignor”), [ ] (“Assignee”) and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., in its capacity as administrative agent for the lenders party to the
Credit Agreement referred to below (including in their respective capacities as
“Issuing Lenders” thereunder) (the “Administrative Agent”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement referred to below.


WHEREAS, each of the Assignor and the Assignee is a party (in each case, in its
capacity as an “Account Party”) to the Unsecured Credit Agreement dated as of
[__], 2016 (as amended, restated, modified or otherwise supplemented from time
to time, the “Credit Agreement”), between XL Group Ltd, XLIT Ltd., X.L. America,
Inc., XL Bermuda Ltd, XL Re Europe SE, XL Insurance Company SE, XL Life Ltd,
Catlin Insurance Company (UK) Ltd, Catlin Re Switzerland Ltd. and Catlin
Underwriting Agencies Limited, as account parties, and XL Group Ltd, XLIT Ltd.,
X.L. America, Inc. and XL Bermuda Ltd, as guarantors, the Lenders party thereto
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent, pursuant to
which the letters of credit identified on Schedule I (the “Schedule”) attached
hereto (collectively, the “Specified Letters of Credit”) were issued by the
applicable Issuing Lender(s);


WHEREAS, the Assignor desires to assign, and the Assignee is willing to assume,
all the Assignor’s rights, duties, liabilities and obligations under the Credit
Agreement, including, without limitation, with respect to the Specified Letters
of Credit;


NOW, THEREFORE, for and in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.Assignment, Assumption and Release. Pursuant to Section 10.04(f) of the Credit
Agreement, the Assignor hereby assigns, transfers and conveys to the Assignee
all of its rights, duties, liabilities and obligations under the Credit
Agreement and any other Credit Document, including, without limitation, with
respect to the Specified Letters of Credit, and the Assignee hereby accepts such
assignment from the Assignor and (a) agrees to be bound by all of the terms,
conditions and provisions of the Credit Agreement and any other Credit Document,
including, without limitation, with respect to the Specified Letters of Credit;
(b) assumes all of the rights, duties, liabilities and obligations of the
Assignor described in the Credit Agreement and any other Credit Document,
including, without limitation, with respect to the Specified Letters of Credit
and, for the avoidance of doubt, shall be deemed to be the Specified Account
Party with respect to the Specified Letters of Credit for all purposes under the
Credit Agreement; and (c) promises to keep and perform all covenants, terms,
provisions and agreements of the Assignor under the Credit Agreement and any
other Credit Document, including, without limitation, with respect to the
Specified Letters of Credit, including, but not limited to, the obligation of
the Assignor to reimburse the Issuing Lender(s) for any and all amounts paid by
the Issuing Lender(s) under the Specified Letters of Credit, to pay the Issuing
Lender(s) any amounts owing under the Credit Agreement when due and to indemnify
and hold harmless the Issuing Lender(s) as provided in the Credit Agreement or
any other Credit Document. In connection with the aforesaid assignment and
assumption, the Administrative Agent hereby releases the Assignor from any and
all of its rights, duties, liabilities and obligations under the Credit
Agreement and any other Credit Document, including, without limitation, with
respect to the Specified Letters of Credit, except in the event the Assignor has
made any material misrepresentations to any Lender, Issuing Lender, the
Administrative Agent or the Collateral Agent or in the case of the Assignor’s
fraud or wilful misconduct.





--------------------------------------------------------------------------------




2.Assignor Waiver of Instruction Rights. The Assignor hereby agrees (i) that the
Assignee has sole right to give instructions and make agreements, if applicable,
with respect to the Specified Letters of Credit and the disposition of
documents, and (ii) the Assignor has no right or claim against any Issuing
Lender, any of its affiliates or subsidiaries, or any correspondent in respect
of any matter arising in connection with any of the foregoing.
3.Representations and Warranties. (a) Each of the Assignor and the Assignee
hereby represents and warrants as to itself that: (i) it has full power and
authority to make the agreements contained in this Agreement and has taken all
necessary corporate and legal action to authorize the execution, delivery and
performance of this Agreement; (ii) this Agreement constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms; and (iii) the
execution, delivery and performance of this Agreement will not contravene, or
constitute an event which itself or with the passing of time or the giving of
notice, or both, would constitute a default under any material deed of trust,
loan agreement, indenture or other agreement to which it is a party or by which
its property is bound.
(a)Assignor hereby represents and warrants that there are no defaults that have
occurred and are continuing under the Credit Agreement.


4.Effect of This Agreement. (i) This Agreement shall become effective upon the
Administrative Agent’s execution (not to be unreasonably delayed) of this
Agreement after having received counterparts of this Agreement, duly executed
and delivered on behalf of each of the Assignor and the Assignee; provided that
immediately prior to and after giving effect to such assignment, the conditions
in Section 5.02(a) and (b) of the Credit Agreement have been satisfied (the
first date on which all of the foregoing conditions shall have been met, the
"Effective Date"). On and after the Effective Date, the rights and obligations
of the Assignee with respect to the Specified Letters of Credit, shall be
governed by the Credit Agreement and the other Credit Documents. In the event of
any inconsistency between the terms and conditions of the Credit Agreement and
the other Credit Documents, the terms and conditions of the Credit Agreement
shall control.
(ii) Except as provided herein with respect to the Specified Letters of Credit,
the terms and conditions of the Letter of Credit Documents shall remain
unchanged and shall remain in full force and effect.


5.Miscellaneous. (a) The terms and provisions of this Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.
(b) The Assignor and the Assignee, jointly and severally, agree to reimburse the
Administrative Agent on demand for all costs, expenses and charges (including
reasonable fees and charges of external counsel to the Administrative Agent and
costs allocated by the Administrative Agent’s internal legal department) in
connection with the preparation, execution, delivery, modification and
enforcement of this Agreement.







--------------------------------------------------------------------------------




(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Issuing Lender under and in respect of the Specified Letters of
Credit, nor constitute a waiver of any provisions thereof. The Assignor and the
Assignee shall make all appropriate adjustments in respect of accrued and unpaid
obligations under and in respect of the Specified Letters of Credit directly
between themselves.


(d) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
    
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the date first above written.


ASSIGNEE:




By: _____________________________
Name:
Title:




ASSIGNOR:




By: _____________________________
Name:
Title:






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent:
    


By: _____________________________            Name:
Title:











--------------------------------------------------------------------------------




SCHEDULE I


To


ACCOUNT PARTY ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of , 20[ ] among the
ASSIGNOR, the ASSIGNEE and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (the
“Administrative Agent”)


Specified Letters of Credit


L/C NUMBER
BENEFICIARY
AVAILABLE AMOUNT12 
ISSUE DATE
EXPIRY DATE
 
 
 
 
 





 
 
 
 
 
22
Except where specified, letters of credit are denominated in U.S. Dollars.
 
 
 
 
 










--------------------------------------------------------------------------------




EXHIBIT C
[Form of Confirming Lender Agreement]


[Letterhead of Issuing Lender]


[_____]
[Name of Confirming Lender]
[Address]
Ladies and Gentlemen:
Reference is made to the Unsecured Credit Agreement dated as of [__], 2016 (as
amended, restated, modified or otherwise supplemented from time to time, the
“Credit Agreement”), between XL Group Ltd, XLIT Ltd., X.L. America, Inc., XL
Bermuda Ltd, XL Re Europe SE, XL Insurance Company SE, XL Life Ltd, Catlin
Insurance Company (UK) Ltd, Catlin Re Switzerland Ltd. and Catlin Underwriting
Agencies Limited, as account parties, and XL Group Ltd, XLIT Ltd., X.L. America,
Inc. and XL Bermuda Ltd, as guarantors, the Lenders party thereto and The Bank
of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent. Terms defined in the
Credit Agreement are used herein with the same meanings.
The undersigned (the “Issuing Lender”) is a Lender under the Credit Agreement
but is not on the date hereof listed on the most current “Bank List” of banks
approved by the NAIC. Accordingly, in order to be a “NAIC Approved Bank” for the
purposes of the Credit Agreement, the Issuing Lender hereby requests that you be
a Confirming Lender with respect to the Issuing Lender for the purposes of the
Credit Agreement and each Syndicated Letter of Credit and Non-Syndicated Letter
of Credit issued or continued thereunder.
By your signature below, you undertake that you will honor the obligations of
the Issuing Lender in respect of any draft drawn under and in substantial
compliance with the terms of any Syndicated Letter of Credit and Non-Syndicated
Letter of Credit issued or continued under the Credit Agreement as if, and to
the extent, you were the Issuing Lender under the relevant Syndicated Letter of
Credit or Non-Syndicated Letter of Credit, as the case may be. Notwithstanding
the foregoing, your liability under all Syndicated Letters of Credit and
Non-Syndicated Letters of Credit at any one time issued or continued under the
Credit Agreement shall be limited to an amount (the “Liability Limit”) equal to
the Commitment of the Issuing Lender under the Credit Agreement in effect on the
date hereof (an amount equal to $ ), as such Liability Limit may be increased
after the date hereof with your prior written consent by reason of an increase
in the Commitment of the Issuing Lender under the Credit Agreement. In addition,
you hereby irrevocably appoint and designate the Administrative Agent as your
attorney-in-fact, acting through any duly authorized officer of the Person
serving as the Administrative Agent, to execute and deliver, at any time prior
to the Commitment Termination Date in effect on the date of this letter
agreement, in your name and on your behalf each Syndicated Letter of Credit and
Non-Syndicated Letter of Credit to be confirmed by you in accordance herewith
and with the Credit Agreement. You agree that, promptly upon the request of the
Administrative Agent, you will furnish to the Administrative Agent such powers
of attorney or other evidence as any beneficiary of any Syndicated Letter of
Credit or Non-Syndicated Letter of Credit may reasonably request in order to
demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for you in connection with the execution and delivery of such
Syndicated Letter of Credit or Non-Syndicated Letter of Credit, as the case may
be.
In consideration of the foregoing, the Issuing Lender agrees that if you shall
make any LC Disbursement in respect of any Syndicated Letter of Credit or
Non-Syndicated Letter of Credit, regardless of the identity of the Account Party
of such Syndicated Letter of Credit or Non-Syndicated Letter of Credit, as the
case





--------------------------------------------------------------------------------




may be, the Issuing Lender shall reimburse you by paying to you an amount equal
to the amount of the LC Disbursement made by you, such payment to be made not
later than noon, New York City time, on (i) the Business Day that the Issuing
Lender receives notice of such LC Disbursement, if such notice is received prior
to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Issuing Lender receives such notice, if such notice
is not received prior to such time. The Issuing Lender’s obligations to
reimburse you as provided in the foregoing sentence shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this letter agreement under any and all circumstances
whatsoever, and irrespective of any event or circumstance of the type described
in Section 2.01(j) or 2.02(i), as applicable, of the Credit Agreement (or of any
analogous event or circumstance relating to the undersigned).
If any LC Disbursement is made by you, then, unless the Issuing Lender shall
reimburse the amount of such LC Disbursement to you in full on the date such LC
Disbursement is made by you, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date of reimbursement, at the rate per annum equal to (i) the
NYFRB Rate (as defined below) to but excluding the date three Business Days
after such LC Disbursement and (ii) from and including the date three Business
Days after such LC Disbursement, 2% plus the NYFRB Rate.
“NYFRB Rate” shall mean, for any day, the weighted average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Confirming Lender hereunder from three Federal funds brokers of recognized
standing selected by it; provided that if the NYFRB Rate shall be less than
zero, such rate shall be deemed to be zero for purposes herein.
This letter agreement shall be governed by and construed in accordance with the
law of the State of New York. This letter agreement is an “agreement” of the
type referred to in the definition of “Confirming Lender” in Section 1.01 of the
Credit Agreement.
Please indicate your acceptance of the foregoing terms and conditions by signing
the two enclosed copies of this letter agreement and returning (a) one such
signed copy to the undersigned at the address of the Issuing Lender indicated
herein and (b) the other such signed copy to the Administrative Agent, The Bank
of Tokyo-Mitsubishi UFJ, Ltd, 1221 Avenue of the Americas, New York, New York
10020, Attention of Lawrence Blat; Telephone No. (212) 405-6621; email address:
lblat@us.mufg.jp; with a copy to Agencydesk@us.mufg.jp.





--------------------------------------------------------------------------------








[NAME OF ISSUING LENDER]
By___________________________
  Name:
  Title:


AGREED AS AFORESAID:
[NAME OF CONFIRMING LENDER]
By____________________________
  Name:
  Title:













--------------------------------------------------------------------------------




EXHIBIT D
FORM OF BORROWING REQUEST
[Date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrative Agent
1221 Avenue of the Americas,
New York, New York 10020
Attention: Lawrence Blat
Telephone No. (212) 405-6621
Email address: lblat@us.mufg.jp / Agencydesk@us.mufg.jp


XL GROUP LTD
Ladies and Gentlemen:
Pursuant to Section 2.06 of that certain Unsecured Credit Agreement, dated as of
[___], 2016 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used but not defined herein
having the meanings given such terms in the Credit Agreement), among XL Group
Ltd, an exempted company incorporated in Bermuda with limited liability (“XL
Group”), XLIT Ltd., an exempted company incorporated in the Cayman Islands with
limited liability (“XLIT”), X.L. America, Inc., a Delaware corporation (“XL
America”), XL Bermuda Ltd, an exempted company incorporated in Bermuda with
limited liability (“XL Bermuda”), XL Re Europe SE, a European public limited
liability company registered in Ireland (“XL Re Europe”), XL Insurance Company
SE, a European public limited liability company registered in England and Wales
(“XL Insurance”), XL Life Ltd, an exempted company incorporated in Bermuda with
limited liability (“XL Life”), Catlin Insurance Company (UK) Ltd, a private
limited company incorporated in England and Wales (“Catlin Insurance”), Catlin
Re Switzerland Ltd., a company limited by shares organized under the laws of
Switzerland (“Catlin Switzerland”) and Catlin Underwriting Agencies Limited, a
private limited company incorporated in England and Wales (“Catlin
Underwriting”, and together with XL Group, XLIT, XL America, XL Bermuda, XL Re
Europe, XL Insurance, XL Life, Catlin Insurance and Catlin Switzerland, each an
“Account Party”), the Guarantors party thereto, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent and the lenders (the “Lenders”) party
thereto, the undersigned hereby requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such
Borrowing:
1.    The relevant Account Party is [        ].
2.    The Date of Borrowing (which is a Business Day) is [         ,        ,
      ] (the “Borrowing Date”).
3.    The aggregate amount of the proposed Borrowing is [            ] 13.
 
 
 
 
 
13
State the amount in the relevant currency.
 
 
 
 
 








--------------------------------------------------------------------------------




4.    The type of Borrowing is [an ABR Borrowing] [a Eurocurrency Borrowing].
[5.    The initial Interest Period for each Eurocurrency Borrowing made as part
of the proposed Loan is [    ] month[s].]
[5][6]. The location and number of the Account Party’s account to which the
funds requested pursuant to this Borrowing Request are to be disbursed is
[    ].
The undersigned hereby represents and warrants that the conditions specified in
Section 5.02 of the Credit Agreement have been satisfied as of the Borrowing
Date.
The above request has been made to the Administrative Agent by telephone at
[___].
Very truly yours,
XL GROUP LTD
By: _____________________________
    Name:
    Title:









--------------------------------------------------------------------------------




EXHIBIT E
FORM OF INTEREST ELECTION REQUEST
[    ], 20[ ]
XL Group Ltd, an exempted company incorporated in Bermuda with limited liability
(“XL Group”), pursuant to Section 2.08 of the Unsecured Credit Agreement dated
as of [___], 2016 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among XL Group, XLIT Ltd.,
an exempted company incorporated in the Cayman Islands with limited liability
(“XLIT”), X.L. America, Inc., a Delaware corporation (“XL America”), XL Bermuda
Ltd, an exempted company incorporated in Bermuda with limited liability (“XL
Bermuda”), XL Re Europe SE, a European public limited liability company
registered in Ireland (“XL Re Europe”), XL Insurance Company SE, a European
public limited liability company registered in England and Wales (“XL
Insurance”), XL Life Ltd, an exempted company incorporated in Bermuda with
limited liability (“XL Life”), Catlin Insurance Company (UK) Ltd, a private
limited company incorporated in England and Wales (“Catlin Insurance”), Catlin
Re Switzerland Ltd., a company limited by shares organized under the laws of
Switzerland (“Catlin Switzerland”) and Catlin Underwriting Agencies Limited, a
private limited company incorporated in England and Wales (“Catlin
Underwriting”, and together with XL Group, XLIT, XL America, XL Bermuda, XL Re
Europe, XL Insurance, XL Life, Catlin Insurance and Catlin Switzerland, each an
“Account Party”), the Guarantors party thereto, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent and the lenders (the “Lenders”) party thereto
(unless otherwise defined herein, each capitalized term used herein is defined
in the Credit Agreement), hereby makes an Interest Election Request as follows:
(i)    The relevant Account Party is [           ];
(ii)    The Borrowing to which this Interest Election Request applies is
[           ]14;
(iii)    The effective date of the election made pursuant to this Interest
Election Request is [        ], 20[  ] (which shall be a Business Day); [and]
(iv)    The resulting Borrowing is to be [an ABR Borrowing][a Eurocurrency
Borrowing][; and]
[(v) The Interest Period applicable to the resulting Borrowing after giving
effect to such election is [          ]].
The above request has been made to the Administrative Agent by telephone at
[___].
 
 
 
 
 
14
If different options are being elected with respect to different portions of the
Borrowing, provide the portions thereof to be allocated to each resulting
Borrowing (in which case the information specified pursuant to items (iv) and
(v) shall be specified for each resulting Borrowing).
 
 
 
 
 








--------------------------------------------------------------------------------




Very truly yours,
XL GROUP LTD
By:____________________________
Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT F
JOINDER AGREEMENT
JOINDER AGREEMENT dated as of [ ], between [        ] (the “New Obligor”), each
Guarantor and [THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.], as Administrative Agent,
(the “Joinder Agreement”).
WHEREAS, XL GROUP LTD, an exempted company incorporated in Bermuda with limited
liability (“XL Group”), XLIT LTD., an exempted company incorporated in the
Cayman Islands with limited liability (“XLIT”), X.L. AMERICA, INC., a Delaware
corporation (“XL America”), XL BERMUDA LTD, an exempted company incorporated in
Bermuda with limited liability (“XL Bermuda”), XL RE EUROPE SE, a European
public limited liability company registered in Ireland (“XL Re Europe”), XL
INSURANCE COMPANY SE, a European public limited liability company registered in
England and Wales (“XL Insurance”), XL LIFE LTD, an exempted company
incorporated in Bermuda with limited liability (“XL Life”), CATLIN INSURANCE
COMPANY (UK) LTD, a private limited company incorporated in England and Wales
(“Catlin Insurance”), CATLIN RE SWITZERLAND LTD., a company limited by shares
organized under the laws of Switzerland (“Catlin Switzerland”) and CATLIN
UNDERWRITING AGENCIES LIMITED, a private limited company incorporated in England
and Wales (“Catlin Underwriting”, and together with XL Group, XLIT, XL America,
XL Bermuda, XL Re Europe, XL Insurance, XL Life, Catlin Insurance and Catlin
Switzerland, each an “Account Party” and collectively, the “Account Parties”; XL
Group, XLIT, XL America and XL Bermuda, each a “Guarantor” and collectively the
“Guarantors”), the several lenders from time to time parties thereto (the
“Lenders”) and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative agent
(the “Administrative Agent”) are party to that certain Unsecured Credit
Agreement, dated as of [___], 2016 (as amended, modified, restated and
supplemented from time to time, the “Credit Agreement”; capitalized terms used
but not otherwise defined herein having the meanings assigned to such terms in
the Credit Agreement);15
WHEREAS, pursuant to Section 10.04(g) of the Credit Agreement, the New Obligor
desires to become a party to the Credit Agreement as [an Account Party][ and
][Guarantor] thereunder.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.
The New Obligor hereby becomes a party to the Credit Agreement as an [Account
Party]/[Guarantor] thereunder with the same force and effect as if originally
named therein as an [Account Party]/[Guarantor] and, without limiting the
generality of the foregoing, hereby agrees to be bound by the terms of the
Credit Agreement as an [Account Party]/[Guarantor] pursuant to [Section 10.04(g)
(Additional Account Parties and/or Guarantors) of the Credit Agreement], and
hereby expressly assumes all rights, obligations and liabilities of an [Account
Party]/[Guarantor] thereunder.

 
 
 
 
 
15
To be updated to conform to the parties at the time of the Joinder Agreement.
 
 
 
 
 








--------------------------------------------------------------------------------




2.
The New Obligor is a company duly [incorporated] under the laws of [name of
relevant jurisdiction] and is a Subsidiary of XL Group.



4.
[Guarantee16. The New Obligor hereby, jointly and severally with the other
Guarantors, irrevocably guarantees to each Lender and the Administrative Agent
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest on the Loans made by the Lenders to each of the Account Parties and
Reimbursement Obligations and interest thereon of each Specified Account Party
(other than such New Obligor in its capacity as an Account Party under the
Credit Agreement) and all other amounts from time to time owing to the Lenders
(including interest or fees accruing after the filing of a petition or
commencement of a case by or with respect to any Account Party seeking relief
under any bankruptcy, insolvency, reorganization, moratorium, examination or
similar laws of general applicability affecting the enforcement of creditors’
rights, whether or not the claim for such interest or fees is allowed in such
proceedings) or the Administrative Agent by such Account Parties under the
Credit Agreement or any other Credit Document, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The New Obligor hereby, jointly and
severally with the other Guarantors, further agrees that if any Account Party
(other than such New Obligor in its capacity as an Account Party under the
Credit Agreement) shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
New Obligor will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal. This is a guarantee of payment and not
collection. Each of the other Guarantors hereby confirms, for the benefit of the
Lenders and the Administrative Agent, that (i) its obligations as a Guarantor
are not discharged or otherwise affected by the provisions of this Joinder
Agreement and shall accordingly continue in full force and effect, and that (ii)
its Guarantee shall apply to such New Obligor’s obligations under the Credit
Documents.]

5.
The New Obligor represents and warrants that each of the representations and
warranties set forth in Article IV of the Credit Agreement and each other Credit
Document and applicable to the New Obligor is true and correct in all material
respects on and as of the date of this Joinder Agreement, except to the extent
that any such representation and warranty is expressly stated to have been made
as of a specific date, in which case such representation and warranty is true
and correct in all material respects as of such specific date. The New Obligor
represents and warrants that this Joinder Agreement has been duly executed and
delivered by the New Obligor and constitutes a legal, valid and binding
obligation of the New Obligor, enforceable against the New Obligor in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium, examination or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 
 
 
 
 
16
Insert for any new Guarantor.
 
 
 
 
 








--------------------------------------------------------------------------------




6.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.
SECTIONS 10.09 AND 10.10 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

8.
This Joinder Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page to this Joinder
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Joinder Agreement.

9.
To the fullest extent permitted by law, any provision of this Joinder Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date above first
written.


[XL Group Ltd]
By:


[New Obligor]
By:


[Existing Guarantors]


[Administrative Agent]











--------------------------------------------------------------------------------




EXHIBIT G
RESIGNATION LETTER


To:    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent under the
Credit Agreement (defined below)
From:    [Resigning Obligor] and XL Group Ltd
Dated:    
Dear Sirs:
1.    Reference is made to the Unsecured Credit Agreement, dated as of [___],
2016 (as amended, modified, restated and supplemented from time to time, the
“Credit Agreement”; capitalized terms used but not otherwise defined herein
having the meanings assigned to such terms in the Credit Agreement) among XL
GROUP LTD, an exempted company incorporated in Bermuda with limited liability
(“XL Group”), XLIT LTD., an exempted company incorporated in the Cayman Islands
with limited liability (“XLIT”), X.L. AMERICA, INC., a Delaware corporation (“XL
America”), XL BERMUDA LTD, an exempted company incorporated in Bermuda with
limited liability (“XL Bermuda”), XL RE EUROPE SE, a European public limited
liability company registered in Ireland (“XL Re Europe”), XL INSURANCE COMPANY
SE, a European public limited liability company registered in England and Wales
(“XL Insurance”), XL LIFE LTD, an exempted company incorporated in Bermuda with
limited liability (“XL Life”), CATLIN INSURANCE COMPANY (UK) LTD, a private
limited company incorporated in England and Wales (“Catlin Insurance”), CATLIN
RE SWITZERLAND LTD., a company limited by shares organized under the laws of
Switzerland (“Catlin Switzerland”) and CATLIN UNDERWRITING AGENCIES LIMITED, a
private limited company incorporated in England and Wales (“Catlin
Underwriting”, and together with XL Group, XLIT, XL America, XL Bermuda, XL Re
Europe, XL Insurance, XL Life, Catlin Insurance and Catlin Switzerland, each an
“Account Party” and collectively, the “Account Parties”; XL Group, XLIT, XL
America and XL Bermuda, each a “Guarantor” and collectively the “Guarantors”),
the several lenders from time to time parties thereto (the “Lenders”) and THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative agent (the “Administrative
Agent”).17
2.
This letter is a Resignation Letter under the Credit Agreement.

3.
Pursuant to Section 10.04(h) (Resignation of an Account Party and/or Guarantor),
we request that [resigning Obligor] be released from its obligations as an
[Account Party][ and ][Guarantor] under the Credit Agreement [(and, in the case
of [resigning Obligor’s] obligations as a Guarantor, solely in connection with a
dissolution or liquidation thereof permitted pursuant to Section 6.03)].

 
 
 
 
 
17
To be updated to conform to the parties at the time of the Joinder Agreement.
 
 
 
 
 








--------------------------------------------------------------------------------




4.
We confirm that (A) no Default is continuing or would result from the
effectiveness of this Resignation Letter and (B) all amounts then due and
payable by [resigning Obligor] under the Credit Agreement and the other Credit
Documents (and any Loans made to any such Account Party and all accrued interest
thereon) shall have been paid in full, (C) the delivery of this Resignation
Letter shall not terminate[ (i)] any obligation of [resigning Obligor] that
remains unpaid at the time of such delivery, [(ii) the obligations of any other
Guarantor under Section 3 with respect to any such unpaid obligations or (iii)
the obligations of [resigning Obligor] in its capacity as a Guarantor, except to
the extent expressly permitted pursuant to the first sentence of Section
10.04(h) of the Credit Agreement], (D) [resigning Obligor] in its capacity as an
Account Party shall remain a party to the Credit Agreement and to any other
Credit Document to which [resigning Obligor] is a party in its capacity as an
Account Party prior to the delivery hereof and shall continue to have all the
rights and obligations of an Account Party under the Credit Agreement and any
other such Credit Document with respect to any Letters of Credit issued on
behalf of [resigning Obligor] in its capacity as an Account Party prior to
delivery hereof (until such time as such Letters of Credit issued for its
account have been (i) terminated or expired or (ii) dealt with in any other
manner reasonably satisfactory to the Administrative Agent and each Issuing
Lender with respect thereto) but shall not be permitted to request the issuance,
amendment or renewal of any additional Letters of Credit. Notwithstanding the
foregoing, this Resignation Letter shall not affect any obligation which by the
terms of the Credit Agreement survives the termination thereof.

5.
THIS RESIGNATION LETTER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Resignation Letter
to be duly executed and delivered by its duly authorized officer as of the date
above first written.


[XL Group Ltd]
By:


[Resigning Obligor]
By:







